Exhibit 10.3








 
 
 

 
AMENDED AND RESTATED PRE-EXPORT FINANCING AGREEMENT
 
among
 
USINA MOEMA AÇÚCAR E ÁLCOOL S.A., MONTEVERDE AGRO-ENERGETICA S.A., USINA
GUARIROBA LTDA., PEDRO AFONSO AÇÚCAR & BIOENERGIA LTDA., USINA ITAPAGIPE AÇÚCAR
E ÁLCOOL LTDA., USINA FRUTAL AÇÚCAR E ÁLCOOL LTDA., AGROINDUSTRIAL SANTA JULIANA
LTDA., USINA OUROESTE AÇÚCAR E ÁLCOOL LTDA.
as the Pre-Export Borrowers,
 
 
The Pre-Export Lenders from Time to Time Parties Hereto,
 
 
 
and
 
 
 
SUMITOMO MITSUI BANKING CORPORATION,
as Pre-Export Administrative Agent and Pre-Export Collateral Agent
 
Dated as of May 1, 2018
 
 
 
 
Sumitomo Mitsui Banking Corporation, ABN AMRO Bank N.V. and ING Bank N.V.
as Pre-Export Joint Lead Arrangers and Pre-Export Bookrunners
 
 
 
 
 
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
 
SECTION 1.
DEFINITIONS
1
1.1
Defined Terms
1
1.2
Other Definitional Provisions
27
SECTION 2.
AMOUNT AND TERMS OF TERM LOANS
29
2.1
Pre-Export Commitments; Term Loans
29
2.2
Procedure for Pre-Export Loan Borrowing
29
2.3
Pre-Export Commitment Fees, etc
30
2.4
Termination or Reduction of Pre-Export Commitments
30
2.5
Prepayments
30
2.6
Repayment
33
2.7
Continuation of Interest Period
35
2.8
Interest Rates and Payment Dates
35
2.9
Computation of Interest and Fees
36
2.10
Inability to Determine Interest Rate
36
2.11
Pro Rata Treatment and Payments
37
2.12
Requirements of Law
39
2.13
Taxes
40
2.14
Indemnity
43
2.15
Change of Lending Office
43
2.16
Illegality
44
2.17
Replacement of Pre-Export Lenders
44
2.18
Judgment Currency
45
2.19
Notes; Bank Records
45
2.20
Extension Option
46
SECTION 3.
REPRESENTATIONS AND WARRANTIES
49
3.1
No Change
49
3.2
Existence; Compliance with Law
49
3.3
Power; Authorization; Enforceable Obligations
49
3.4
No Legal Bar
50
3.5
Litigation
50

 
 
i

--------------------------------------------------------------------------------

 
3.6
No Default
50
3.7
Ownership of Property; Liens; Insurance
50
3.8
Taxes
50
3.9
Federal Regulations
51
3.10
Investment Company Act; Other Regulations
51
3.11
Subsidiaries
51
3.12
Use of Proceeds
51
3.13
Solvency
51
3.14
Financial Condition
51
3.15
Disclosure
52
3.16
Pari Passu
52
3.17
Sanctions
52
3.18
Choice of Law
53
3.19
Civil Law; No Immunity
53
3.20
The Pre-Export Loans
53
3.21
Security Interests and Liens
53
3.22
Certain Taxes
54
3.23
FATCA
54
3.24
Environmental Matters
54
SECTION 4.
CONDITIONS PRECEDENT
54
4.1
Conditions to Effectiveness and the Initial Pre-Export Loans
54
4.2
Conditions to Each Pre-Export Loan
55
SECTION 5.
COVENANTS
56
5.1
Affirmative Covenants
56
5.2
Export Contracts and Export Receivables Covenants
62
5.3
Negative Covenants
63
5.4
Financial Covenants
66
5.5
Use of Websites
66
SECTION 6.
EVENTS OF DEFAULT
67
SECTION 7.
THE PRE-EXPORT AGENTS
70
7.1
Appointment
70
7.2
Delegation of Duties
70
7.3
Exculpatory Provisions
70

 
ii

--------------------------------------------------------------------------------

 
7.4
Reliance by Agents
71
7.5
Notice of Default
71
7.6
Non-Reliance on Agents and Other Pre-Export Lenders
71
7.7
Indemnification
72
7.8
Agent in Its Individual Capacity
72
7.9
Successor Agents
73
7.10
Pre-Export Lead Arrangers and Pre-Export Bookrunners
73
7.11
Agent Communications
73
SECTION 8.
MISCELLANEOUS
74
8.1
Amendments and Waivers
74
8.2
Notices
75
8.3
No Waiver; Cumulative Remedies
76
8.4
Survival of Representations and Warranties
77
8.5
Payment of Expenses
77
8.6
Successors and Assigns; Participations and Assignments
78
8.7
Adjustments; Set-off
81
8.8
Counterparts
82
8.9
Severability
82
8.10
Integration
82
8.11
GOVERNING LAW
82
8.12
Submission To Jurisdiction; Waivers
82
8.13
Acknowledgements
84
8.14
Confidentiality
84
8.15
WAIVERS OF JURY TRIAL
85
8.16
Conversion of Currencies into Dollars
85
8.17
U.S.A. Patriot Act
85
8.18
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
86
SECTION 9.
CO-BORROWER ARRANGEMENTS AND BORROWER REPRESENTATIVE
86
9.1
Status of Co-Pre-Export Borrowers
86
9.2
Appointment of Pre-Export Borrower Representative; Nature of Relationship
87
9.3
Powers
87

 
 
iii

--------------------------------------------------------------------------------

 
9.4
Employment of Agents
88



 
 
 
 
 
 
 
 
 
 
 
 

 
iv

--------------------------------------------------------------------------------

 
SCHEDULES:
 
1          Pre-Export Borrowers Equity Interests
2          Structure Chart prior to Conversion
3          Structure Chart after Conversion
4          Existing Indebtedness
 


 
EXHIBITS:
 
A          Form of Pre-Export Borrower Secretary Certificate
B          Form of Assignment and Acceptance
C          Form of Funding Indemnity Letter
D          Form of Note
E          Form of Compliance Certificate


 
 
 
 
 
v

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED PRE-EXPORT FINANCING AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified in accordance with the terms hereof
and in effect from time to time, this “Agreement”), dated as of May 1, 2018,
among USINA MOEMA AÇÚCAR E ÁLCOOL S.A. (“Usina Moema”), MONTEVERDE
AGRO-ENERGETICA S.A., USINA GUARIROBA LTDA., PEDRO AFONSO AÇÚCAR & BIOENERGIA
LTDA., USINA ITAPAGIPE AÇÚCAR E ÁLCOOL LTDA., USINA FRUTAL AÇÚCAR E ÁLCOOL
LTDA., AGROINDUSTRIAL SANTA JULIANA LTDA., USINA OUROESTE AÇÚCAR E ÁLCOOL LTDA.,
each organized and domiciled in Brazil (together with any entities that become
Pre-Export Borrowers pursuant to the terms hereof, each a “Pre-Export Borrower”
and collectively the “Pre-Export Borrowers”), the banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Pre-Export Lenders”), SUMITOMO MITSUI BANKING CORPORATION (“SMBC”), as a joint
lead arranger and as bookrunner, as Pre-Export Administrative Agent for the
Pre-Export Lenders, and as a Pre-Export Lender, ABN AMRO Bank N.V. as a joint
lead arranger and as a bookrunner (“ABN”) and ING Bank N.V. as a joint lead
arranger and as a bookrunner (“ING”).
 
WHEREAS, the parties agree that this Agreement amends and restates each Existing
Pre-Export Loan Agreement (as defined below) solely to the extent related to any
Existing Pre-Export Loans (as defined below) that are assigned to the Pre-Export
Administrative Agent for the benefit of the Pre-Export Lenders as contemplated
under the Framework Agreement (as defined below).
 
The parties hereto hereby agree as follows:
 
SECTION 1.          DEFINITIONS
 
1.1          Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABN”:   as defined in the preamble.
 
“Adjusted IFRS EBITDA”:  for any period, the result, for the Pre-Export
Borrowers and their Subsidiaries (determined on a consolidated basis without
duplication in accordance with IFRS), of the following:
 
(a)          “Gross Profit” (as set forth in the income statement of the
consolidated financial statements) minus
 
(b)          “Selling” (as set forth in the income statement of the financial
statements) minus
 
(c)          “General and Administrative” (as set forth in the income statement
of the financial statements) plus (if positive) / minus (if negative)
 
(d)          “other operating income expenses” (as set forth in the income
statement of the consolidated financial statements) plus (if positive) / minus
(if negative)
 
(e)          “Financial Results” (as defined below) plus
 
 
1

--------------------------------------------------------------------------------

 
(f)          “Depreciation and Amortization” (as set forth in the cash flow
statement of the consolidated financial statements) plus
 
(g)          “Biological Asset Harvested” (as set forth in the cash flow
statement of the consolidated financial statements plus (if a loss) / minus (if
a gain)
 
(h)          “Gains or Losses on changes to the fair value less estimated costs
to sell biological assets” (as set forth in the cash flow statement of the
consolidated financial statements).
 
As used herein, “Financial Results” means the result of (x) “Gain on Derivative
Financial Instruments” (as set forth on the footnote entitled “Finance Income
(expense)” in the consolidated financial statements) minus (y) “Losses on
Derivative Financial Instruments” (as set forth on the footnote entitled
“Finance income expense” in the consolidated financial statements) plus (if a
gain) / minus (if a loss) (z) “Exchange rate variation, net” (as set forth on
the footnote entitled “Finance income/expense” in the consolidated financial
statements); provided, that “Exchange rate variation, net” shall exclude
exchange variation arising from the pre-export facility under this Agreement or
any other debt facility not denominated in Reais.
 
“Affiliate”:  with respect to any specified Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person.  For purposes of this definition “control”
of a Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 
“Aggregate Exposure”:  with respect to any Pre-Export Lender at any time, the
sum of (a) such Pre-Export Lender’s Loans plus (b) such Pre-Export Lender’s
unused Pre-Export Commitments.
 
“Aggregate Exposure Percentage”:  with respect to any Pre-Export Lender at any
time, the ratio (expressed as a percentage) of such Pre-Export Lender’s
Aggregate Exposure at such time to the Aggregate Exposure of all Pre-Export
Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Pre-Export Loan Parties from time to time concerning or
relating to bribery or corruption.
 
“Applicable Margin”:  the per annum rate set forth in the applicable row of the
table below:
 
Total Net Leverage Ratio
Spread
Category 1
2.75%
Category 2
3.00%
Category 3
3.25%
Category 4
3.75%



 
2

--------------------------------------------------------------------------------

 
“Applicable Threshold”: (i) prior to the occurrence of a SugarCo COC Event,
$100,000,000 and (ii) after the occurrence of a SugarCo COC Event, $50,000,000.
 
“Assigned Export Contract”: each Export Contract under which any Assigned Export
Receivable arises.
 
“Assigned Export Receivables”:  the relevant Export Receivables that are
assigned by the respective Pre-Export Borrower and Off-Shore SugarCo to the
Pre-Export Collateral Agent for the benefit of the Pre-Export Credit Parties
from time to time under the Assignment and Security Agreement in accordance with
this Agreement and listed on Schedule 1 to the Assignment and Security
Agreement.
 
“Assignee”:  as defined in Section 8.6(c).
 
“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit B.
 
“Assignment and Security Agreement”:  the Assignment and Security Agreement
dated on or prior to the Conversion Date, in form and substance reasonably
satisfactory to the Pre-Export Collateral Agent.
 
“Assignor”:  as defined in Section 8.6(c).
 
“Authorized Agent”:  as defined in Section 8.12(f).
 
“Authorized Agent Resignation Notice”:  as defined in Section 8.12(f).
 
“Available Pre-Export Commitment”:  as to any Pre-Export Lender at any time, an
amount equal to such Pre-Export Lender’s Pre-Export Commitment then in effect
minus:
 
(a)          the principal amount of its outstanding Pre-Export Loans on such
date; and
 
(b)          for the purposes of Section 2.2 only, in relation to any proposed
borrowing or Pre-Export Loan, the principal amount of any Pre-Export Loans that
are due to be made by such Pre-Export Lender on or before the proposed
Pre-Export Borrowing Date.
 
“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
3

--------------------------------------------------------------------------------

 
“BASEL III”:
 
(a)          the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III:  A global regulatory framework for
more resilient banks and banking systems”, “Basel III:  International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on December 16, 2010, each as
amended, supplemented or restated;
 
(b)          the rules for global systemically important banks contained in
“Global systemically important banks:  assessment methodology and the additional
loss absorbency requirement – Rules text” published by the Basel Committee on
Banking Supervision in November 2011, as amended, supplemented or restated; and
 
(c)          any further guidance or standards published by the Basel Committee
on Banking Supervision relating to “Basel III”.
 
“Basel IV”: the papers prepared by the Basel Committee (i) in January 2016
entitled “Minimum Capital Market Requirements”, (ii) in March 2016 entitled
“Revisions to the Standardised Approach for credit risk”, (iii) in June 2016
entitled “Reducing variation in credit risk-weighted assets – constraints on the
use of internal model approaches”, and (iv) all other publications considered
part of Basel IV, and in each case, as updated from time to time, or any rules,
regulations, guidance, interpretations or directives promulgated or issued in
connection therewith by any bank regulatory agency (whether or not having the
force of law).
 
“Benefitted Pre-Export Lender”:  as defined in Section 8.76(a).
 
“BL”:  Bunge Limited, a company incorporated under the laws of Bermuda.
 
“BNDES”: Banco Nacional de Desenvolvimento Econômico e Social – BNDES.
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Board of Directors”:  with respect to any Person, the board of directors of
such Person or any duly authorized committee thereof.
 
“Brazil”:  the Federative Republic of Brazil.
 
“Brazilian Anti-Corruption Law”:  Brazilian Law No. 12,846, dated August 1, 2013
and Decree No. 8,420, dated March 18, 2015, as amended from time to time, and
any regulations issued thereunder or in connection therewith or interpretation
thereof by any Governmental Authorities in Brazil.
 
“Brazilian Civil Code” means Brazilian law No. 10,406 of 10 January 2002, as
amended.
 
“Brazilian Civil Procedure Code” means Brazilian law No. 13,105 of 16 March
2015, as amended.
 
4

--------------------------------------------------------------------------------

 
“Brazilian Security Documents”:  the Mortgage Deeds/Property Fiduciary Sale
Agreements, the Equipment Fiduciary Sale/Pledge Agreement and the Sugar Cane
Fiduciary Sale/Pledge Agreement.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City and São Paulo, Brazil are authorized or
required by law to close; provided, that “Business Day” shall also exclude any
day on which banks are not open for dealings in deposits in Dollars in the
London interbank market.
 
“Calculation Period”:  with respect to amounts of principal or interest
outstanding and due hereunder, a period equivalent to each Interest Period
established for the Pre-Export Loans.
 
“Capital Stock”:  with respect to any Person, any and all shares, interests,
rights to purchase, warrants, options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) the
equity (which includes, but is not limited to, common stock or shares, preferred
stock or shares and partnership and joint venture interests) of such Person
(excluding any debt securities convertible into, or exchangeable for, such
equity).
 
“Cash and Cash Equivalents”:  on any date of determination, the Dollar
Equivalent of (a) the amount of cash on the Pre-Export Borrowers’ consolidated
balance sheet as of such day plus (b) the amount of cash equivalents on the
Pre-Export Borrowers’ consolidated balance sheet as of such day measured in
Dollars, in each case, in accordance with the IFRS.
 
“Casualty Event”:  the damage or destruction, or any taking under power of
eminent domain or by any Governmental Authority, or by condemnation or similar
proceeding, of any property of any Pre-Export Borrower or any of their
respective Subsidiaries that is part of the Collateral for which such Pre-Export
Borrower or Subsidiary receives insurance proceeds or proceeds of a condemnation
award or other compensation.
 
“Categories”:  Category 1, Category 2, Category 3 and Category 4, collectively.
 
“Category 1”, “Category 2”, “Category 3” and “Category 4”; the respective
Categories set forth below:
 

 
Total Net Leverage Ratio
Category 1
Less than 2.25:1.00
Category 2
Greater than or equal to 2.25:1.00 but less than 2.75:1.00
Category 3
Greater than or equal to 2.75:1.00 but less than 3.25:1.00
Category 4
Greater than or equal to 3.25:1.00



 
5

--------------------------------------------------------------------------------

; provided that, notwithstanding anything herein to the contrary, (i) during any
period when the Pre-Export Borrowers shall have failed to timely deliver the
consolidated financial statements pursuant to Section 5.1(f) or 5.1(g) hereof,
or the compliance certificate pursuant to Section 5.1(h) hereof, until such time
as the appropriate consolidated financial statements and compliance certificate
are delivered, the applicable Category, for purposes of the Applicable Margin
and the Pre-Export Commitment Fee Rate shall, at the election of the Pre-Export
Administrative Agent (which may be retroactively effective during such period),
be  Category 4, regardless of the Total Net Leverage Ratio at such time, and
(ii) in the event that any financial information or certification provided to
the Pre-Export Administrative Agent in the compliance certificate is shown to be
inaccurate (regardless of whether this Agreement or the Pre-Export Commitment is
in effect when such inaccuracy is discovered), including through the delivery of
audited financial statements in respect of prior periods covered by unaudited
quarterly financial statements, and such inaccuracy, if corrected, would have
led to the application of a higher or lower Category for any period (an
“Applicable Period”) than the Category used to calculate the Applicable Margin
and the Pre-Export Commitment Fee Rate for such Applicable Period, then (A) the
Pre-Export Borrower Representative shall promptly deliver to the Pre-Export
Administrative Agent a corrected compliance certificate for such Applicable
Period, (B) the applicable Category for each such Applicable Period shall be
determined based on such corrected compliance certificate, and (C) the
Pre-Export Borrowers or the Pre-Export Administrative Agent (on behalf of the
Pre-Export Lenders), as applicable, shall promptly pay to the other, the accrued
additional fees and interest, as applicable, owing or required to be reimbursed
as a result of such increased or decreased Applicable Margin and Pre-Export
Commitment Fee Rate for such Applicable Period.
 
“Central Bank of Brazil”:  the Banco Central do Brasil.
 
“Change in Control”:  the occurrence of any of the following:
 
(1)          the acquisition by any Person or group, including any group acting
for the purpose of acquiring, holding or disposing of securities, in a single
transaction or in a related series of transactions, by way of merger,
consolidation or other business combination, of (i) 50% or more of the total
voting power of the Voting Stock of Pre-Export Borrower Representative or (ii)
solely following the occurrence of a SugarCo COC Event, the Control of
Pre-Export Borrower Representative, or
 
(2) Pre-Export Borrower Representative ceasing to (i) hold 100% of the Voting
Stock of each other Pre-Export Borrower or (ii) solely following the occurrence
of a SugarCo COC Event, Control each other Pre-Export Borrower; or
 
(3)          the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of any Pre-Export
Borrower and its Subsidiaries, taken as a whole, to any Person that is not a
Subsidiary of the Pre-Export Borrower Representative; or
 
(4)          the first day on which a majority of the members of a Pre-Export
Borrower’s Board of Directors are not Continuing Directors.
 
6

--------------------------------------------------------------------------------

 
“Change in Law”:  as defined in Section 2.12.
 
“Code”:  the United States Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
 
“Collateral”:  all the assets, property or collateral pledged, charged,
mortgaged, fiduciarily encumbered or assigned (fiduciariamente alienada or
fiduciariamente cedida) or otherwise granted, or over or in which a Lien is
granted, or purported to be pledged, charged, mortgaged, fiduciarily encumbered
or assigned (fiduciariamente alienada or fiduciariamente cedida) or otherwise
granted, as collateral security pursuant to any Security Document, such assets,
property and collateral to include:
 
(a)          the Collateral Account;
 
(b)          the rights of each Pre-Export Loan Party under all Export Contracts
to which such Pre-Export Loan Party is a party that have payment obligations
that extend at least 12 months after the Pre-Export Maturity Date; and
 
(c)          all real property and fixed assets of the Pre-Export Loan Parties,
including all Sugar Cane and sugar mills and related Equipment;
 
provided that the Collateral shall not include any Equipment that as of the date
hereof is subject to a Lien granted to secure any borrowing from BNDES or any
funding provided by BNDES.
 
“Collateral Account”:  the account in the name of Pre-Export Borrower
Representative to be opened prior to the Conversion Date with a bank in New York
acceptable to the Pre-Export Collateral Agent, the name, account number and
account bank of which shall be disclosed by the Pre-Export Borrower
Representative to the Pre-Export Administrative Agent in writing prior to the
Conversion Date.
 
“Collateral Account Control Agreement”:  the control agreement over the
Collateral Account dated on or prior to the Conversion Date, in form and
substance reasonably satisfactory to the Pre-Export Collateral Agent.
 
“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consenting Pre-Export Lender” as defined in Section 2.20(c)(i).
 
“Continuing Directors”:  as of any date of determination, any member of the
Board of Directors of a Pre-Export Borrower who (a) was a member of such Board
of Directors on the Revolving Closing Date; or (b) was nominated for election,
appointed or elected to such Board of Directors with the approval of a majority
of the Continuing Directors who were members of such Board of Directors at the
time of such nomination or election (either by a specific vote or by approval of
such Pre-Export Borrower’s proxy statement in which such member was named as a
nominee for election as a director).
 
7

--------------------------------------------------------------------------------

 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.
 
“Conversion”:  the conversion of the Revolving Credit Agreement Commitments to
the Pre-Export Commitments following satisfaction of all conditions set forth in
Section 2.3 of the Framework Agreement.
 
“Conversion Date”:  the date, if any, on which Conversion has occurred.
 
“CRD IV/CRR”:  (a) Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms, and (b) Directive 2013/36/EU of the European Parliament
and of the Council of 26 June 2013 on access to the activity of credit
institutions and the prudential supervision of credit institutions and
investment firms.
 
“Credit Agreement Refinancing Indebtedness”: secured or unsecured Indebtedness
of the Pre-Export Borrowers in the form of one or more series of term loans,
revolving commitments (and corresponding revolving loans) or notes; provided
that:
 
(a)          such Indebtedness is incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace or refinance, in whole or part (and such exchange,
extension, renewal, replacement or refinancing occurs substantially concurrently
with such incurrence or obtainment), Indebtedness (“Refinanced Debt”) that is
existing and currently outstanding Pre-Export Loans or other Credit Agreement
Refinancing Indebtedness;
 
(b)          the Weighted Average Life to Maturity of such Indebtedness is equal
to or longer than the remaining Weighted Average Life to Maturity of the
Refinanced Debt, and the final maturity date of such Credit Agreement
Refinancing Indebtedness is not earlier than the maturity date of the Refinanced
Debt;
 
(c)          such Indebtedness may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments hereunder;
 
(d)          such Indebtedness is not guaranteed by any Person that is not a
Pre-Export Loan Party;
 
(e)          if such Indebtedness is secured, (i) a Debt Representative acting
on behalf of the holders of such Indebtedness has become party to or is
otherwise subject to the provisions of an intercreditor agreement in form and
substance reasonably acceptable to the Required Pre-Export Lenders; (ii) any
Lien on the Collateral securing such Indebtedness will be pari passu with the
Lien of the Pre-Export Credit Parties in such Collateral; and (iii) such
Indebtedness is not secured by any asset or property of a Pre-Export Loan Party
that does not constitute Collateral; and
 
8

--------------------------------------------------------------------------------

 
(f)          the terms and conditions of such Indebtedness are (x) substantially
identical to, or, taken as a whole, not materially more favorable to the lenders
or holders providing such Indebtedness than, those applicable to such Refinanced
Debt or (y) reflect market terms and conditions at the time of incurrence or
issuance thereof, in each case, as determined in good faith by a Responsible
Officer of the Pre-Export Borrower Representative; provided that the Pre-Export
Borrower Representative will promptly deliver to the Pre-Export Administrative
Agent final copies of the definitive credit documentation relating to such
Indebtedness (unless the Pre-Export Borrowers are bound by a confidentiality 
obligation with respect thereto, in which case the Pre-Export Borrower
Representative will deliver, subject to such confidentiality obligations, a
reasonably detailed description of the material terms and conditions of such
Indebtedness in lieu thereof); provided, further, that this clause (f) will not
apply to:
 
(i)          terms addressed in the preceding clauses (a) through (e);
 
(ii)          (w) interest rate, fees, funding discounts and other pricing
terms; (x) redemption, prepayment or other premiums; (y) optional prepayment
terms; and (z) redemption terms;
 
(iii)          subordination terms; or
 
(iv)          covenants or other provisions applicable only to periods after the
Pre-Export Maturity Date at the time of incurrence of such Indebtedness.
 
“Debt Representative”: with respect to any Indebtedness that is secured on a
pari passu basis with, or on a junior basis to, the Pre-Export Loans, by a Lien
on the Collateral, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.
 
“Debt Service”: on any date of determination, with respect to the Pre-Export
Borrowers and their Subsidiaries on a consolidated basis, all regularly
scheduled payments or prepayments of principal of Indebtedness that is secured
by payments to be made under export contracts and total interest expense
(including that portion attributable to capital leases in accordance with IFRS
and capitalized interest) (assuming for this purpose that the LIBO Rate and the
Applicable Margin for the applicable period are the LIBO Rate and the Applicable
Margin on the date of determination), premium payments, debt discount, fees,
charges and related expenses with respect to all such outstanding Indebtedness
of the Pre-Export Borrowers and their Subsidiaries, in each case to be paid in
cash during the twelve month period commencing on such date of determination,
but excluding the payment of outstanding Pre-Export Loans hereunder on the
Pre-Export Maturity Date.
 
“Declining Pre-Export Lender”:  as defined in Section 2.20(b)(iii).
 
“Default”:  any of the events specified in Section 6, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Pre-Export Lender”:  any Pre-Export Lender that (a) has failed to
fund any portion of its Pre-Export Loans required to be funded by it hereunder
within three (3) Business Days of the date required to be funded by it hereunder
(unless such Pre-Export Lender has indicated in writing to the Pre-Export
Borrower Representative or by public statement that such position is based on
such Pre-Export Lender’s good faith determination that a condition precedent to
funding a Pre-Export Loan under this Agreement cannot be satisfied),
 
 
9

--------------------------------------------------------------------------------

 
(b) has notified the Pre-Export Borrower Representative or the Pre-Export
Administrative Agent in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Pre-Export Lender’s good faith determination that a
condition precedent to funding a Pre-Export Loan under this Agreement cannot be
satisfied), (c) has otherwise failed to pay over to the Pre-Export
Administrative Agent any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (d) (i) is insolvent, (ii) has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has indicated its consent to, approval of or acquiescence
in any such proceeding or appointment or (iii) has become subject of a Bail-In
Action; provided, that a Pre-Export Lender shall not become a “Defaulting
Pre-Export Lender” solely as a result of the acquisition or maintenance of an
ownership interest in such Pre-Export Lender or Person controlling such
Pre-Export Lender or the exercise of control over a Pre-Export Lender or Person
controlling such Pre-Export Lender by a Governmental Authority or
instrumentality thereof.
 
“Designated Website”:  as defined in Section 5.5(a).
 
“Direct Sale”: a direct private sale of equity interests in Usina Moema that is
neither (i) carried out on a stock exchange, (ii) in the over-the-counter market
nor (iii) an IPO, so long as, with respect to clauses (i) to (iii), such sale of
equity interests in Usina Moema carried out on a stock exchange or in the
over-the-counter market does not result from a private negotiation.
 
“Dollar Equivalent”:  on any date of determination (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Reais or any other currency other than Dollars, the equivalent in
Dollars of such amount, determined by the Pre-Export Administrative Agent
pursuant to Section 8.16 using the Rate of Exchange with respect to such
currency on such date in effect under the provisions of such Section.
 
“Dollars” and “$”:  the lawful currency of the United States.
 
“Eligible Importer”: any purchaser of Goods from any Pre-Export Borrower or
Off-Shore SugarCo which (i) is not located in Brazil and (ii) shall not be
located in any High-Risk Country or be a Sanctioned Person.
 
“Environmental Laws”:  any and all foreign, federal, state, local, provincial or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“Equipment”:  (i) all the equipment and machinery of the Pre-Export Borrowers
and (ii) all proceeds of such equipment and machinery, including whatever funds
or property that is hereafter received upon the sale, exchange or disposition of
any such equipment and machinery.
 
10

--------------------------------------------------------------------------------

 
“Equipment Fiduciary Sale/Pledge Agreement”: (i) each Equipment Sale Assignment
Agreement (Contrato de Constituição de Alienação Fiduciária de Equipamentos) to
be entered into by and between the Pre-Export Loan Parties and the Onshore
Collateral Agent, as amended from time to time, providing for the fiduciary sale
of the Equipment and (ii) each Equipment Pledge Agreement (Contrato de Penhor de
Equipamentos) to be entered into by and between the Pre-Export Loan Parties and
the Onshore Collateral Agent, as amended from time to time, providing for a
first ranking pledge of the Equipment (subject to Permitted Liens), in each
case, in form and substance satisfactory to the Pre-Export Lenders and the
Onshore Collateral Agent; provided, that the Equipment subject to any such
fiduciary sale or pledge shall not include any Equipment that as of the date
hereof is subject to a Lien granted to secure any borrowing from BNDES.
 
“EU Bail-In Legislation Schedule”:  EU Bail-In Legislation Schedule published by
the Loan Market Association (or any successor Person), as in effect from time to
time.
 
“Event of Default”:  any of the events specified in Section 6, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient, or required to be withheld or deducted from a payment to a Recipient
by or on account of any obligation of any Pre-Export Borrower hereunder: (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Pre-Export Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) Taxes attributable to the failure by
the Pre-Export Lender to comply with Section 2.13(e) or 2.13(f) and (c) any U.S.
federal withholding Taxes imposed under FATCA.
 
“Executive Order”:  Executive Order No. 13224 of September 23, 2011 – Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism.
 
“Existing Pre-Export Loan Agreements”: as defined in the Framework Agreement.
 
 
“Existing Pre-Export Loans”:  as defined in the Framework Agreement.
 
“Export Contract”:  each export contract (a) under which a Pre-Export Borrower
or the Off-Shore SugarCo sells and delivers, and an Eligible Importer purchases
in free and immediately available Dollars, Goods, (b) solely with respect to an
export contract between a Pre-Export Borrower and Off-Shore SugarCo, in form and
substance reasonably satisfactory to the Pre-Export Administrative Agent and the
Pre-Export Collateral Agent (acting on behalf of the Pre-Export Lenders), (c)
that either does not restrict the relevant Pre-Export Borrower or Off-Shore
SugarCo from assigning its rights thereunder to the Pre-Export Credit Parties or
the relevant Pre-Export Borrower has obtained the consent of the Eligible
Importer to such assignment and (d) is governed by the laws of New York.
 
11

--------------------------------------------------------------------------------

 
“Export Receivables”:  all valid and enforceable accounts receivable payable
outside of Brazil by an Eligible Importer in immediately available Dollars not
subject to any Lien or constraint by any Governmental Authority and arising from
the sale of Goods by a Pre-Export Borrower or Off-Shore SugarCo to the relevant
Eligible Importer pursuant to an Export Contract.
 
“Extension Pre-Export Maturity Date”:  means the date falling up to twelve (12)
months after the Original Pre-Export Maturity Date as set forth in the Extension
Request.
 
“Extension Request”:  as defined in Section 2.20(a).
 
“Extension Response Deadline”: as defined in Section 2.20(c)(i).
 
“FATCA”:  (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
to and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code and (b) any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of any law or
regulation referred to in paragraph (a) above.
 
“Fee Letter”:  that certain $700,000,000 Amended and Restated Fee Letter, dated
as of April 23, 2018, between Bunge Limited Finance Corp., Bunge Limited and the
Pre-Export Joint Lead Arrangers.
 
“Financial Covenant” and “Financial Covenants”:  as defined in Section 5.4.
 
“Fixed Asset Coverage Ratio”:  for any date of determination, with respect to
the Pre-Export Borrowers on a consolidated basis, the ratio of (a) the Net Debt
of the Pre-Export Borrowers at such date secured by the Pre-Export Borrower’s
real property, fixed assets and Sugar Cane constituting Collateral to (b) the
appraised value (set forth in the most recent appraisal required to be delivered
by the Pre-Export Borrowers hereunder) of the Pre-Export Borrowers’ real
property, fixed assets and Sugar Cane constituting Collateral.
 
“Foreign Pre-Export Lender”:  a Pre-Export Lender that is resident or organized
under the laws of a jurisdiction other than that in which any Pre-Export
Borrower is resident for tax purposes.
 
“Framework Agreement”: the Framework Agreement, dated as of May 1, 2018, among
Bunge Limited Finance Corp., Bunge Limited, the Pre-Export Borrowers and SMBC
and the other lenders and agents party thereto.
 
“Funding Account”:  the account(s) identified by the Pre-Export Borrowers to the
Pre-Export Administrative Agent prior to the Conversion Date.
 
“Funding Indemnity Letter”:  a Funding Indemnity Letter, substantially in the
form of Exhibit C.
 
“Funding Office”:  the office of the Pre-Export Administrative Agent specified
in Section 8.2 or such other office as may be specified from time to time by the
Pre-Export Administrative Agent as its funding office by written notice to the
Pre-Export Borrower Representative and the Pre-Export Lenders.
 
12

--------------------------------------------------------------------------------

 
“Goods”:  Brazilian raw sugar, Brazilian white sugar, Brazilian hydrous ethanol,
Brazilian anhydrous ethanol, other sugarcane-based products and any other
product agreed to in writing by the Pre-Export Administrative Agent (acting upon
the instructions of the Required Pre-Export Lenders).
 
“Governing Documents”:  the charter and by-laws, articles of incorporation,
articles of association, estatuto social, contrato social or other
organizational or governing documents of any Person.
 
“Governmental Approval”:  any permit, consent, license, approval, authorization,
exemption, registration, filing, regulation, rule, law, order, opinion or
declaration from or with, as the case may be, any Governmental Authority.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Pre-Export
Borrower in good faith.
 
“Hedge Agreements”:  all swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.
 
13

--------------------------------------------------------------------------------

 
“High-Risk Country”:  any of Cuba, Iran, North Korea, Sudan or Syria.
 
“IFRS”:  international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements.
 
“Indebtedness”:  as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, cédulas de produto rural or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property, except trade accounts payable arising in the ordinary course of
business, (d) all obligations of such Person as lessee which are capitalized in
accordance with IFRS, (e) all obligations of such Person created or arising
under any conditional sales or other title retention agreement with respect to
any property acquired by such Person (including without limitation, obligations
under any such agreement which provides that the rights and remedies of the
seller or lender thereunder in the event of default are limited to repossession
or sale of such property), (f) all obligations of such Person with respect to
letters of credit and similar instruments, including without limitation
obligations under reimbursement agreements, (g) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person and (h) all Guarantee
Obligations of such Person (other than guarantees of obligations of direct or
indirect Subsidiaries of such Person).
 
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Pre-Export
Borrower under any Pre-Export Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
 
“ING”:   as defined in the preamble.
 
“Initial Pre-Export Commitment Period”:  the period from and including the
Conversion Date and ending on the earlier of (a) the date that is thirty (30)
days after the Conversion Date or (b) the date of termination of the Pre-Export
Commitments in accordance with the terms hereof.
 
“Initial Pre-Export Drawdown Date”:  the date during the Initial Pre-Export
Commitment Period on which the Initial Pre-Export Loans shall be made to the
Pre-Export Borrowers hereunder subject to satisfaction of all conditions
precedent set forth in Section 4.1, as requested by the Pre-Export Borrower
Representative in the Pre-Export Borrowing Request.
 
“Initial Pre-Export Loans”:  the initial loans made by the Pre-Export Lenders to
the Pre-Export Borrowers during the Initial Pre-Export Commitment Period which
must be made on a single date and in an amount of no less than 75% of the Total
Pre-Export Commitments as of the Initial Pre-Export Drawdown Date.
 
“Interest Coverage Ratio”:  on any date of determination, with respect to the
Pre-Export Borrowers on a consolidated basis, the ratio of (a) Adjusted IFRS
EBITDA (converted to Dollars by using the median Dollars/Reais exchange rate,
based on daily observations, set forth on a source reasonably acceptable to the
Pre-Export Administrative Agent calculated for the four fiscal quarter period
most recently ended to (b) Net Interest Expense for the four fiscal quarter
period most recently ended (converted to Dollars by using the median
Dollars/Reais exchange rate, based on daily observations, set forth on on a
source reasonably acceptable to the Pre-Export Administrative Agent calculated
for such four fiscal quarter period).
 
14

--------------------------------------------------------------------------------

 
“Interest Expense”:  with respect to any Person, for any period, the aggregate
amount of the interest, commission, fees, discounts, prepayment fees, premiums
or charges and other finance payments in respect of Indebtedness for that period
according to IFRS only to the extent it has a cash effect and:
 
(a)          including the interest (but not the capital) element of payments in
respect of lease or hire purchase contract which would, in accordance with IFRS,
be treated as a finance or capital lease;
 
(b)          including interest payments in respect of tax refinancing programs
offered by Brazilian Governmental Authorities to which the Pre-Export Borrowers
may have adhered under Brazilian law;
 
(c)          including interest, commission, fees, discounts, prepayment fees,
premiums or charges and other finance payments in respect of contingent
liabilities of such Person if not already included otherwise in any of the other
paragraphs of this definition;
 
(d)          taking no account of any unrealized gains or losses on any
derivative instruments other than any derivative instruments which are accounted
for on a hedge accounting basis; and
 
(e)          taking no account of any exchange and monetary variances,
 
provided that there is no double counting in any calculation hereof.
 
“Interest Payment Date”:  (a) as to any Pre-Export Loan having an Interest
Period of three months or less, the last day of such Interest Period, (b) as to
any Pre-Export Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (c) as to any
Pre-Export Loan, the date of any repayment or prepayment made in respect
thereof.
 
“Interest Period”:  as to any Pre-Export Loan, (a) initially, the period
commencing on the date of the borrowing with respect to such Pre-Export Loan,
and ending on the first three month anniversary of Revolving Closing Date; and
(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Pre-Export Loan, and ending three
months thereafter; provided, that all of the foregoing provisions relating to
Interest Periods are subject to the following:
 
(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)          no Interest Period may extend beyond the Pre-Export Maturity Date;
and
 
15

--------------------------------------------------------------------------------

 
(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“IPO”:  initial public offering of equity interests to be further traded on an
exchange.
 
“Judgment Currency”:  as defined in Section 2.18(a).
 
“LIBO Rate”:  with respect to any Pre-Export Loan denominated in Dollars for
each day during each Interest Period the rate per annum equal to the London
interbank offered rate administered by ICE Benchmark Administration Limited, or
a comparable or successor rate, which rate is approved by the Pre-Export
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Pre-Export Administrative Agent from time to time after
consultation with the Pre-Export Borrower Representative) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollars deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; provided that to the
extent a comparable or successor rate is approved by the Pre-Export
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice and provided that if any such rate
shall as determined above be a negative number the “LIBO Rate” shall be deemed
to be zero; provided further, that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the rate at which the Pre-Export Administrative Agent offers to
place deposits in the currency of such borrowing for such Interest Period to
major banks in the London interbank market at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period.
 
“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge, assignment (alienação fiduciária or cessão
fiduciária) or security interest in or on such asset and (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement relating to such asset.
 
“Market Value”:  with respect to an Assigned Export Contract, (a) if such
Assigned Export Contract has a fixed price per metric ton of Goods to be sold
thereunder, the amount of the metric tons to be sold thereunder, multiplied by
the fixed price according to the price clause set forth therein and (b) if such
Assigned Export Contract does not have a fixed price per metric ton of the Goods
to be sold thereunder, the amount of metric tons to be sold thereunder,
multiplied by the quotation of the relevant Goods as of the date of calculation,
being such quotation obtained by the Pre-Export Collateral Agent on the basis of
the corresponding market information as provided by the price clause set forth
in such Assigned Export Contract, provided, however, that if no specific price
clause is contemplated by such Assigned Export Contract, then the quotation
shall be obtained by the Pre-Export Collateral Agent (in its sole discretion)
from any market rates and price quotations publicly available or prepared by
public or private institution reasonably selected by the Pre-Export Collateral
Agent and related to the international trade of the relevant Goods.
 
“Material Adverse Effect”:  (a) a material adverse effect on the business,
property, operations, condition (financial or otherwise) or prospects of the
Pre-Export Loan Parties taken as a whole or (b) a material impairment of the
validity or enforceability of this Agreement or any of the other Pre-Export Loan
Documents or the rights or remedies of the Pre-Export Administrative Agent or
the Pre-Export Lenders against any Pre-Export Loan Party hereunder or under the
other Pre-Export Loan Documents.
 
16

--------------------------------------------------------------------------------

 
“Money Laundering Laws”:  as defined in Section 5.3(h)(i).
 
“Mortgage Deeds / Property Fiduciary Sale Agreements”:  with respect to each
real property described in a schedule to be delivered as a condition to
Conversion in accordance with the Framework Agreement and each other real
property owned from time to time by any Pre-Export Loan Party, (a) the Mortgage
Deed (Escritura de Hipoteca) to be entered into by and between the owner of such
real property, as mortgagor, and the Onshore Collateral Agent, as mortgagee, as
amended from time to time, providing for a first ranking mortgage over such real
property (subject to Permitted Liens) or (b) the Property Fiduciary Sale
Agreements (Contrato de Alienação Fiduciária de Imóvel) to be entered into by
and between the owner of such real property, as mortgagor, and the Onshore
Collateral Agent, as mortgagee, as amended from time to time, providing for the
fiduciary sale of such real property, in each case, in form and substance
satisfactory to the Pre-Export Lenders and the Onshore Collateral Agent.
 
“National Monetary Council”:  Conselho Monetário Nacional.
 
“Net Debt”:  on any date of determination, with respect to any Person, the
result of (i) “Third Party Borrowings” (as set forth in the Current and
Non-current section of the consolidated financial statements, which for the
avoidance of doubt shall include all obligations for borrowed money under credit
facilities extended by financial institutions, all obligations evidenced by
bonds and all obligations for non-subordinated borrowed money extended by such
Person’s unconsolidated Affiliates) minus (ii) such Person’s Cash and Cash
Equivalents.
 
“Net Debt/Total Assets Ratio”:  for any date of determination, with respect to
the Pre-Export Borrowers on a consolidated basis, the ratio of (a) the Net Debt
of the Pre-Export Borrowers at such date (converted to Dollars by using the
closing Dollars/Reais exchange rate set forth on a source reasonably acceptable
to the Pre-Export Administrative Agent on the same “as of date” of the financial
statements) to (b) the “Total Assets” (as set forth in the balance sheet
statement, line “Total Assets” in the consolidated financial statements) of the
Pre-Export Borrowers on a consolidated basis in accordance with IFRS at such
date (converted to Dollars by using the closing Dollars/Reais exchange rate as
of December 31, 2017 set forth on on a source reasonably acceptable to the
Pre-Export Administrative Agent).
 
“Net Interest Expense”:  with respect to any Person, for any period, (a) such
Person’s Interest Expense minus (b) such Person’s interest income, excluding any
derivatives and exchange and monetary variances.
 
“Note”:  each promissory note governed by and construed in accordance with the
laws of Brazil, substantially in the form and having the content of Exhibit E
hereto, duly executed by the relevant Pre-Export Borrower of a Pre-Export Loan,
and acknowledged and guaranteed by each other Pre-Export Borrower, and issued to
the appropriate Pre-Export Lender(s) and otherwise in compliance with the
requirements of Section 2.19.
 
17

--------------------------------------------------------------------------------

 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Pre-Export Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Pre-Export Borrowers, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Pre-Export Loans and all other obligations and liabilities of
the Pre-Export Borrowers to the Pre-Export Administrative Agent or to any
Pre-Export Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Pre-Export Loan Document or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Pre-Export Administrative Agent or to any Pre-Export Lender that
are required to be paid by the Pre-Export Borrowers pursuant hereto) or
otherwise.
 
“OECD Country”:  at any time, any nation that is a member of the Organization of
Economic Cooperation and Development at such time.
 
“OFAC”:  as defined in the definition of “Sanctions”.
 
“Off-Shore SugarCo”: an entity wholly-owned by Usina Moema Acucar e Álcool S.A.,
to be formed outside of Brazil on or prior to the Conversion Date.
 
“Offtake Contract Value to Debt Service Coverage Ratio”: for any date of
determination, with respect to the Pre-Export Borrowers on a consolidated basis,
the ratio of (a) the Debt Service at such date to (b) the sum of (i) 100% of the
Market Value of Assigned Export Contracts entered into between Off-Shore SugarCo
and Eligible Importers with a fixed price per metric ton of Goods to be sold
thereunder, plus (ii) 83% of the Market Value of Assigned Export Contracts
entered into between Off-Shore SugarCo and Eligible Importers with a floating
price per metric ton of Goods to be sold thereunder.
 
“Onshore Collateral Agent”: Banco Sumitomo Mitsui Brasileiro S/A.
 
“Original Pre-Export Maturity Date”:  the Revolving Maturity Date (as defined in
the Revolving Credit Agreement immediately prior to Conversion).
 
“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Pre-Export Loan Document, or sold or assigned an interest in any Pre-Export Loan
or Pre-Export Loan Document).
 
“Other Taxes”:  any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Pre-Export Loan Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.17).
 
“Participant”:  as defined in Section 8.6(b).
 
18

--------------------------------------------------------------------------------

 
“Participant Register”:  as defined in Section 8.6(b).
 
“Patriot Act”:  as defined in Section 8.17.
 
“Perfection Requirements”:   the making or the procuring of the appropriate
registrations, filings, endorsements, notarizations, stampings, agreements
(including assignments of proceeds) and/or notifications required in order to
perfect those Liens on the Collateral created or expressed to be created
pursuant to this Agreement and the Security Documents, including the
requirements set out in Section 5.1(p) (Collateral).
 
“Performing Pre-Export Lender”:  any Pre-Export Lender that is a Defaulting
Pre-Export Lender solely as a result of the occurrence of an event described in
clause (d) of the definition of Defaulting Pre-Export Lender that following such
event continues to perform all of its obligations under this Agreement and any
other Pre-Export Loan Document, and has not been replaced or repaid in
accordance with Section 2.17(b).
 
“Permitted Liens”:  each of:
 
(a)          customary permitted Liens existing on the Conversion Date that do
not affect the rights of the Pre-Export Agents and the Pre-Export Lenders or the
value of the Collateral;
 
(b)          any Lien existing on any property or asset (including, without
limitation, Capital Stock) prior to the acquisition thereof by any Pre-Export
Borrower or any of their Subsidiaries or existing on any property or asset of
any Person that becomes a Subsidiary of any Pre-Export Borrower or any of their
Subsidiaries after the Conversion Date prior to the time such Person becomes a
Subsidiary of any Pre-Export Borrower or any of its Subsidiaries or arising as a
result of contractual commitments to grant any Lien on any property or asset
(including, without limitation, Capital Stock) existing prior to such
acquisition; provided that (i) such Lien is not created in contemplation of, or
in connection with, such acquisition or such Person becoming a Subsidiary, as
the case may be; and (ii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be;
 
(c)          Liens for taxes, assessments, governmental charges, levies or
claims (including Liens to secure appeal bonds), which are not yet due or can be
paid in the future without penalty or are being contested in good faith and by
proper proceedings and for which appropriate reserves have been established in
accordance with and as required by IFRS;
 
(d)          Liens in connection with workers’ compensation laws, unemployment
insurance laws or similar applicable legislation;
 
(e)          Liens to secure good faith deposits in connection with bids,
tenders, contracts (other than for the payment of indebtedness) or leases to
which a Pre-Export Borrower is a party or deposits for the payment of rent, in
each case made in the ordinary course of business of such Pre-Export Borrower;
 
(f)          easements, rights of way, restrictions, defects or irregularities
in title and other similar charges or encumbrances not interfering in any
material respect with the business of the Pre-Export Borrowers, and any leases
and subleases of real property that do not interfere in any material respect
with the ordinary conduct of the business of the Pre-Export Borrowers, and which
are made on customary and usual terms applicable to similar properties;
 
19

--------------------------------------------------------------------------------

 
(g)          Liens imposed by applicable law in the ordinary course of business,
including carriers’, warehousemen’s and mechanics’ liens, statutory landlord’s
liens, that do not in the aggregate materially detract from the value of the
property subject thereto or interfere in any material respect with the business
of the Pre-Export Borrowers;
 
(h)          Liens granted to secure any borrowing from (i) Banco Nacional de
Desenvolvimento Econômico e Social – BNDES or any other Brazilian governmental
development bank or credit agency or any financial institution acting as agent
for such development bank, but only to the extent acting in its agency capacity
therefor or in its capacity as agente de repasse (including borrowings from any
Brazilian governmental bank with funds provided by Brazilian governmental
regional funds (which shall include, without limitation, Financiadora de Estudos
e Projetos – FINEP, Fundo de Desenvolvimento do Nordeste – FDNE and Fundo de
Desenvolvimento do Centro Oeste – FCO)), or (ii) any international or
multilateral development bank, government-sponsored agency, export-import bank
or official export-import credit insurer;
 
(i)          judgment Liens and other Liens in respect of legal proceedings
(including Liens to secure bonds posted in order to obtain stays of judgment,
attachments or orders) not triggering any Event of Default provided that each
such Lien is being contested in good faith and by proper proceedings and for
which appropriate reserves have been established in accordance with and as
required by IFRS;
 
(j)          Liens securing hedging obligations so long as such hedging
obligations are entered into for bona fide, non-speculative purposes;
 
(k)          any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien set forth in this
definition, except for the Lien permitted under clause (c) of this definition;
 
(l)          Liens created solely for the purpose of securing the payment of all
or a part of the purchase price of property (including Capital Stock of any
Person) acquired, constructed or improved after the date hereof; provided that
(i) the aggregate principal amount of Indebtedness secured by such Liens shall
not exceed the purchase price of the property so acquired, constructed or
improved, and (ii) such Liens shall not encumber any property other than the
property so acquired, constructed or improved and shall attach to such property
within 180 days of the construction, acquisition or improvement of such
property;
 
(m)          any Lien securing Indebtedness for the purpose of financing all or
part of cost of the acquisition, construction or development of a project;
provided that the Liens in respect of such Indebtedness are limited to assets
(including Capital Stock of the project entity) and/or revenues of such project;
and provided further that the Lien is incurred before, or within 180 days after
the completion of, that acquisition, construction or development and does not
apply to any other property of the relevant Person;
 
(n)          Liens securing Credit Agreement Refinancing Indebtedness;
 
 
20

--------------------------------------------------------------------------------

 
(o)          Liens on Export Contracts (other than Assignment Export Contracts)
and Export Receivables (other than Assigned Export Receivables);
 
(p)          Liens on cash deposited as collateral in connection with financings
where Liens are permitted under clause (o) of this definition;
 
(q)          Liens on accounts receivable (other than Assigned Export
Receivables) and other related assets arising in connection with transfers
thereof to the extent such transfers are treated as true sales;
 
(r)          Liens granted under the Pre-Export Loan Documents;
 
(s)          Liens on any checking account, saving account, clearing account,
futures account, deposit account, securities account, brokerage account, custody
account or other account (or on any assets held in such account), securing
obligations under any agreement or arrangement related to the opening of or
provision of clearing, pooling, zero-balancing, brokerage, settlement, margin or
other services related to such account (or on any assets held in such account),
which customarily exist on similar accounts (or on any assets held in such
accounts) of corporations in connection with the opening of, or provision of
clearing, pooling, zero-balancing, brokerage, settlement, margin or other
services related, to such accounts; and
 
(t)          Liens incurred in connection with letters of credit or other
similar instruments issued in the normal course of business of any Pre-Export
Borrower or any Subsidiary, including without limitation, obligations under
reimbursement agreements.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Pre-Approved Controlling Shareholder”: as defined in the Framework Agreement.
 
“Pre-Export Administrative Agent”:  SMBC, together with its Affiliates, in its
capacity as the administrative agent for the Pre-Export Lenders under this
Agreement and the other Pre-Export Loan Documents, together with any of its
successors.
 
“Pre-Export Agents”:  each of the Pre-Export Administrative Agent, the
Pre-Export Collateral Agent and the Onshore Collateral Agent, and “Pre-Export
Agent” means all of them, collectively.
 
“Pre-Export Borrower” and “Pre-Export Borrowers”:  as defined in the preamble
hereto.
 
“Pre-Export Borrower Representative”: Usina Moema Acucar e Álcool S.A.
 
“Pre-Export Borrowing Date”:  any Business Day specified by the Pre-Export
Borrower Representative as a date on which a Pre-Export Borrower requests the
Pre-Export Lenders to make Pre-Export Loans hereunder or to take assignments of
Existing Pre-Export Loans pursuant to the Framework Agreement.
 
“Pre-Export Borrowing Request”:  as defined in Section 2.2.
 
21

--------------------------------------------------------------------------------

 
“Pre-Export Borrowing Time”:  as defined in Section 2.2.
 
“Pre-Export Collateral Agent”:  SMBC, together with its Affiliates, in its
capacity as the collateral agent for the Pre-Export Lenders under this Agreement
and the other Pre-Export Loan Documents, together with any of its successors.
 
“Pre-Export Commitment”:  as to any Pre-Export Lender, the obligation of such
Pre-Export Lender to either make Pre-Export Loans or to take assignments of
Existing Pre-Export Loans pursuant to the Framework Agreement in an aggregate
principal amount equal to such Pre-Export Lender’s Revolving Credit Agreement
Commitment or the amount specified in the Assignment and Acceptance pursuant to
which such Pre-Export Lender became a party hereto, in each case, as the same
may be increased or reduced from time to time pursuant to the terms hereof.
 
“Pre-Export Commitment Fee Rate”:  the per annum rate set forth in the
applicable row of the table below:
 
Total Net Leverage Ratio
Spread
Category 1
0.96%
Category 2
1.05%
Category 3
1.14%
Category 4
1.31%



 
“Pre-Export Commitment Period”:  the period from and including the Conversion
Date and ending on the earlier of (a) the date that is twelve (12) months prior
to the Pre-Export Maturity Date or (b) the date of termination of the Pre-Export
Commitments in accordance with the terms hereof.
 
“Pre-Export Credit Parties”:  collectively, the Pre-Export Lenders, the
Pre-Export Agents, the Pre-Export Joint Bookrunners and Pre-Export Joint Lead
Arrangers, in each of their respective capacities under the Pre-Export Loan
Documents, and their successors and permitted assigns.
 
“Pre-Export Drawdown Date”:  each date during the Pre-Export Commitment Period
on which the Pre-Export Loans shall be made to a Pre-Export Borrower hereunder
subject to satisfaction of all conditions precedent set forth in Section 4.1 or
Section 4.2 (as applicable), as requested by the Pre-Export Borrower
Representative in a Pre-Export Borrowing Request.
 
“Pre-Export Guarantors”: (i) on and after the Initial Pre-Export Drawdown Date,
Off-Shore SugarCo and (ii) the Subsidiaries of the Pre-Export Borrower that are
not wholly owned by the Pre-Export Borrowers that shall be required to execute
and deliver the Pre-Export Guaranty pursuant to Section 5.1(t)(ii).
 
22

--------------------------------------------------------------------------------

 
“Pre-Export Guaranty”: a guaranty agreement in form and substance reasonably
acceptable to the Pre-Export Administrative Agent and the Pre-Export Lenders.
 
“Pre-Export Joint Bookrunners”:  SMBC, ABN and ING as joint bookrunners.
 
“Pre-Export Joint Lead Arrangers”:  SMBC, ABN and ING as joint lead arrangers.
 
“Pre-Export Lender Affiliate”: (a) any Affiliate of any Pre-Export Lender, (b)
any Person that is administered or managed by any Pre-Export Lender or any
Affiliate of any Pre-Export Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any
Pre-Export Lender which is a fund that invests in commercial loans and similar
extensions of credit, any other fund that invests in commercial loans and
similar extensions of credit and is managed or advised by the same investment
advisor as such Pre-Export Lender or by an Affiliate of such Pre-Export Lender
or investment advisor.
 
“Pre-Export Lenders”:  as defined in the preamble hereto.
 
“Pre-Export Loan”:  any loan made by any Pre-Export Lender pursuant to this
Agreement or any assignment of Existing Pre-Export Loan taken by any Pre-Export
Lender pursuant to the Framework Agreement.
 
“Pre-Export Loan Documents”:  this Agreement, the Framework Agreement, each
Note, each Security Document, each Assignment and Acceptance, each Pre-Export
Borrowing Request, each Fee Letter, the Pre-Export Guaranty and other documents
and/or agreements delivered or entered into in connection with the foregoing.
 
“Pre-Export Loan Parties”: the Pre-Export Borrowers, Off-Shore SugarCo and the
Pre-Export Guarantors.
 
“Pre-Export Maturity Date”:  the Original Pre-Export Maturity Date or, in
respect of Consenting Pre-Export Lenders (and Replacement Pre-Export Lenders, if
applicable), if the extension option under Section 2.20 has been exercised, the
Extension Pre-Export Maturity Date, as applicable.
 
“Pre-Export Taxes”:  as defined in Section 3.20(b).
 
“Principal Repayment Date”:  as defined in Section 2.6(a).
 
“Properties”:  the real properties described in a schedule to be delivered to
the Pre-Export Administrative Agent as a condition to the Conversion under the
Framework Agreement, including all buildings, structures, improvements and other
property related thereto and located on the relevant real properties, and all
other properties described in each Mortgage Deed / Property Fiduciary Sale
Agreement, except for the land on which sugar cane is grown.
 
“Rate of Exchange”:  as of the relevant date, the rate of exchange set forth on
the relevant page of the Reuters screen on or about 11:00 a.m., New York time,
for the purchase of Dollars with Reais or another currency other than Dollars or
Reais or another currency other than Dollars with Dollars on such date.
 
23

--------------------------------------------------------------------------------

 
“Reais”, “Brazilian Reais” and “R$”:  the lawful currency of Brazil.
 
“Recipient”:  (a) any Pre-Export Agent, (b) any Pre-Export Lender and (c) any
other recipient of a payment under this Agreement.
 
“Refinanced Debt”: as defined in the definition of “Credit Agreement Refinancing
Indebtedness”.
 
“Register”:  as defined in Section 8.6(d).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Replacement Pre-Export Lender”: as defined in Section 2.20(e)
 
“Required Pre-Export Lenders”:  at any time, the holders of more than 50% of the
Aggregate Exposure Percentage.
 
“Requirement of Law”:  as to any Person, the Governing Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
 
“Responsible Officer”:  as to any Person, any member of the Board of Directors,
the Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer or any Vice President of such Person or any other officer of such
Person customarily performing functions similar to those performed by any of the
above-designated officers.
 
“Restricted Party”:  any person listed (a) in the Annex to the Executive Order,
(b) on the “Specially Designated Nationals and Blocked Persons” list maintained
by OFAC or (c) in any successor list to either of the foregoing.
 
“Restricted Payment”:  any payment or other distribution (whether in cash,
securities or other property) by a Person, directly or indirectly, (a) of any
dividend or other distribution on its Capital Stock or any interest on its
capital, (b) in respect of the purchase, acquisition, redemption, retirement,
defeasance or other acquisition for value of any of its Capital Stock or any
warrants, rights or options to acquire such Capital Stock, now or hereafter
outstanding, (c) in respect of the return of any capital, or in the form of an
advance of Indebtedness of such Person, to its stockholders, (d) in connection
with any distribution or exchange of property in respect of its Capital Stock,
warrants, rights, options, obligations or securities to or with its stockholders
as such, or (e) in return for any irrevocable equity contributions, other than
non-redeemable Capital Stock.
 
“Revolving Closing Date”:  the date of the Revolving Credit Agreement, which is
May 1, 2018.
 
“Revolving Credit Agreement”:  the Revolving Credit Agreement dated as of May 1,
2018 among Bunge Limited Finance Corp., Bunge Limited and SMBC and the other
lenders and agents party thereto.
 
“Revolving Credit Agreement Commitment”:  with respect to each Revolving Lender
under the Revolving Credit Agreement, the amount of such Revolving Lender’s
commitment to extend loans under the Revolving Credit Agreement immediately
preceding the Conversion.
 
24

--------------------------------------------------------------------------------

 
“Revolving Lender”:  each lender under the Revolving Credit Agreement.
 
“ROF”:  each electronic registry of the financial terms and conditions of a
Pre-Export Loan identified by a code number obtained by or on behalf of a
Pre-Export Borrower prior to disbursement of such Pre-Export Loan through the
Central Bank of Brazil Information System - SISBACEN, under the Module Registry
of Financial Transaction (“Módulo de Registro de Operação Financeira - ROF”), in
accordance with the regulations issued by the National Monetary Council and the
Central Bank of Brazil.
 
“Sanctions”:  any applicable economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by: (i) the United States
government; (ii) the United Nations; (iii) the European Union; (iv) the United
Kingdom; (v) Brazil, (vi) the relevant authorities of Switzerland; (vii) the
member states of the European Union; or (viii) the respective governmental
institutions and agencies of any of the foregoing, including without limitation,
the Office of Foreign Assets Control of the US Department of the Treasury
(“OFAC”), the United States Department of State, and Her Majesty’s Treasury
(together, “Sanctions Authorities”).
 
“Sanctions Authorities”:  has the meaning given to it in the definition of
“Sanctions”.
 
“Sanctions List”:  the “Specially Designated Nationals and Blocked Persons” list
issued by OFAC, the Consolidated List of Financial Sanctions Targets issued by
Her Majesty’s Treasury, or any similar applicable list issued or maintained or
made public by any of the Sanctions Authorities.
 
“Security Documents”:  the Assignment and Security Agreement, the Collateral
Account Control Agreement and the Brazilian Security Documents.
 
“Shipping Documents”:  with respect to any Assigned Export Receivable or any
Export Receivable with respect to which the relevant Eligible Importer makes
payments thereunder into the Collateral Account, a clean on board ocean bill of
lading, an invoice and a bill of exchange or negotiable instrument in the amount
of the relevant Export Receivable drawn on the Eligible Importer or otherwise
due by such Eligible Importer and all other documentation required for payment
of the relevant Assigned Export Receivable under the relevant Assigned Export
Contract.
 
“SMBC”:   as defined in the preamble.
 
“Solvent”:  with respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
25

--------------------------------------------------------------------------------

 
“Subsequent Pre-Export Commitment Period”:  provided that the Pre-Export
Borrowers have borrowed the Initial Pre-Export Loans, the period from and after
termination of the Initial Pre-Export Commitment Period in accordance with
clause (a) of the definition thereof and ending on the earlier of (a) the date
that is twelve (12) months prior to the Pre-Export Maturity Date or (b) the date
of termination of the Pre-Export Commitments in accordance with the terms
hereof.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned directly or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of a Pre-Export Borrower.
 
“Sugar Cane”:  the sugar cane roots located on the areas identified in a
schedule to be delivered to the Pre-Export Administrative Agent as a condition
to Conversion under the Framework Agreement and all of their products, including
whatever funds or property that is hereafter received upon the sale, exchange or
disposition of any such sugar cane roots or their products.
 
“Sugar Cane Fiduciary Sale/Pledge Agreement”:  (i) each Sugar Cane Fiduciary
Sale Agreement (Contrato de Constituição de Alienação Fiduciária de Soqueira de
Cana-de-açúcar, Produtos e Frutos) to be entered into by and among the
Pre-Export Loan Parties and the Onshore Collateral Agent, as amended from time
to time, providing for the fiduciary sale of the Sugar Cane and (ii) each Sugar
Cane Pledge Agreement (Contrato de Penhor de Soqueira de Soqueira de
Cana-de-açúcar, Produtos e Frutos) to be entered into by and among the
Pre-Export Loan Parties and the Onshore Collateral Agent, as amended from time
to time, providing for a first ranking pledge of the Sugar Cane (subject to
Permitted Liens), in each case, in form and substance satisfactory to the
Pre-Export Lenders and the Onshore Collateral Agent.
 
“SugarCo COC Event”:  the occurrence of Bunge Limited ceasing to hold, directly
or indirectly, including by way of IPO, beneficial ownership of equity interests
representing more than 50.0% of the aggregate voting power of the Voting Stock
of each Pre-Export Borrower.
 
“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Total Net Leverage Ratio”:  on any date of determination, with respect to the
Pre-Export Borrowers on a consolidated basis, the ratio of (a) Net Debt of the
Pre-Export Borrowers at such date (converted to Dollars by using the closing
Dollars/Reais exchange rate set forth on a source reasonably acceptable to the
Pre-Export Administrative Agent on the same “as of date” of the financial
statements) to (b) Adjusted IFRS EBITDA for the four fiscal quarter period most
recently ended (converted to Dollars by using the median Dollars/Reais exchange
rate, based on daily observations, as per a source reasonably acceptable to the
Pre-Export Administrative Agent calculated for such four fiscal quarter period).
 
 
26

--------------------------------------------------------------------------------

 
“Total Pre-Export Commitments”:  at any time, the aggregate amount of all
Pre-Export Lenders’ Pre-Export Commitments then in effect.
 
“Total Pre-Export Loans”:  at any time, the aggregate principal amount of the
Pre-Export Loans of the Pre-Export Lenders outstanding at such time.
 
“Transferee”:  any Assignee or Participant.
 
“United States”:  the United States of America.
 
“U.S. Tax Obligor”: a Person (a) which is resident for tax purposes in the
United States or (b) some or all of whose payments under the Pre-Export Loan
Documents are from sources within the United States for U.S. federal income tax
purposes.
 
“Voting Stock”:  with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
“Weighted Average Life to Maturity”: when applied to any Indebtedness as of any
date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal (excluding
nominal amortization and any prepayments), including payment at final maturity,
in respect thereof by (b) the number of years (calculated to the nearest 1/12)
that will elapse between such date and the making of such payment; by (2) the
then outstanding principal amount of such Indebtedness.
 
“Withholding Pre-Export Agent”:  the Pre-Export Borrowers and the Pre-Export
Administrative Agent.
 
“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.2          Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Pre-Export Loan Documents or any certificate or other
document made or delivered pursuant hereto or thereto.
 
(b)          As used herein and in the other Pre-Export Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to the Pre-Export Borrowers not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under IFRS, (ii)
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”,
 
27

--------------------------------------------------------------------------------

 
(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein).
 
(c)          The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(e)          Notwithstanding any other provision contained herein or in the
other Pre-Export Loan Documents, all terms of an accounting or financial nature
used herein and in the other Pre-Export Loan Documents shall be construed, and
all computations of amounts and ratios referred to herein and in the other
Pre-Export Loan Documents shall be made, and prepared:
 
(i)          in accordance with IFRS (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by IFRS; provided, however, that all accounting
terms used in the Pre-Export Loan Documents (and all defined terms used in the
definition of any accounting term used in the Pre-Export Loan Documents) shall
have the meaning given to such terms (and defined terms) under IFRS as in effect
on the date hereof applied on a basis consistent with those used in preparing
the financial statements referred to herein and in the other Pre-Export Loan
Documents.  In the event of any change after the date hereof in IFRS, and if
such change would affect the computation of any of the financial covenants set
forth in any Pre-Export Loan Document, then the parties hereto agree to
endeavor, in good faith, to agree upon an amendment to the applicable Pre-Export
Loan Documents that would adjust such financial covenants in a manner that would
preserve the original intent thereof, but would allow compliance therewith to be
determined in accordance with the Pre-Export Borrowers’ or any of their
Subsidiaries’ financial statements at the time, provided that, until so amended
such financial covenants shall continue to be computed in accordance with IFRS
prior to such change therein; and
 
(ii)          without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Pre-Export Borrowers or any of their Subsidiaries at “fair value”, as defined
therein.
 
28

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent a change in IFRS occurs (whether or not such change is, as of the
date hereof, already scheduled to occur after the date hereof) which results in
operating leases being treated or classified as capital leases or which
reclassifies capital leases using different terminology (e.g., as “finance
leases”), such change shall not be given effect under the Pre-Export Loan
Documents (including, without limitation, in any computation of financial
covenants), and the Pre-Export Borrowers shall continue to provide financial
reporting which differentiates between operating leases and capital leases, in
each case in accordance with IFRS as in effect on the date hereof.


SECTION 2.          AMOUNT AND TERMS OF TERM LOANS
 
2.1          Pre-Export Commitments; Term Loans.  (a)  Subject to the terms and
conditions hereof, each Pre-Export Lender severally agrees to make (whether by
means of any new loan or by taking an assignment of Existing Pre-Export Loans
pursuant to the Framework Agreement) (x) each Initial Pre-Export Loan to each
applicable Pre-Export Borrower on a single borrowing date during the Initial
Pre-Export Commitment Period and (y) further Pre-Export Loans to the Pre-Export
Borrowers from time to time during the Subsequent Pre-Export Commitment Period,
in an aggregate Dollar principal amount at any one time outstanding for all of
such Pre-Export Loans pursuant to this clause (a) which does not exceed the
amount of such Pre-Export Lender’s Pre-Export Commitment.  The Pre-Export
Borrowers shall not request and no Pre-Export Lender shall be required to make
any Pre-Export Loan if, after making such Pre-Export Loan, the Total Pre-Export
Loans would exceed the Total Pre-Export Commitments then in effect.
 
(b)          The Pre-Export Administrative Agent is hereby authorized by the
Pre-Export Borrowers and each Pre-Export Lender to register with the Central
Bank of Brazil the respective repayment schedule (esquema de pagamento) of each
Pre-Export Loan to a Pre-Export Borrower after the conditions precedent set
forth in Section 4.1 or Section 4.2 (as applicable) are satisfied and the
Pre-Export Borrowers shall provide to the Pre-Export Administrative Agent all
documents and information required therefor, including, without limitation,
login details and the pin number required therefor.
 
2.2          Procedure for Pre-Export Loan Borrowing.  The Pre-Export Borrowers
may borrow under the Pre-Export Commitments (whether by means of any new loan or
by  assignment of Existing Pre-Export Loans pursuant to the Framework Agreement)
(x) in respect of the Initial Pre-Export Loans, during the Initial Pre-Export
Commitment Period on the Initial Pre-Export Drawdown Date and (y) in respect of
all other Pre-Export Loans, during the Subsequent Pre-Export Commitment Period
on each other Pre-Export Drawdown Date; provided, that the Pre-Export Borrower
Representative shall give the Pre-Export Administrative Agent irrevocable notice
(which notice must be received by the Pre-Export Administrative Agent prior to
10:00 a.m., New York City time, three (3) Business Days prior to the requested
Pre-Export Drawdown Date) specifying (i) the applicable Pre-Export Borrower
borrowing the Pre-Export Loan, (ii) the amount of the Pre-Export Loans to be
borrowed and in the event of an assignment of Pre-Export Loans pursuant to the
Framework Agreement, the amount of the Pre-Export Loans being assigned, the
identity of the assignor of such Pre-Export Loans and the other information
required to be provided under the Framework Agreement and (iii) the requested
Pre-Export Drawdown Date (such notice shall be referred to herein as the
“Pre-Export Borrowing Request”);
 
29

--------------------------------------------------------------------------------

 
provided, further, that the amount of each Pre-Export Loan to be borrowed or the
amount of each Existing Pre-Export Loan to be assigned must be in an amount
greater than $3,000,000.  Upon receipt of any such Pre-Export Borrowing Request
from the Pre-Export Borrower Representative, the Pre-Export Administrative Agent
shall promptly notify each Pre-Export Lender thereof.  Each Pre-Export Lender
will make its pro rata share of the Pre-Export Loans requested available to the
Pre-Export Administrative Agent for the account of the applicable Pre-Export
Borrower at the Funding Office prior to 11:00 a.m., New York City time (the
“Pre-Export Borrowing Time”), on the applicable Pre-Export Drawdown Date, in
each case in funds immediately available in Dollars to the Pre-Export
Administrative Agent, and the Pre-Export Administrative Agent shall transfer the
amounts to the Funding Account on or before 2:00 p.m., New York City time, on
the applicable Pre-Export Drawdown Date.
 
2.3          Pre-Export Commitment Fees, etc.  (a)  The Pre-Export Borrowers
jointly and severally agree to pay to the Pre-Export Administrative Agent, for
the account of the Pre-Export Administrative Agent, the Pre-Export Joint Lead
Arrangers and for the account of the Pre-Export Lenders, respectively, the fees
in the amounts and on the dates previously agreed to in the Fee Letter.
 
(b)          The Pre-Export Borrowers jointly and severally agree to pay to the
Pre-Export Administrative Agent for the account of each Pre-Export Lender (other
than a Defaulting Pre-Export Lender that is not a Performing Pre-Export Lender)
a commitment fee in Dollars for the period from and including the date hereof to
the last day of the Pre-Export Commitment Period, computed at a rate per annum
equal to for each day during such period the Pre-Export Commitment Fee Rate on
such day, on the amount of the Available Pre-Export Commitment of such
Pre-Export Lender on such day, payable quarterly in arrears on the last day of
each of March, June, September and December and on the last day of the
Pre-Export Commitment Period.
 
2.4          Termination or Reduction of Pre-Export Commitments.  The Pre-Export
Borrower Representative shall have the right, upon irrevocable notice delivered
to the Pre-Export Administrative Agent, to terminate the Pre-Export Commitments
or, from time to time, to reduce the amount of the Pre-Export Commitments;
provided, that no such termination or reduction of Pre-Export Commitments shall
be permitted if, after giving effect thereto and to any prepayments of the
Pre-Export Loans made on the effective date thereof, the Total Pre-Export Loans
would exceed the Total Pre-Export Commitments.  Any such reduction shall be in
an amount equal to at least $1,000,000 or any larger whole multiple thereof, and
shall reduce permanently the Pre-Export Commitments then in effect. The
Pre-Export Commitments shall terminate in their entirety on the last day of the
Initial Pre-Export Commitment Period if the Initial Pre-Export Loans have not
been made on or before such date.
 
2.5          Prepayments.  (a)  The Pre-Export Borrowers may at any time and
from time to time voluntarily prepay the Pre-Export Loans, in whole or in part,
without premium or penalty, upon irrevocable notice delivered to the Pre-Export
Administrative Agent no later than 10:00 a.m., New York City time, five (5)
Business Days prior thereto.  The notice referred to in the preceding sentence
shall specify the date and amount of prepayment; provided, that if a Pre-Export
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Pre-Export Borrowers shall also pay any amounts owing
pursuant to Section 2.14. 
 
30

--------------------------------------------------------------------------------

 
Upon receipt of any such notice the Pre-Export Administrative Agent shall
promptly notify each relevant Pre-Export Lender thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid.  Partial prepayments of Pre-Export Loans shall be in an aggregate
principal amount equal to at least $1,000,000 (or the Dollar Equivalent thereof)
or any larger whole multiple thereof.  Amounts prepaid may not be re-borrowed.
 
(b)          If any Pre-Export Borrower incurs any debt obligations for borrowed
money after the Initial Pre-Export Drawdown Date, other than Indebtedness
permitted pursuant to Sections 5.3(b)(ii) and (iii), such Pre-Export Borrower
shall prepay the Pre-Export Loans or, if requested by such Pre-Export Borrower,
the Pre-Export Lenders shall assign a pro rata percentage of all of the
Pre-Export Loans to the lender or other creditor that provides such debt
obligation in an amount equal to the aggregate net cash proceeds of such debt
obligations.  Any such prepayment or assignment of Pre-Export Loans pursuant to
this Section 2.5(b) shall be made together with accrued interest to the date of
such prepayment or assignment on the amount prepaid or assigned, and the
Pre-Export Borrowers shall also pay any amounts owing pursuant to Section 2.14.
 
(c)          If (1) the Pre-Export Borrowers or any of their Subsidiaries
dispose of any property or assets (other than any disposition of any property or
assets permitted by Section 5.3(f) of this Agreement) or (2) any Casualty Event
occurs, in each case which results in the realization or receipt by the
Pre-Export Borrowers or such Subsidiaries of net cash proceeds, the Pre-Export
Borrowers shall cause to be prepaid on or prior to the date which is ten (10)
Business Days after the date of such realization or receipt by the Pre-Export
Borrowers or any Subsidiary of such net cash proceeds, subject to clause (e) of
this Section 2.5, an aggregate principal amount of Pre-Export Loans in an amount
equal to 100% of all such net cash proceeds realized or received; provided that,
at the option of the Pre-Export Borrower, such Pre-Export Borrower may use all
or any portion of such net cash proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Pre-Export Borrower within 6 months of such receipt, and such net cash proceeds
shall not be required to be prepaid except to the extent not, within 6 months of
such receipt, so used or contractually committed to be so used (it being
understood that if any portion of such proceeds are not so used within such
6-month period but within such 6-month period are contractually committed to be
used, then upon the termination of such contract or if such net cash proceeds
are not so used within such 6-month period or, if later, 180 days from the entry
into such contractual commitment, then such remaining portion shall be required
to be prepaid without giving effect to this proviso);
 
(d)          Each prepayment or assignment of Pre-Export Loans pursuant to
clauses (b) and (c) above (A) shall be applied ratably to each Pre-Export Loan
then outstanding, (B) shall be applied as a pro rata reduction of the quarterly
principal payments and final principal payment required under Section 2.6(a)
based on the percentage that the aggregate net cash proceeds from the debt
obligations for borrowed money or net cash proceeds from asset disposition or
Casualty Event, as applicable, represent of the aggregate outstanding balance of
the Pre-Export Loans at the time of such prepayment or assignment of Pre-Export
Loans and (C) shall be paid to the applicable Pre-Export Lenders in accordance
with their respective pro rata share (or other applicable share provided by this
Agreement) of each such Pre-Export Loans.
 
31

--------------------------------------------------------------------------------

 
(e)          The Pre-Export Borrower Representative shall notify the Pre-Export
Administrative Agent in writing of any mandatory prepayment of Pre-Export Loans
required to be made by the Pre-Export Borrowers pursuant to clauses (b) and
(c) above (and any request for the Pre-Export Lenders to assign a pro rata
percentage of all of the Pre-Export Loans to the lender or other creditor that
provides a debt obligation) at least three (3) Business Days prior to the date
of such prepayment (unless otherwise agreed by the Pre-Export Administrative
Agent).  Each such notice shall specify the date of such prepayment or
assignment, the subsection pursuant to which such prepayment or assignment is
being made, and provide a reasonably detailed calculation of the aggregate
amount of such prepayment or purchase price of the assignment to be made by the
Pre-Export Borrowers or, in the case of an assignment of Pre-Export Loans, to be
paid by the lender or other creditor that provides a debt obligation.  The
Pre-Export Administrative Agent will promptly notify each applicable Pre-Export
Lender of the contents of the Pre-Export Borrower Representative’s prepayment or
assignment notice and of such applicable Pre-Export Lender’s pro rata share of
the prepayment or assignment.
 
(f)          If, on any date, the Total Pre-Export Loans outstanding on such
date exceed the Total Pre-Export Commitments in effect on such date, the
Pre-Export Borrowers immediately shall prepay the Pre-Export Loans in the amount
of such excess.  Each such prepayment pursuant to this clause (f) (A) shall be
applied ratably to each Pre-Export Loan then outstanding and (B) shall be paid
to the applicable Pre-Export Lenders in accordance with their respective pro
rata share (or other applicable share provided by this Agreement) of each such
Pre-Export Loans.
 
(g)          On or after the Conversion Date, the Pre-Export Borrower
Representative shall provide at least sixty (60) days prior written notice to
the Pre-Export Administrative Agent (which shall promptly provide a copy of such
notice to each Pre-Export Lender) of a SugarCo COC Event that results from a
Direct Sale of a controlling ownership interest in the Pre-Export Borrower
Representative to a Controlling Shareholder that is not either (x) a
Pre-Approved Controlling Shareholder or (y) a Controlling Shareholder from whom
the Revolving Lenders had the opportunity prior to the Conversion Date to
request documentation required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations in accordance
with Section 2.3(e) of the Framework Agreement.  Following the receipt of such
notice, each Pre-Export Lender shall be given a period commencing on the date
such notice is received and ending fifteen (15) Business Days prior to the
proposed effective date of the SugarCo COC Event to review all documentation and
other information about such Controlling Shareholder(s) as has been reasonably
requested in writing by such Pre-Export Lender from the Controlling
Shareholder(s) that is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (as such rules
and regulations may apply to a beneficial owner of a bank borrower), including
without limitation the Patriot Act.  In the event that any Pre-Export Lender
notifies the Pre-Export Borrower Representative and the Pre-Export
Administrative Agent in writing prior to the end of such review period that such
Controlling Shareholder(s) do not comply with its “know your customer” or
anti-money laundering requirements, then the Pre-Export Borrowers shall prepay
all Pre-Export Loans owed to such Pre-Export Lender, together with accrued
interest to the date of such prepayment on the amount prepaid and any amounts
owing pursuant to Section 2.14, on or prior to the effective date of the SugarCo
COC Event, and the Pre-Export Commitment of such Pre-Export Lender shall
terminate.
 
32

--------------------------------------------------------------------------------

 
2.6          Repayment.
 
(a)          The Pre-Export Borrowers shall repay to the Pre-Export
Administrative Agent for the ratable account of the applicable Pre-Export
Lenders (A) subject to Conversion having occurred, on the date that is twelve
(12) months prior to the Pre-Export Maturity Date (or on the immediately
preceding Business Day if such day is not a Business Day) and on each
three-month anniversary thereof (or on the immediately preceding Business Day if
such day is not a Business Day), an aggregate principal amount equal to 10.0% of
the aggregate principal amount of all Pre-Export Loans outstanding as of such
date and (B) the outstanding principal amount of each Pre-Export Loan in full on
the Pre-Export Maturity Date (each payment described in clauses (A) and (B) a
“Principal Repayment Date”); provided, that for the avoidance of doubt, any
amortization of outstanding principal shall commence (x) with respect to
Pre-Export Loans made by the Declining Pre-Export Lenders on the date that is
twelve (12) months prior to the Original Pre-Export Maturity Date (or on the
immediately preceding Business Day if such day is not a Business Day) or (y)
with respect to Pre-Export Loans made by the Consenting Pre-Export Lenders and
Replacement Pre-Export Lenders on the date that is twelve (12) months prior to
the Extension Pre-Export Maturity Date (or on the immediately preceding Business
Day if such day is not a Business Day).
 
(b)          The parties hereto acknowledge and agree that the intended primary
mechanism for the repayment of the principal of the Pre-Export Loans shall be
through the sale of and export of Goods by the Pre-Export Borrowers and
Off-Shore SugarCo directly to the Eligible Importers under Export Contracts and
the payment, in each case, by such Eligible Importers in respect of the related
Export Receivables directly into the Collateral Account.  The proceeds of such
payments made to and all other funds received in the Collateral Account shall be
applied against the principal amount of the Pre-Export Loans, interest due
thereon and any fees or other payments due under the Credit Documents as set
forth in paragraphs (c) and (d) below.  The Pre-Export Borrowers and Off-Shore
SugarCo shall be permitted at any time to (i) instruct the relevant Eligible
Importers to pay amounts of Export Receivables that are not Assigned Export
Receivables into the Collateral Account or (ii) transfer to the Collateral
Account any portion of the proceeds received by any Pre-Export Borrower or
Off-Shore SugarCo from Eligible Importers in respect of Export Receivables that
are not Assigned Export Receivables, so long as, before any payment is made into
the Collateral Account by the relevant Eligible Importers or by the relevant
Pre-Export Borrower or Off-Shore SugarCo pursuant to clauses (i) and (ii), as
the case may be, the Pre-Export Borrowers shall deliver to the Pre-Export
Administrative Agent, the Pre-Export Collateral Agent and the Onshore Collateral
Agent copies of all documents required by the regulations issued by the National
Monetary Council and the Central Bank of Brazil and any other applicable law in
connection with payments under a Recebimento Antecipado de Exportação
(including, without limitation, the export registry (registro de exportação)
relating to the Goods sold in connection with the relevant Export Receivables
the proceeds of which are being deposited into the Collateral Account).
 
(c)          During each Calculation Period, the Pre-Export Collateral Agent
shall hold all funds received into the Collateral Account from or on behalf of
the Pre-Export Borrowers, Off-Shore SugarCo or any Eligible Importer for
application on the Principal Repayment Date, Interest Payment Date or other date
on which payments of fees or other amounts are due under the Pre-Export Loan
Documents falling during such Calculation Period until the Collateral Account
contains an amount equal to the principal and interest on the Pre-Export Loans
and other payments falling due during such Calculation Period. 
 
33

--------------------------------------------------------------------------------

 
If at any time during any Calculation Period the amounts on deposit in the
Collateral Account exceed the aggregate amount of principal and interest on the
Pre-Export Loans and other payments falling due during such Calculation Period,
then the Pre-Export Borrower Representative shall have the right to request that
such excess amounts received in the Collateral Account during the relevant
Calculation Period be released in accordance with its written instructions;
provided that:
 
(i)          the Pre-Export Borrower Representative shall have delivered to the
Pre-Export Collateral Agent and the Pre-Export Administrative Agent a
certificate signed by a Responsible Officer thereof, at least two (2) Business
Days prior to the proposed release date setting forth in reasonable detail the
calculations evidencing the Pre-Export Borrowers’ compliance with their
obligations under this Section 2.6(c) and Section 5.4, in each case, both before
and immediately after giving effect to such release;
 
(ii)          no Default or Event of Default shall have occurred and be
continuing at such time or will occur as a result of such release; and
 
(iii)          the Pre-Export Administrative Agent shall have given its express
consent to such release, which consent shall not be unreasonably denied, delayed
or withheld (for the avoidance of doubt, the Pre-Export Administrative Agent
shall grant its consent without the need to notify or obtain any express or
other consent from any of the Pre-Export Lenders if each of the conditions set
forth in paragraphs (i) and (ii) of this Section 2.6(c) has been satisfied by
the Pre-Export Borrowers).
 
In the event the Pre-Export Administrative Agent expressly consents pursuant to
Section 2.6(c) to a release request from the Pre-Export Borrower Representative
in accordance with this Section 2.6(c), then the Pre-Export Administrative Agent
shall instruct the other Agents accordingly and take the necessary steps to
effect the consented release as soon as reasonably practical.
 
(d)          In the absence of an Event of Default, on each Principal Repayment
Date, Interest Payment Date, and/or other dates on which amounts under the
Pre-Export Loan Documents are due, the Pre-Export Collateral Agent shall
transfer the funds collected into and still held in the Collateral Account to
the Pre-Export Administrative Agent for payment of the principal, interest or
other fees or payments due with respect to that Principal Repayment Date,
Interest Payment Date and/or other applicable due dates.
 
(e)          All amounts received in the Collateral Account shall be held
therein subject to the rights as provided in the Collateral Account Control
Agreement.
 
(f)          In the event that any installment of principal, interest due
thereon, or any other amount in respect of the Pre-Export Loans or any other
Obligation is not paid when due, or if any portion of principal or interest due
on any Principal Repayment Date and/or Interest Payment Date remains unpaid, the
Pre-Export Borrowers shall immediately pay such amount to the Pre-Export
Administrative Agent for the benefit of the Pre-Export Credit Parties and the
Pre-Export Lenders may demand payment thereof under the Notes.
 
34

--------------------------------------------------------------------------------

 
(g)          To the extent not previously paid, all due and unpaid principal
amount of the Pre-Export Loans and all other Obligations then due and payable
shall be paid in full in Dollars by the Pre-Export Borrowers on each applicable
Principal Repayment Date, Interest Payment Date or other due date, as
applicable, irrespective of, and together with, any Indemnified Taxes, Other
Taxes and other charges that may arise by reason of the payment of any such
amounts not being made with proceeds of Export Receivables.  The Pre-Export
Borrowers’ obligation to repay the Pre-Export Loans and to pay all interest
accruing thereon and all other Obligations when due is and shall remain
unconditional irrespective of the existence or lack of Export Receivables or
export sales of any other product by the Pre-Export Borrowers or Off-Shore
SugarCo.
 
(h)          Each Pre-Export Borrower acknowledges and agrees that any funds
collected into and held in the Collateral Account may be applied by the
Pre-Export Administrative Agent against the principal amount of any Pre-Export
Loans owed by any Pre-Export Borrower, interest due thereon and any fees or
other payments due under the Pre-Export Loan Documents regardless of the
commingling of such funds and the absence of traceability of such funds to any
particular Pre-Export Borrower.
 
(i)          No later than five (5) Business Days after the date on which any
Shipping Documents are issued with respect to Goods delivered in respect of
Assigned Export Receivables the applicable Pre-Export Borrower or Off-Shore
SugarCo shall deliver to the Pre-Export Administrative Agent copies of all such
Shipping Documents pertaining to the delivery of such Goods.
 
(j)          Notwithstanding anything to the contrary in this Agreement or any
other Pre-Export Loan Document, the Pre-Export Collateral Agent shall be
entitled to block, suspend or reject individual payments made to the Collateral
Account if it reasonably believes that any such payment is from any Person named
on a Sanctions List or related to sales of Products received by any Person named
on a Sanctions list.
 
(k)          While an Event of Default is continuing, upon written instructions
from the Pre-Export Administrative Agent, the Pre-Export Collateral Agent shall
apply or direct the application of any cash balance then on deposit in the
Collateral Account to the payment of any of the Obligations then due and unpaid
(including any amounts accelerated), all as set forth in the instructions from
the Pre-Export Administrative Agent.
 
2.7          Continuation of Interest Period.  Each Pre-Export Loan shall be
automatically continued as such upon the expiration of the then current Interest
Period with respect thereto with a new Interest Period to be applicable to such
Pre-Export Loan in accordance with the defined term “Interest Period.”
 
2.8          Interest Rates and Payment Dates.  (a)  Except as provided in
Section 2.8(b), each Pre-Export Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to (i) the
LIBO Rate determined for such day plus (ii) the Applicable Margin.  The
Applicable Margin shall be established on the first day of each Interest Period
based on the Total Net Leverage Ratio on such date.  In the event of an
adjustment to the Applicable Margin, the applicable Pre-Export Borrower shall
amend the ROF with respect to each outstanding Pre-Export Loan made to such
Pre-Export Borrower.
 
35

--------------------------------------------------------------------------------

 
(b)          During the continuance of an Event of Default all outstanding
Pre-Export Loans (whether or not overdue) shall bear interest at a rate per
annum equal to the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section plus two percent (2%).  If all or a
portion of any interest payable on any Pre-Export Loan or any commitment fee or
other amount payable hereunder (other than any amount to which the preceding
sentence is applicable) shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the interest rate then applicable to the Pre-Export
Loans plus two percent (2%) from the date of such non-payment until such amount
is paid in full (as well after as before judgment).
 
(c)          Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (b) of this Section shall
be payable from time to time on demand.
 
2.9          Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, and fractions less than one (1) cent shall be rounded up. 
The Pre-Export Administrative Agent shall as soon as practicable notify the
Pre-Export Borrowers and the relevant Pre-Export Lenders of each determination
of a LIBO Rate.  Interest shall accrue on each Pre-Export Loan for the day on
which the Pre-Export Loan is made, and shall not accrue on any Pre-Export Loan
(or portion of a Pre-Export Loan) for the day on which such Pre-Export Loan is
paid.  For purposes of calculating accrued interest on all Pre-Export Loans,
interest shall accrue on the first day of each Interest Period, but not the last
day of such period.
 
(b)          Each determination of an interest rate by the Pre-Export
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Pre-Export Borrowers and the Pre-Export Lenders in
the absence of manifest error.  The Pre-Export Administrative Agent shall, at
the request of any Pre-Export Borrower, deliver to the Pre-Export Borrower
Representative a statement showing the quotations used by the Pre-Export
Administrative Agent in determining any interest rate pursuant to
Sections 2.8(a) and (b).
 
2.10          Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period for a Pre-Export Loan:
 
(a)          the Pre-Export Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Pre-Export Borrowers)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Interest
Period, or
 
(b)          the Pre-Export Administrative Agent shall have received notice from
the Required Pre-Export Lenders that the LIBO Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Pre-Export Lenders (as conclusively certified by such Pre-Export
Lenders) of making or maintaining their affected Pre-Export Loans during such
Interest Period,
 
 
36

--------------------------------------------------------------------------------

 
the Pre-Export Administrative Agent shall give telecopy or telephonic notice
thereof to the Pre-Export Borrower Representative and the relevant Pre-Export
Lenders as soon as practicable thereafter.  If such notice is given, the
Pre-Export Loans subject to such notice shall bear interest at such rate as the
Pre-Export Administrative Agent reasonably determines adequately reflects the
costs to the Pre-Export Lenders of maintaining such Pre-Export Loans.
 
2.11          Pro Rata Treatment and Payments.  (a)  Each Pre-Export Loan from
the Pre-Export Lenders hereunder shall be made pro rata according to the
respective Pre-Export Commitments of the Pre-Export Lenders.  Except as
otherwise provided in Section 2.5(g) and Section 2.17(b), any reduction of the
Pre-Export Commitments of the Pre-Export Lenders shall be made pro rata
according to the respective Pre-Export Commitments of the Pre-Export Lenders. 
Each payment by the Pre-Export Borrowers on account of any commitment fee with
respect to any period shall be made pro rata according to the respective average
daily Available Pre-Export Commitments of the Pre-Export Lenders for such
period; provided, that the Pre-Export Borrowers shall not be obligated to pay
any commitment fee owed to a Pre-Export Lender with respect to any period during
which such Pre-Export Lender became a Defaulting Pre-Export Lender and such
Defaulting Pre-Export Lender’s Available Pre-Export Commitment shall not be
included in the calculation of the commitment fees owed to the Pre-Export
Lenders that are not Defaulting Pre-Export Lenders during such period.
 
(b)          Except as otherwise provided in Section 2.5(g) and Section 2.17(b),
each payment by the Pre-Export Borrowers on account of principal of and interest
on the Pre-Export Loans shall be made pro rata according to the respective
outstanding principal amounts of the Pre-Export Loans then held by the
Pre-Export Lenders.
 
(c)          All payments (including prepayments) to be made by the Pre-Export
Borrowers hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 12:00 Noon, New York City time, on the due date thereof to the Pre-Export
Administrative Agent, for the account of the Pre-Export Lenders, at the Funding
Office, in Dollars in immediately available funds.  The Pre-Export
Administrative Agent shall distribute such payments to the Pre-Export Lenders
promptly upon receipt in like funds as received.  If any payment (other than
interest payments on the Pre-Export Loans) becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding sentence, interest thereon
shall be payable at the then applicable rate during such extension.
 
(d)          Unless the Pre-Export Administrative Agent shall have been notified
in writing by any Pre-Export Lender prior to the Pre-Export Borrowing Time on a
Pre-Export Drawdown Date that such Pre-Export Lender will not make the amount
that would constitute its share of such borrowing on such date available to the
Pre-Export Administrative Agent, the Pre-Export Administrative Agent may assume
that such Pre-Export Lender has made such amount available to the Pre-Export
Administrative Agent on such Pre-Export Drawdown Date, and the Pre-Export
Administrative Agent may, but shall not be so required to, in reliance upon such
assumption, make available to the Pre-Export Borrowers a corresponding amount. 
 
37

--------------------------------------------------------------------------------

 
If such amount is not made available to the Pre-Export Administrative Agent by
the required time on such Pre-Export Drawdown Date, and if the Pre-Export
Administrative Agent makes such corresponding amount available to the applicable
Pre-Export Borrower, then such Pre-Export Lender shall pay to the Pre-Export
Administrative Agent, on demand, such amount with interest thereon, at a rate
determined by the Pre-Export Administrative Agent in accordance with banking
industry rules on interbank compensation, for the period until such Pre-Export
Lender makes such amount immediately available to the Pre-Export Administrative
Agent.  A certificate of the Pre-Export Administrative Agent submitted to any
Pre-Export Lender with respect to any amounts owing under this paragraph shall
be conclusive in the absence of manifest error.  If the Pre-Export
Administrative Agent makes such Pre-Export Lender’s share of such borrowing
available to the applicable Pre-Export Borrower, and if such Pre-Export Lender’s
share of such borrowing is not made available to the Pre-Export Administrative
Agent by such Pre-Export Lender within three (3) Business Days after such
Pre-Export Drawdown Date, the Pre-Export Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to such Pre-Export Loans, on demand, from such Pre-Export Borrower. 
The failure of any Pre-Export Lender to make any Pre-Export Loan on a Pre-Export
Drawdown Date shall not relieve any other Pre-Export Lender of its obligation
hereunder to make a Pre-Export Loan on such Pre-Export Drawdown Date pursuant to
the provisions contained herein, but no Pre-Export Lender shall be responsible
for the failure of any other Pre-Export Lender to make the Pre-Export Loan to be
made by such other Pre-Export Lender on a Pre-Export Drawdown Date.
 
(e)          Unless the Pre-Export Administrative Agent shall have been notified
in writing by the Pre-Export Borrower Representative prior to the date of any
payment due to be made by a Pre-Export Borrower hereunder that such Pre-Export
Borrower will not make such payment to the Pre-Export Administrative Agent, the
Pre-Export Administrative Agent may assume that such Pre-Export Borrower is
making such payment, and the Pre-Export Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the
Pre-Export Lenders their respective pro rata shares of a corresponding amount. 
If such payment is not made to the Pre-Export Administrative Agent by such
Pre-Export Borrower within three (3) Business Days after such due date, the
Pre-Export Administrative Agent shall be entitled to recover, on demand, from
each Pre-Export Lender to which any amount which was made available pursuant to
the preceding sentence, such amount with interest thereon at the rate per annum
applicable to the relevant Pre-Export Loans.  Nothing herein shall be deemed to
limit the rights of the Pre-Export Administrative Agent or any Pre-Export Lender
against any Pre-Export Borrower.
 
(f)          If at any time insufficient funds are received by and available to
the Pre-Export Administrative Agent to pay fully all amounts of principal, 
interest, fees or other amounts (with respect to increased costs, Taxes or
otherwise) then due under any Pre-Export Loan Document, such funds shall be
applied (i) first, toward payment of fees and other right of indemnification
(with respect to increased costs, Taxes or otherwise) due and payable, ratably
among the parties entitled thereto in accordance with such amounts then due to
such parties, (ii) second, toward payment of accrued and unpaid interest, (iii)
third, toward payment of principal on the Pre-Export Loans, in the order
determined by the Pre-Export Administrative Agent if not otherwise set forth
hereunder,
 
38

--------------------------------------------------------------------------------

 
(iv) fourth, toward the discharge of any other amounts due and payable by the
Pre-Export Borrowers under any Pre-Export Loan Document and (v) fifth, any
surplus shall be paid, provided that the Pre-Export Borrowers are in full
compliance with the terms and conditions of the Pre-Export Loan Documents, as
the Pre-Export Borrower Representative may direct in writing; provided that
while a Default or Event of Default is continuing, the Pre-Export Administrative
Agent shall retain such surplus until further disposition in accordance with the
terms hereof; provided further that this Section 2.11(f)(v) shall not require
the Pre-Export Administrative Agent or the Pre-Export Collateral Agent to
release or cause the release of funds deposited in the Collateral Account other
than in accordance with Section 2.6(c) or (d).
 
2.12          Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Pre-Export Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof (a “Change in Law”):
 
(i)          shall subject any Pre-Export Lender to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (c) of the
definition of Excluded Taxes and (C) Connection Income Taxes) with respect to
this Agreement or on any Pre-Export Loan made by it;
 
(ii)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Pre-Export Lender that is not otherwise included in the determination of
the LIBO Rate; or
 
(iii)          shall impose on such Pre-Export Lender any other condition (other
than Taxes);
 
and the result of any of the foregoing is to increase the cost to such
Pre-Export Lender, by an amount that such Pre-Export Lender deems to be
material, of making or maintaining any Pre-Export Loans or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Pre-Export
Borrowers shall promptly pay such Pre-Export Lender, upon its demand, any
additional amounts necessary to compensate such Pre-Export Lender for such
increased cost or reduced amount receivable.  If any Pre-Export Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Pre-Export Borrower Representative (with a copy to the
Pre-Export Administrative Agent) of the event by reason of which it has become
so entitled.
 
(b)          If any Pre-Export Lender shall have determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Pre-Export Lender or
any corporation controlling such Pre-Export Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Pre-Export Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Pre-Export Lender or such corporation could have achieved but for
such adoption, change or compliance
 
39

--------------------------------------------------------------------------------

 
(taking into consideration such Pre-Export Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such
Pre-Export Lender to be material, then from time to time, after submission by
such Pre-Export Lender to the Pre-Export Borrower Representative (with a copy to
the Pre-Export Administrative Agent) of a written request therefor, the
Pre-Export Borrowers shall pay to such Pre-Export Lender such additional amount
or amounts as will compensate such Pre-Export Lender or such corporation for
such reduction; provided that the Pre-Export Borrowers shall not be required to
compensate a Pre-Export Lender pursuant to this paragraph for any amounts
incurred more than six months prior to the date that such Pre-Export Lender
notifies the Pre-Export Borrower Representative of such Pre-Export Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such six
month period shall be extended to include the period of such retroactive effect.
 
(c)          A certificate as to any additional amounts payable pursuant to this
Section 2.12 submitted by any Pre-Export Lender to the Pre-Export Borrower
Representative (with a copy to the Pre-Export Administrative Agent) shall be
conclusive in the absence of manifest error.  The obligations of the Pre-Export
Borrowers pursuant to this Section shall survive the termination of this
Agreement and the payment of the Pre-Export Loans and all other amounts payable
hereunder.
 
(d)          Notwithstanding anything herein to the contrary (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III and Basel IV, (ii) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (iii) CRD IV/CRR
and all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a change in Requirements of Law, regardless of the date enacted,
adopted, issued or implemented.
 
2.13          Taxes. (a)  All payments made by or on behalf of any Pre-Export
Borrower under this Agreement or any other Pre-Export Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes; provided, that if any Taxes are required to be deducted or
withheld from any amounts payable to the Pre-Export Administrative Agent or any
Pre-Export Lender, as determined in good faith by the applicable Withholding
Pre-Export Agent, (x) the applicable Withholding Pre-Export Agent shall be
entitled to make such deduction or withholding and shall timely pay the amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and (y) if such Tax is an Indemnified Tax, then the sum payable
by the Pre-Export Borrowers to the Pre-Export Administrative Agent or such
Pre-Export Lender shall be increased to the extent necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
Pre-Export Administrative Agent or such Pre-Export Lender receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
 
40

--------------------------------------------------------------------------------

 
(b)          In addition, the Pre-Export Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Pre-Export Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
 
(c)          Whenever any Indemnified Taxes are payable by a Pre-Export
Borrower, as promptly as possible thereafter the applicable Pre-Export Borrower
shall send to the Pre-Export Administrative Agent for its own account or for the
account of the relevant Pre-Export Lender, as the case may be, a certified copy
of an original official receipt received by such Pre-Export Borrower showing
payment thereof, a copy of the tax return reporting such payment or other
evidence of such payment reasonably satisfactory to the Pre-Export
Administrative Agent.
 
(d)          The Pre-Export Borrowers shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth in reasonable detail the
amount of, calculation of and circumstances giving rise to such payment or
liability delivered to the Pre-Export Borrower Representative by a Pre-Export
Lender (with a copy to the Pre-Export Administrative Agent), or by the
Pre-Export Administrative Agent on its own behalf or on behalf of a Pre-Export
Lender, shall be conclusive absent manifest error.
 
(e)          Each Pre-Export Lender shall indemnify the Pre-Export
Administrative Agent, within ten (10) days after demand therefor, for the full
amount of (i) any Indemnified Taxes or Other Taxes that are attributable to such
Pre-Export Lender and that are payable or paid by the Pre-Export Administrative
Agent (but only to the extent that Pre-Export Borrowers have not already
indemnified the Pre-Export Administrative Agent for such Indemnified Taxes or
Other Taxes and without limiting the obligation of the Pre-Export Borrowers to
do so), and (ii) any Taxes attributable to such Pre-Export Lender’s failure to
comply with the provisions of Section 8.6(b) relating to the maintenance of a
Participant Register, together with all reasonable costs and expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Pre-Export Lender by the Pre-Export Administrative
Agent shall be conclusive absent manifest error.  Each Pre-Export Lender hereby
authorizes the Pre-Export Administrative Agent to set off and apply any and all
amounts at any time owing to such Pre-Export Lender under any Pre-Export Loan
Document or otherwise payable by the Pre-Export Administrative Agent to the
Pre-Export Lender from any other source against any amount due to the Pre-Export
Administrative Agent under this paragraph (e).
 
(f)          Any Pre-Export Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Pre-Export
Loan Document shall deliver to the Pre-Export Borrower Representative and the
Pre-Export Administrative Agent, at the time or times reasonably requested by
the Pre-Export Borrower Representative or the Pre-Export Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Pre-Export Borrower Representative or the Pre-Export Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. 
 
41

--------------------------------------------------------------------------------

 
In addition, any Pre-Export Lender, if reasonably requested by the Pre-Export
Borrower Representative or the Pre-Export Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Pre-Export Borrower Representative or the Pre-Export Administrative Agent as
will enable the Pre-Export Borrower Representative or the Pre-Export
Administrative Agent to determine whether or not such Pre-Export Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in 2.13(g) below) shall not be required if in the
Pre-Export Lender’s reasonable judgment such completion, execution or submission
would subject such Pre-Export Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Pre-Export Lender.
 
(g)          If a payment made to a Pre-Export Lender under any Pre-Export Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Pre-Export Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Pre-Export Lender shall deliver to the
Pre-Export Borrower Representative and the Pre-Export Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Pre-Export Borrower Representative or the Pre-Export
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Pre-Export Borrower Representative or
the Pre-Export Administrative Agent as may be necessary for the Pre-Export
Borrowers and the Pre-Export Administrative Agent to comply with their
obligations under FATCA and to determine that such Pre-Export Lender has
complied with such Pre-Export Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph (g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.  Notwithstanding any other provision of this Section, a
Pre-Export Lender shall not be required to deliver any form pursuant to this
Section that such Pre-Export Lender is not legally able to deliver.
 
(h)          Each Pre-Export Lender agrees that if any form or certification it
previously delivered pursuant to this Section 2.13 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Pre-Export Borrower Representative and the Pre-Export
Administrative Agent in writing of its legal inability to do so.
 
(i)          If the Pre-Export Administrative Agent or a Pre-Export Lender
determines, in its sole good faith discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Pre-Export Borrowers or with respect to which the Pre-Export Borrowers have paid
additional amounts pursuant to this Section 2.13, it shall pay to the applicable
Pre-Export Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Pre-Export Borrowers
under this Section 2.13 with respect to Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Pre-Export
Administrative Agent or such Pre-Export Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Pre-Export Borrowers agree to pay, upon the request
of the Pre-Export Administrative Agent or such Pre-Export Lender, the amount
paid over to the Pre-Export Borrowers pursuant to this paragraph (i) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Pre-Export Administrative Agent or such Pre-Export Lender in
the event that the Pre-Export Administrative Agent or such Pre-Export Lender is
required to repay such refund to such Governmental Authority. 
 
42

--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary in this paragraph (i), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (i) the payment of which would place the indemnified
party in a less favorable net after-tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 2.13(i) shall not be construed to require the
Pre-Export Administrative Agent or a Pre-Export Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Pre-Export Borrowers.
 
(j)          The agreements in this Section shall survive the termination of
this Agreement and the payment of the Pre-Export Loans and all other amounts
payable hereunder.
 
2.14          Indemnity.  The Pre-Export Borrowers agree jointly and severally
to indemnify each Pre-Export Lender for, and to hold each Pre-Export Lender
harmless from, any loss or expense that such Pre-Export Lender may sustain or
incur as a consequence of (a) default by any Pre-Export Borrower in making a
borrowing of Pre-Export Loans on a Pre-Export Drawdown Date, (b) default by any
Pre-Export Borrower in making any prepayment of Pre-Export Loans after any
Pre-Export Borrower or the Pre-Export Borrower Representative has given a notice
thereof in accordance with the provisions of this Agreement, (c) the making of a
prepayment of Pre-Export Loans on a day that is not the last day of an Interest
Period with respect thereto, or (d) the assignment of any Pre-Export Loan other
than on the last day of an Interest Period with respect thereto, as the result
of a request by the Pre-Export Borrower Representative pursuant to
Section 2.17(a); provided, however, that the Pre-Export Borrowers shall not be
obligated to indemnify a Defaulting Pre-Export Lender that is not a Performing
Pre-Export Lender for any such loss or expense (incurred while such Pre-Export
Lender was a Defaulting Pre-Export Lender) related to the prepayment or
assignment of any Pre-Export Loan owed to such Defaulting Pre-Export Lender. 
Such indemnification may include an amount equal to the excess, if any, of (i)
the amount of interest that would have accrued on the amount so prepaid, or not
so borrowed, for the period from the date of such prepayment or of such failure
to borrow to the last day of such Interest Period (or, in the case of a failure
to borrow the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Pre-Export
Loans provided for herein (excluding, however, the Applicable Margin included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Pre-Export Lender) that would have accrued to such Pre-Export Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurocurrency market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Pre-Export Borrower
Representative by any Pre-Export Lender shall be conclusive in the absence of
manifest error.  This covenant shall survive the termination of this Agreement
and the payment of the Pre-Export Loans and all other amounts payable hereunder.
 
2.15          Change of Lending Office.  Each Pre-Export Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.12 or
2.13(a) with respect to such Pre-Export Lender, it will, if requested by the
Pre-Export Borrower Representative, use reasonable efforts (subject to overall
policy considerations of such Pre-Export Lender) to designate another lending
office for any Pre-Export Loans affected by such event with the object of
avoiding the consequences of such event;
 
43

--------------------------------------------------------------------------------

 
provided, that such designation is made on terms that, in the sole judgment of
such Pre-Export Lender, cause such Pre-Export Lender and its lending office(s)
to suffer no economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
the Pre-Export Borrowers or the rights of any Pre-Export Lender pursuant to
Section 2.12 or 2.13(a).
 
2.16          Illegality.  If, after the date of this Agreement, the
introduction of, or any change in, any applicable law, rule or regulation or in
the interpretation or administration thereof by any Governmental Authority
shall, in the reasonable opinion of counsel to any Pre-Export Lender, make it
unlawful for such Pre-Export Lender to make or maintain any Pre-Export Loan,
then such Pre-Export Lender may, by notice to the Pre-Export Borrower
Representative (with notice to the Pre-Export Administrative Agent), immediately
declare that such Pre-Export Loan shall be due and payable.  The Pre-Export
Borrowers shall repay any such Pre-Export Loan declared so due and payable in
full on the last day of the Interest Period applicable thereto or earlier if
required by law, together with accrued interest thereon.  Each Pre-Export Lender
will promptly notify the Pre-Export Borrower Representative and the Pre-Export
Administrative Agent of any event of which such Pre-Export Lender has knowledge
which would entitle it to repayment pursuant to this Section 2.16 and will use
its reasonable efforts to mitigate the effect of any event if, in the sole and
absolute opinion of such Pre-Export Lender, such efforts will avoid the need for
such prepayment and will not be otherwise disadvantageous to such Pre-Export
Lender.
 
2.17          Replacement of Pre-Export Lenders.  (a)  The Pre-Export Borrowers
shall be permitted to replace any Pre-Export Lender that requests reimbursement
for amounts owing pursuant to Section 2.12 or 2.13(a) with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Pre-Export Lender shall have taken no action under Section 2.15 so as to
eliminate the continued need for payment of amounts owing pursuant to
Section 2.12 or 2.13(a), (iv) the replacement financial institution shall
purchase, at par, in immediately available funds, all Pre-Export Loans and other
amounts owing to such replaced Pre-Export Lender on or prior to the date of
replacement, (v) the Pre-Export Borrowers shall be jointly and severally liable
to such replaced Pre-Export Lender under Section 2.14 if any Pre-Export Loan
owing to such replaced Pre-Export Lender shall be purchased other than on the
last day of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Pre-Export Lender, shall be reasonably
satisfactory to the Pre-Export Administrative Agent, (vii) the replaced
Pre-Export Lender shall be obligated to make such replacement in accordance with
the provisions of Section 8.6 (provided that the Pre-Export Borrowers shall be
obligated to pay the registration and processing fee referred to therein) and
(viii) the Pre-Export Borrowers shall remain jointly and severally liable to
such replaced Pre-Export Lender for all additional amounts (if any) required
pursuant to Section 2.12 or 2.13(a), as the case may be.
 
(b)          The Pre-Export Borrowers shall be permitted to replace any
Defaulting Pre-Export Lender with a replacement financial institution; provided
that (i) such replacement does not conflict with any Requirement of Law,
 
 
44

--------------------------------------------------------------------------------

 
(ii) no Event of Default shall have occurred and be continuing at the time of
such replacement, (iii) the replacement financial institution shall purchase, at
par, in immediately available funds, all Pre-Export Loans and other amounts
owing to such replaced Pre-Export Lender on or prior to the date of replacement,
(iv) the replacement financial institution, if not already a Pre-Export Lender,
shall be reasonably satisfactory to the Pre-Export Administrative Agent, (v) the
replaced Pre-Export Lender shall be obligated to make such replacement in
accordance with the provisions of Section 8.6 (provided that the Pre-Export
Borrowers shall be obligated to pay the registration and processing fee referred
to therein) and (vi) any such replacement shall not be deemed to be a waiver of
any rights that the Pre-Export Borrowers, the Pre-Export Administrative Agent or
any other Pre-Export Lender shall have against the replaced Pre-Export Lender. 
To the extent the Pre-Export Borrowers are unable to replace any Defaulting
Pre-Export Lender with a replacement financial institution, the Pre-Export
Borrowers may, to the extent that the reduction in the Total Pre-Export
Commitments provided for in this sentence does not cause the Total Pre-Export
Commitments to fall below the Total Pre-Export Loans, remove such Defaulting
Pre-Export Lender by repaying such Defaulting Pre-Export Lender’s outstanding
Pre-Export Loans and reducing the aggregate Pre-Export Commitments by an amount
equal to such Defaulting Pre-Export Lender’s Pre-Export Commitment.
 
2.18          Judgment Currency.  (a)  If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures in the relevant jurisdiction, the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
 
(b)          The obligations of the Pre-Export Borrowers in respect of any sum
due to any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Pre-Export Borrowers as a
separate obligation and notwithstanding any such judgment, agrees to indemnify
the Applicable Creditor against such loss.  The obligations of the Pre-Export
Borrowers contained in this Section shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.
 
2.19          Notes; Bank Records.  Each Pre-Export Loan made by each Pre-Export
Lender to each Pre-Export Borrower hereunder shall be evidenced by a Note in an
amount equal to one hundred-twenty percent (120%) of the aggregate principal
amount of such Pre-Export Lender’s interest in such Pre-Export Loan.  Each such
Note shall be duly completed and executed by each Pre-Export Borrower, and
acknowledged and guaranteed by each Pre-Export Guarantor, dated as of the
applicable Pre-Export Drawdown Date in respect of the relevant Pre-Export Loan,
and be payable to the order of such Pre-Export Lender in the amounts described
above. 
 
45

--------------------------------------------------------------------------------

 
Each Pre-Export Lender shall maintain in accordance with its usual practice
records evidencing the indebtedness of the Pre-Export Borrowers to such
Pre-Export Lender resulting from the Pre-Export Loans made by such Pre-Export
Lender, including the amounts of principal and interest payable and paid to such
Pre-Export Lender from time to time hereunder, and such records shall be
conclusive absent manifest error and serve as additional evidence of the
Pre-Export Loans made by such Pre-Export Lender.
 
2.20          Extension Option.  (a)  Extension Request.  Subject to the
limitations in Section 2.20(h), the Pre-Export Borrower Representative shall be
entitled to request one time that the Original Pre-Export Maturity Date be
extended for an additional period of up to twelve (12) Months by giving notice
(the “Extension Request”) to the Pre-Export Administrative Agent not less than
thirty (30) days before the Original Pre-Export Maturity Date.
 
(b)          Notification of Extension Request.  The Pre-Export Administrative
Agent shall promptly notify the Pre-Export Lenders of any Extension Request as
soon as practicable after receipt of it.
 
(c)          Pre-Export Lenders’ Response to Extension Request.
 
(i)          Each Pre-Export Lender may, in its sole discretion, agree to any
Extension Request (each such lender, a “Consenting Pre-Export Lender”) by
providing notice to the Pre-Export Administrative Agent on or before the date
falling fifteen (15) days after the Pre-Export Administrative Agent’s receipt of
such Extension Request (the “Extension Response Deadline”).
 
(ii)          The Pre-Export Maturity Date with respect to the Pre-Export Loans
and Pre-Export Commitments of each Consenting Pre-Export Lender will be extended
for the period referred to in such Extension Request; provided that the Required
Pre-Export Lenders have agreed to such extension.
 
(iii)          If any Pre-Export Lender:
 

A.
fails to reply to an Extension Request before the Extension Response Deadline;
or

 

B.
declines an Extension Request by the Extension Response Deadline,

 
(in each case, a “Declining Pre-Export Lender”), the Pre-Export Maturity Date of
its Pre-Export Loans and Pre-Export Commitments will not be extended.
 
(d)          Form of Extension Request.  Each Extension Request shall be made in
writing and be irrevocable.
 
(e)          Replacement of Declining Pre-Export Lenders.
 
46

--------------------------------------------------------------------------------

 
(i)          The Pre-Export Administrative Agent shall notify the Pre-Export
Borrower Representative and the Pre-Export Lenders no later than one (1)
Business Day after Extension Response Deadline of the details of which
Pre-Export Lenders are Consenting Pre-Export Lenders and which Pre-Export
Lenders are Declining Pre-Export Lenders.
 
(ii)          If the Pre-Export Administrative Agent notifies the Pre-Export
Borrower Representative that the Required Pre-Export Lenders are Consenting
Pre-Export Lenders and that there are one or more Declining Pre-Export Lenders,
the Pre-Export Borrower Representative may, on fifteen (15) days’ notice to the
Pre-Export Administrative Agent replace a Declining Pre-Export Lender by
requiring such Declining Pre-Export Lender to (and such Declining Pre-Export
Lender shall) transfer, pursuant to Section 8.6, all (and not only part) of its
rights and obligations under this Agreement and the Framework Agreement to a
Consenting Pre-Export Lender or another bank, financial institution, trust fund
or other entity (to the extent not a Consenting Pre-Export Lender, a
“Replacement Pre-Export Lender”) selected by the Pre-Export Borrower
Representative which is acceptable to the Pre-Export Administrative Agent
(acting reasonably) which confirms its willingness to assume and does assume all
the rights and obligations of such Declining Pre-Export Lender for a purchase
price in cash payable at the time of transfer at least equal to the principal
amount of such Declining Pre-Export Lender’s participation in outstanding
Pre-Export Loans under this Agreement and all accrued interest, costs and other
amounts then due to the Declining Pre-Export Lender at such time.
 
(iii)          The replacement of a Declining Pre-Export Lender pursuant to this
Section 2.20(e) shall be subject to the following conditions:
 

A.
none of the Pre-Export Administrative Agent, any Pre-Export Joint Lead Arranger
or any Pre-Export Lender shall have any obligation to find a Replacement
Pre-Export Lender;

 

B.
such replacement must take place by no later than the Original Pre-Export
Maturity Date;

 

C.
in no event shall the relevant Declining Pre-Export Lender be required to pay or
surrender to the relevant Replacement Pre-Export Lender any of the fees or other
amounts received by such Declining Pre-Export Lender pursuant to the Pre-Export
Loan Documents prior to the date of such replacement; and

 

D.
any Assignment and Acceptance executed by the relevant Declining Pre-Export
Lender and the relevant Replacement Pre-Export Lender shall include a
confirmation from the Replacement Pre-Export Lender that (x) it has agreed to
the extension of the Original Pre-Export Maturity Date, requested by the
Revolving Pre-Export Borrower in accordance with this Section 2.20 and to become
and be deemed a party to this Agreement and a “Pre-Export Lender” hereunder for
all purposes hereof and shall enjoy all rights and assume all obligations of the
Declining Pre-Export Lender as a Pre-Export Lender set forth in this Agreement
and (y) it has agreed to become and be deemed a party to the Framework Agreement
and a “Pre-Export Lender” thereunder for all purposes thereof and shall enjoy
all rights and assume all obligations of the Declining Lender as a Pre-Export
Lender set forth in the Framework Agreement.

 
47

--------------------------------------------------------------------------------

 
(f)          Reduction of Facility.  If, with respect to any Extension Request,
(i) the Required Pre-Export Lenders agree to such extension, (ii) there are any
Declining Pre-Export Lenders and (iii) such Declining Pre-Export Lenders cannot
be replaced pursuant to Section 2.20(e), then (x) all outstanding principal,
interest and other amounts payable to the Declining Pre-Export Lenders shall be
repaid on the then current Pre-Export Maturity Date (without giving effect to
the extension of the Original Pre-Export Maturity Date) and (y) the Total
Pre-Export Commitments will be automatically reduced by each such Declining
Pre-Export Lender’s Pre-Export Commitment on the last date of the Subsequent
Pre-Export Commitment Period (without giving effect to the extension of the
Original Pre-Export Maturity Date) once such repayment has been made.
 
(g)          Extension of the Facility. The then current Pre-Export Maturity
Date of this Agreement will be extended to the Extension Pre-Export Maturity
Date, in an aggregate amount equal to the sum of the Aggregate Exposure of the
Consenting Pre-Export Lenders (together with the Aggregate Exposure of the
Replacement Pre-Export Lenders, if applicable). For the avoidance of doubt, the
sum of the Aggregate Exposures in respect of which the Original Pre-Export
Maturity Date has been extended under this clause shall not exceed the Total
Pre-Export Commitments.
 
(h)          Limitations.  No more than one (1) Extension Request may be given,
and no Extension Request may be made if there was previously an extension of the
maturity of the Revolving Credit Agreement pursuant to Section 2.03 thereof. 
For the avoidance of doubt, the Pre-Export Maturity Date cannot extend beyond
the date falling six (6) years after the date hereof.  In addition, no extension
pursuant to this Section 2.20 shall be effective unless the Required Pre-Export
Lenders are Consenting Pre-Export Lenders with respect to such extension.
 
(i)          Conditions Precedent to an Extension.  The extension of the
Pre-Export Maturity Date of the Pre-Export Loans of each Consenting Pre-Export
Lender shall be subject to the following conditions precedent:
 
(i)          Representations and Warranties.  The representations and warranties
set forth in Section 3 hereof and in all other Pre-Export Loan Documents shall
be true and correct in all material respects on and as of such date of
extension; provided that, the representations and warranties made in Sections
3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.9, 3.13 and 3.14 shall be true and correct in
all respects as of such date of extension
 
(ii)          No Event of Default shall have occurred and be continuing as of
such date of extension.
 
 
48

--------------------------------------------------------------------------------

 
SECTION 3.          REPRESENTATIONS AND WARRANTIES
 
To induce the Pre-Export Administrative Agent and the Pre-Export Lenders to
enter into this Agreement and to make the Pre-Export Loans, each Pre-Export
Borrower hereby represents and warrants to the Pre-Export Administrative Agent
and each Pre-Export Lender, on the Conversion Date, the date of each Pre-Export
Borrowing Notice, each Pre-Export Drawdown Date and the date that any Assigned
Export Contract is assigned to the Pre-Export Collateral Agent or the Onshore
Collateral Agent in accordance herewith, that:
 
3.1          No Change.  Since December 31, 2017, there has been no development
or event that has had or could, in such Pre-Export Borrower’s good faith
reasonable judgment, reasonably be expected to have a Material Adverse Effect.
 
3.2          Existence; Compliance with Law.  Each Pre-Export Loan Party (a) is
duly organized and validly existing under the laws of the jurisdiction of its
organization, (b)has the power and authority, and the legal right, to own and
operate its property and to conduct the business in which it is currently
engaged and (c) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.  In addition,
Off-Shore SugarCo is in good standing under the laws of the jurisdiction of its
organization.
 
3.3          Power; Authorization; Enforceable Obligations.  Each Pre-Export
Loan Party has the power and authority, and the legal right, to make, deliver
and perform the Pre-Export Loan Documents to which it is a party and to obtain
Pre-Export Loans hereunder.  Each Pre-Export Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Pre-Export Loan Documents to which it is a party and to authorize the
Pre-Export Loans on the terms and conditions of this Agreement.  No Governmental
Approval (except for those Brazilian Governmental Approvals and documents
required to be obtained in connection with the shipping of Goods from Brazil
under the Export Contracts, which the Pre-Export Loan Parties have no reason to
believe would not be obtained in due course and time, the ROFs, the registration
of the schedules of payment within the ROFs, and the perfection requirements as
expressly provided in this Agreement or in any Security Document, which shall be
obtained by the Pre-Export Loan Parties on or before the Initial Pre-Export
Drawdown Date or after such date to the extent permitted under the Pre-Export
Loan Documents and required by law) or other act by or in respect of, any
Governmental Authority, or consent or authorization of, approval by or notice to
any other Person is required or is necessary or required in connection with the
Pre-Export Loans hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Pre-Export Loan
Documents to which each Pre-Export Loan Party is a party, except for (a) any
authorization by the Central Bank of Brazil which may be required in order for a
Pre-Export Loan Party to convert Reais into foreign currency and remit such
funds abroad to comply with any extraordinary cash payment obligations under any
of the Credit Documents or prepay the Pre-Export Loans, in whole or in part and
(b) such consents, authorizations, filings and notices that have been obtained
or made and are in full force and effect; provided that in order to ensure the
admission of the Pre-Export Loan Documents before the public agencies and courts
in Brazil, the signatures of the legal representatives of the parties thereto
that have not executed such Pre-Export Loan Documents in Brazil must be
notarized by a notary public licensed as such under the laws of the place of
signing and apostilled or authenticated by a consular official of Brazil, as
applicable (except if the signatory has executed the Pre-Export Loan Documents
in a country that maintains with Brazil an international treaty exempting such
requirement), and each such Pre-Export Loan Document that was not executed in
Portuguese must be translated into Portuguese by a public sworn translator and
registered in Brazil with the competent titles and deeds registry (Cartório de
Registro de Títulos e Documentos). 
 
49

--------------------------------------------------------------------------------

 
Each Pre-Export Loan Document to which any Pre-Export Loan Party is a party has
been duly executed and delivered on behalf of such Pre-Export Loan Party.  This
Agreement constitutes, and each other Pre-Export Loan Document to which any
Pre-Export Loan Party is a party, upon execution will constitute, a legal, valid
and binding obligation of such Pre-Export Loan Party, enforceable against such
Pre-Export Loan Party in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
recuperação judicial, recuperação extrajudicial, falência or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
 
3.4          No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Pre-Export Loan Documents to which any Pre-Export Loan
Party is a party, the borrowings hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or any Contractual Obligation of any
Pre-Export Loan Party and will not result in, or require, the creation or
imposition of any Lien (other than any Permitted Lien) on any of any Pre-Export
Loan Party’s properties or revenues pursuant to any Requirement of Law or any
such Contractual Obligation.  No Requirement of Law or Contractual Obligation
applicable to any Pre-Export Loan Party could reasonably be expected to have a
Material Adverse Effect.
 
3.5          Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Pre-Export Loan Party, threatened by or against any Pre-Export Loan Party
or against any of its properties or revenues (a) with respect to any of the
Pre-Export Loan Documents to which any Pre-Export Loan Party is a party or any
of the transactions contemplated hereby or thereby, or (b) that could reasonably
be expected to have a Material Adverse Effect.
 
3.6          No Default.  Each Pre-Export Loan Party is not in default under or
with respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.
 
3.7          Ownership of Property; Liens; Insurance.  Each Pre-Export Loan
Party has good title to all its property, none of such property is subject to
any Lien other than Permitted Liens and any other Lien permitted under Section
5.3(a) and each Pre-Export Loan Party has in full force and effect insurance
coverage with insurance companies that are not Affiliates and that are
financially sound and reputable and in such amounts and covering such risks as
are customarily carried by companies engaged in similar businesses and owning or
operating properties or assets in Brazil similar to those owned or operated by
them.
 
3.8          Taxes.  Each Pre-Export Loan Party has filed or caused to be filed
all federal, state and other material tax returns that are required to be filed
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any taxes, fees or other charges the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with IFRS have been provided on the
books of the applicable Pre-Export Loan Party).  No tax Lien (other than any
Permitted Lien) has been filed, and, to the knowledge of each Pre-Export Loan
Party, no claim is being asserted, with respect to any such tax, fee or other
charge.
 
50

--------------------------------------------------------------------------------

 
3.9          Federal Regulations.  No part of the proceeds of any Pre-Export
Loans will be used for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board.  If requested by any Pre-Export
Lender or the Pre-Export Administrative Agent, each Pre-Export Borrower will
furnish to the Pre-Export Administrative Agent and each Pre-Export Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.
 
3.10          Investment Company Act; Other Regulations.  No Pre-Export Loan
Party is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended. 
No Pre-Export Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.
 
3.11          Subsidiaries.  No Pre-Export Loan Party has a direct or indirect
Subsidiary that is not a Pre-Export Borrower or a Pre-Export Guarantor under
this Agreement.  Schedule 1 contains a complete and correct list of each of the
Pre-Export Borrowers and all of the direct and indirect holders of the Capital
Stock of each Pre-Export Borrower and the nature of the ownership interest and
the percentage of ownership held thereby, in each case, as of the Revolving
Closing Date. Schedule 2 contains a complete and correct diagram showing each of
the Pre-Export Borrowers, their Subsidiaries and the direct and indirect holders
of their Capital Stock as of the Revolving Closing Date. Schedule 3 contains a
complete and correct diagram showing each of the Pre-Export Borrowers, their
Subsidiaries and the direct and indirect holders of their Capital Stock as of
the Conversion Date.
 
3.12          Use of Proceeds.  The proceeds of the Pre-Export Loans shall be
used solely to finance or refinance the exports by the Pre-Export Borrowers and
Off-Shore SugarCo of the Goods.
 
3.13          Solvency.  Each Pre-Export Loan Party is, and after giving effect
to the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith will be and will continue to be, Solvent.
 
3.14          Financial Condition.  The balance sheet of the Pre-Export Loan
Parties as at December 31, 2017 and the related statements of income for the
fiscal year ended on such date, reported on by the Pre-Export Loan Parties’
independent public accountants, copies of which have heretofore been furnished
to the Pre-Export Administrative Agent, are complete and correct, in all
material respects, and present fairly the financial condition of the Pre-Export
Loan Parties as at such date, and the results of operations for the fiscal year
then ended.  Such financial statements, including any related schedules and
notes thereto, have been prepared in accordance with IFRS applied consistently
throughout the periods involved (except as approved by the external auditors and
as disclosed therein, if any).
 
51

--------------------------------------------------------------------------------

 
3.15          Disclosure.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Pre-Export Loan Parties to the Pre-Export Joint Lead Arrangers in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Pre-Export Borrowers represent
only that such information was prepared in good faith by the management of the
Pre-Export Borrowers on the basis of assumptions believed by such management to
be reasonable as of the time made.
 
3.16          Pari Passu.  All of the Pre-Export Loan Parties’ payment
obligations under the Pre-Export Loan Documents rank pari passu with the claims
of all its other unsecured and unsubordinated creditors, except as may be
limited by bankruptcy, insolvency, recuperação judicial or extrajudicial,
falência or similar laws affecting enforcement of creditors’ rights generally
and as may be limited by equitable principles of general applicability, it being
understood that such other Indebtedness or other obligations may be secured by
Permitted Liens (and, as such, may have a prior claim to the properties subject
to such Permitted Liens) but no Indebtedness other than the Pre-Export Loans and
Credit Agreement Refinancing Indebtedness shall benefit from Liens on Collateral
except to the extent otherwise permitted by Section 5.3(a).
 
3.17          Sanctions.  (a)  To the best of the knowledge of the Responsible
Officers of such Pre-Export Borrower, each Pre-Export Loan Party is, to the
extent applicable, in compliance in all material respects with Sanctions and
Anti-Corruption Laws.
 
(b)          To the best of the knowledge of the Responsible Officers of such
Pre-Export Borrower, each Pre-Export Loan Party is not, and no director or
senior officer of any Pre-Export Loan Party is, any of the following:
 
(i)          a Restricted Party;
 
(ii)          a Person owned 50% or more or controlled by, or acting on behalf
of, any Restricted Party; or
 
(iii)         a Person that commits, threatens or conspires to commit or support
“terrorism” as defined in the Executive Order.
 
(c)          Such Pre-Export Borrower has implemented and maintains in effect
policies and procedures designed to promote and achieve continued compliance by
the Pre-Export Loan Parties and their respective directors, officers and
employees with applicable Anti-Corruption Laws and Sanctions.
 
52

--------------------------------------------------------------------------------

 
3.18          Choice of Law.  In any action or proceeding involving it that
arises out of or is related to this Agreement, the Notes or the other Pre-Export
Loan Documents in any court of the State of New York, the United States of
America or Brazil, the Pre-Export Loan Parties would be entitled to the
recognition and enforcement of the choice of law provisions contained herein and
therein.
 
3.19          Civil Law; No Immunity.  Each Pre-Export Loan Party is subject to
civil and commercial law with respect to its obligations under the Pre-Export
Loan Documents and the execution, delivery and performance of the Pre-Export
Loan Documents to which such Pre-Export Loan Party is a party constitute private
and commercial activities rather than public or governmental acts.  None of the
Pre-Export Loan Parties or any of the Pre-Export Loan Parties’ property has any
immunity (sovereign or otherwise) from the jurisdiction of any court or from
set-off or any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
the laws of any jurisdiction.
 
3.20          The Pre-Export Loans.
 
(a)          Each Pre-Export Borrower (i) confirms that the Pre-Export Loans
that are made hereunder to each Pre-Export Borrower, whether by means of any new
loan made by any Pre-Export Lender pursuant to this Agreement or by means of
assignment of the Existing Pre-Export Loan taken by any Pre-Export Lender
pursuant to the Framework Agreement, will qualify and enjoy the benefits of a
Recebimento Antecipado de Exportação in accordance with the regulations issued
by the National Monetary Council, the Central Bank of Brazil and any other
applicable law, and (ii) represents and warrants that it is aware and
understands the terms, conditions and mechanics set forth under applicable law
for financings structured and carried out as Recebimento Antecipado de
Exportação and the consequences for the breach thereof (including those
consequences arising out the imposition of Taxes by the relevant Brazilian or
other Governmental Authorities).
 
(b)          In addition to the foregoing, each Pre-Export Borrower represents
and warrants to each of the Pre-Export Credit Parties that it understands and
agrees that if any portion of the principal amount of the Pre-Export Loans
(including, for the avoidance of doubt, any portion thereof that is prepaid
pursuant to Section 2.5 is not repaid (i) through the proceeds of export sales
of Goods by the Pre-Export Borrowers or Off-Shore SugarCo to the Eligible
Importers under the Assigned Export Contracts and the payment by such Eligible
Importers in respect of the related Assigned Export Receivables directly into
the Collateral Account, or (ii) otherwise with the export sale of products by
the Pre-Export Borrowers or Off-Shore SugarCo and the payment thereof into the
Collateral Account; then the Pre-Export Borrowers will cease to enjoy the
benefits of a Recebimento Antecipado de Exportação in accordance with the
regulations issued by the National Monetary Council, the Central Bank of Brazil
and other applicable law, including the Brazilian withholding tax exemption on
payments of interest on the Pre-Export Loans (the “Pre-Export Taxes”). 
Furthermore, the Pre-Export Borrowers will be required to make the relevant
Pre-Export Taxes payments and additional charges in accordance with Brazilian
law.
 
3.21          Security Interests and Liens.  Subject to the Perfection
Requirements, on and after the date of execution and delivery thereof, the
Security Documents create (or will create, as the case may be), as security for
the obligations purported to be secured thereby, legal, valid and enforceable
first priority (subject to Permitted Liens) perfected security interests or
Liens in and Liens on or over all of the Collateral subject to the Security
Documents, in favor of the Pre-Export Credit Parties party thereto or an Agent
for the benefit of the Pre-Export Credit Parties. 
 
53

--------------------------------------------------------------------------------

 
No filings or recordings are required in order to perfect the security interests
created under the Security Documents except for filings or recordings listed in
such agreements or in Section 5.1(p) (Collateral) hereof, all of which shall
have been made on or prior to the Initial Pre-Export Drawdown Date, except as
otherwise expressly provided herein or in such agreements.
 
3.22          Certain Taxes.  There is no income, stamp or other tax, duty,
impost, deduction or other charge imposed (whether by withholding or otherwise)
by Brazil (including any political subdivision thereof) or any Brazilian
Governmental Authority on or by virtue of the execution or delivery of this
Agreement, the Notes, any other Pre-Export Loan Document or any other document
required to be delivered hereunder or thereunder (except for any registration
charge payable to the relevant registry (cartório) in Brazil in connection with
any Security Document).
 
3.23          FATCA.  No Pre-Export Loan Party is a U.S. Tax Obligor.
 
3.24          Environmental Matters.  Each Pre-Export Loan Party is in
compliance in all material respects with all applicable Environmental Laws and
has obtained, maintains and is compliance in all materials respects with any and
all licenses, approvals, registrations or permits required by applicable
Environmental Laws, except where failure to obtain, maintain and comply in all
material respects with such Environmental Laws, licenses, approvals,
registration or permits could not reasonably be expected to have a Material
Adverse Effect.
 
SECTION 4.          CONDITIONS PRECEDENT
 
4.1          Conditions to Effectiveness and the Initial Pre-Export Loans.  This
Agreement shall become effective on the date hereof upon execution by the
parties hereto.  The Pre-Export Commitments will not become effective until the
Conversion is completed.  The obligation for the Pre-Export Lenders to fund the
Initial Pre-Export Loans is further subject to satisfaction of the following
conditions on the Initial Pre-Export Drawdown Date:
 
(a)          Conversion.  Conversion has been completed.
 
(b)          Collateral Account.  Evidence of the establishment of the
Collateral Account.
 
(c)          Off-Shore SugarCo. Off-Shore SugarCo shall have entered into an
Assigned Export Agreement with the Pre-Export Borrowers and Off-Shore SugarCo
shall have entered into sufficient Assigned Export Agreements with Eligible
Importers such that the Offtake Contract Value to Debt Service Coverage Ratio is
less than or equal to 1.00:1.00, on a pro forma basis as of the Initial
Pre-Export Drawdown Date, as detailed in a compliance certificate in
substantially the form of Exhibit E attached hereto, delivered by the Pre-Export
Borrowers to the Pre-Export Administrative Agent at least five (5) Business Days
prior to such Initial Pre-Export Drawdown Date.
 
54

--------------------------------------------------------------------------------

 
(d)          Registration of Resolutions.  Evidence shall have been provided, as
soon as practicable but in any event prior to the Initial Pre-Export Drawdown
Date, of the registration with the competent Trade Board (Junta Comercial) of
the resolutions delivered to the Pre-Export Administrative Agent pursuant to the
Framework Agreement authorizing the execution, delivery and performance of the
Pre-Export Loan Documents and the transactions contemplated thereunder.
 
(e)          Registration of Security Documents.  Each Brazilian Security
Document shall have been duly registered at the pertinent Real Estate Registry
Office (Oficial de Registro de Imóveis) or Registry of Deeds and Documents
(Cartório de Títulos e Documentos), as applicable, and ultimately creates a
valid and perfected first priority security interest in all assets and rights
subject to the relevant Brazilian Security Documents (subject to Permitted
Liens).
 
(f)          Legal Opinion.  The Pre-Export Administrative Agent shall have
received customary legal opinions in respect to the perfection of the security
interest in respect of the Collateral, from counsel to the Pre-Export Loan
Parties.
 
4.2          Conditions to Each Pre-Export Loan.  The agreement of each
Pre-Export Lender to make any Pre-Export Loan requested to be made by it on any
date (including the Initial Pre-Export Loans), whether by means of any
Pre-Export Loan made by any Pre-Export Lender pursuant to this Agreement or by
means of an assignment of the Existing Pre-Export Loan taken by any Pre-Export
Lender pursuant to the Framework Agreement, is subject to the satisfaction of
the following conditions precedent:
 
(a)          Representations and Warranties.  Each of the representations and
warranties made by any Pre-Export Borrower in or pursuant to the Pre-Export Loan
Documents shall be true and correct in all material respects on and as of such
date; provided that, the representations and warranties made in Sections 3.1,
3.2, 3.3, 3.4, 3.5, 3.6, 3.9 and 3.13 through 3.20 shall be true and correct in
all respects as of such date.
 
(b)          No Default.  No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the Pre-Export Loans
requested to be made on such date.
 
(c)          Pre-Export Borrowing Notice.  The Pre-Export Administrative Agent
shall have received a Pre-Export Borrowing in accordance with the requirements
hereof.
 
(d)          Notes.  The Pre-Export Borrowers, as borrowers, and each Pre-Export
Guarantor, as guarantor, shall have executed and delivered to the Pre-Export
Administrative Agent the original duly executed Notes evidencing the Pre-Export
Loans to be made by each Pre-Export Lender to the Pre-Export Borrowers on the
applicable Pre-Export Drawdown Date.
 
(e)           ROF. The Pre-Export Administrative Agent shall have received from
the relevant Pre-Export Borrower evidence that the relevant ROF and its
amendments, as applicable, required for each of the Pre-Export Loans requested
to be made on such date have been obtained, except in the case of an assignment
of an Existing Pre-Export Loan by any Pre-Export Lender pursuant to the
Framework Agreement.
 
55

--------------------------------------------------------------------------------

 
(f)          Financial Covenants.  The Pre-Export Borrowers shall be in pro
forma compliance with the financial covenants set forth in Section 5.4 of this
Agreement, and the Fixed Asset Coverage Ratio and the Offtake Contract Value to
Debt Service Coverage Ratio shall both be less than or equal to 1.00:1.00, in
each case as of such date, as detailed in a compliance certificate in
substantially the form of Exhibit E attached hereto, delivered to the Pre-Export
Administrative Agent at least five (5) Business Days prior to such date.
 
Each borrowing by any Pre-Export Borrower hereunder shall constitute a
representation and warranty by the Pre-Export Borrowers as of the date of such
Pre-Export Loan that the conditions contained in this Section 4.2 have been
satisfied.  The Pre-Export Administrative Agent shall cause the Pre-Export
Lenders to be notified upon its receipt of all the documents required to be
delivered in accordance with Section 4.1 or Section 4.2, as applicable, and
shall provide electronic copies of the same to each Pre-Export Lender.  Each
Pre-Export Lender shall be deemed to have agreed to and accepted each document,
and to have approved or accepted each other matter delivered or occurring
pursuant to Section 4.1 or Section 4.2, as applicable, unless such Pre-Export
Lender (before making the amount of its applicable Pre-Export Commitment
available to the Pre-Export Administrative Agent), acting reasonably, notifies
the Pre-Export Administrative Agent in writing that it does not so agree with or
accept such document or other matters set forth in Section 4.1 or Section 4.2,
as the case may be.
 
 
SECTION 5.          COVENANTS
 
Commencing on the Conversion Date (or with respect to Section 5.1(q), the
Initial Pre-Export Drawdown Date) and continuing while this Agreement is in
effect (i.e., until all indebtedness and other amounts payable by the Pre-Export
Borrowers hereunder have been paid in full and the Pre-Export Lenders no longer
have any Pre-Export Commitments hereunder), each Pre-Export Borrower agrees
that:
 
5.1          Affirmative Covenants.  The Pre-Export Borrowers shall:
 
(a)          Information.  Provide the Pre-Export Administrative Agent all
information that the Pre-Export Administrative Agent may reasonably request in
writing concerning the business of the Pre-Export Borrower (or any of the
Pre-Export Loan Parties) within a reasonable period of time considering the
nature of the request; provided that with respect to any information relating to
an annual audited report, the same may be delivered within one hundred and
twenty (120) calendar days after the end of the Pre-Export Borrowers’ fiscal
year.
 
(b)          Notice of proceedings.  Furnish or cause to be furnished to the
Pre-Export Administrative Agent prompt written notice of the filing or
commencement of any litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority against or affecting any Pre-Export Loan
Party that could reasonably be expected to result in a Material Adverse Effect.
 
(c)          Payment of claims.  Take all actions necessary to ensure that all
taxes and other governmental claims in respect of the Pre-Export Loan Parties’
operations and assets are promptly paid when due, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves to the extent required by IFRS with respect thereto
have been provided on the books of the Pre-Export Loan Parties.
 
56

--------------------------------------------------------------------------------

 
(d)          Compliance with law.  Ensure that all Pre-Export Loan Parties
comply with all Requirements of Law (other than as relating to Sanctions, in
which case Sections 5.1(o), Section 5.1(q) and Section 5.3(i) apply) except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.
 
(e)          Notice of Default.  Provide written notice to the Pre-Export
Administrative Agent of the occurrence of each Default or Event of Default as
promptly as practicable after any Pre-Export Loan Party becomes aware of any
such Default or Event of Default, along with full details of any steps it has
taken or intends to take to remedy or mitigate the effect of such Default or
Event of Default.
 
(f)          Annual Financial Statements.  Furnish to the Pre-Export
Administrative Agent in sufficient number for each Pre-Export Lender as soon as
available, but in any event within one hundred and twenty (120) days after the
end of each fiscal year of the Pre-Export Borrowers, audited financial
statements consisting of the consolidated balance sheet of the Pre-Export
Borrowers as of the end of such year and the related statements of income and
retained earnings and statements of cash flow for such year, setting forth in
each case in comparative form the corresponding figures for the previous fiscal
year, certified by independent certified public accountants satisfactory to the
Pre-Export Administrative Agent to the effect that such financial statements
fairly present in all material respects the financial condition and results of
operations of the Pre-Export Borrowers in accordance with IFRS consistently
applied.
 
(g)          Quarterly Financial Statements.  Furnish to the Pre-Export
Administrative Agent as soon as available but in any event within sixty (60)
days after the end of each of the first three quarters for each fiscal year of
the Pre-Export Borrowers, unaudited financial statements consisting of a balance
sheet of the Pre-Export Borrowers as at the end of such quarter and a statement
of income and retained earnings and of cash flow for such quarter, setting forth
(in the case of financial statements furnished for calendar quarters subsequent
to the first full calendar year of the Pre-Export Borrowers) in comparative form
the corresponding figures for the corresponding quarter of the preceding fiscal
year.
 
(h)          Compliance Certificate.  Furnish, or cause to be furnished, to the
Pre-Export Administrative Agent together with the financial statements required
pursuant to clause (f) and clause (g) a certificate of a Responsible Officer of
the Pre-Export Borrower Representative in the form of Exhibit E stating (i) that
the attached financial statements have been prepared in accordance with IFRS and
accurately reflect the financial condition of the Pre-Export Loan Parties, (ii)
that the Pre-Export Borrowers are in compliance with the Financial Covenants and
Section 5.1(q)(vii), (iii) solely in the compliance certificate delivered in
connection with the financial statements required pursuant to clause (f), that
the Pre-Export Borrowers are in compliance with Section 5.1(q)(vi) and (iv) all
information and calculations necessary for determining compliance by the
Pre-Export Borrowers with the Financial Covenants and Sections 5.1(q)(vi) and
(vii) as of the last day of the fiscal quarter or fiscal year of the Pre-Export
Borrowers, as the case may be.
 
57

--------------------------------------------------------------------------------

 
(i)          Appraisals.  Furnish to the Pre-Export Administrative Agent in
sufficient number for each Pre-Export Lender as soon as available, but in any
event within 120 days after the end of each fiscal year of the Pre-Export
Borrowers, an appraisal in form and substance reasonably satisfactory to the
Pre-Export Administrative Agent from a third party appraiser reasonably
acceptable to the Pre-Export Administrative Agent of all Sugar Cane that is
pledged as Collateral; provided that the Pre-Export Administrative Agent may
request up to four (4) additional appraisals from third party appraisers of
their choice of the Sugar Cane that is pledged as Collateral prior to the
Pre-Export Maturity Date.
 
(j)          Preservation of Existence.  (i) Except as otherwise permitted by
the Pre-Export Loan Documents, preserve, renew and keep in full force and effect
the corporate existence of the Pre-Export Loan Parties and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of the Pre-Export Loan Parties’ business, except
where the failure to maintain the same would not have a Material Adverse Effect.
 
(k)          Visitation.  Permit any of the officers or employees of the
Pre-Export Credit Parties to visit and inspect any of the properties of the
Pre-Export Loan Parties and to discuss matters pertinent to an evaluation of the
credit of the Pre-Export Loan Parties or relating to compliance with the
Pre-Export Loan Documents with the principal officers of the Pre-Export Loan
Parties, provided that (w) solely to the extent no Default or Event of Default
is continuing, there is no more than one (1) visit and inspection made by each
relevant Pre-Export Credit Party in any fiscal year, (x) any visit and
inspection is carried out during regular business hours, (y) each visit and
inspection shall be consented to by the Pre-Export Borrower Representative (such
consent not to be unreasonably denied, delayed or withheld) after reasonably
prior written notice given to it by the Pre-Export Administrative Agent
following the Pre-Export Administrative Agent’s receipt of a request in that
connection from a Pre-Export Credit Party and (z) the Pre-Export Administrative
Agent and each Pre-Export Lender has executed a confidentiality agreement
reasonably satisfactory to the Pre-Export Borrowers.  The Pre-Export Borrowers
will be responsible for any costs and expenses incurred by such Pre-Export
Credit Party in connection with (x) one (1) visit and inspection in any fiscal
year and (y) any visit and inspection made following and during the continuance
of a Default or Event of Default.  For the avoidance of doubt, no Agent will
make any visit and inspection unless such Pre-Export Agent’s reasonable fees,
costs and expenses are fully funded by the Pre-Export Lenders or, alternatively,
by the Pre-Export Borrowers.
 
(l)          Books and Records.  Keep proper books of record and account in
which full, true and correct entries in conformity with IFRS and the
requirements of applicable law shall be made of all dealings and transactions in
relation to such Person’s business.
 
(m)          Insurance.  Ensure that the Pre-Export Loan Parties maintain
insurance coverage with insurance companies that are not Affiliates and that are
financially sound and reputable and in such forms and amounts and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning or operating properties or assets in Brazil similar to those owned or
operated by the Pre-Export Loan Parties.
 
(n)          Pari Passu obligations.  Ensure that each Pre-Export Loan Party
promptly takes all actions as may be necessary to ensure that its payment
obligations under the Pre-Export Loan Documents to which it is a party will at
all times constitute unconditional and unsubordinated general obligations
thereof ranking at least pari passu with all present and future unsubordinated
indebtedness thereof,
 
58

--------------------------------------------------------------------------------

 
except as may be limited by bankruptcy, insolvency, recuperação judicial or
extrajudicial, falência or similar laws affecting enforcement of creditors’
rights generally and as may be limited by equitable principles of general
applicability, it being understood that such other Indebtedness or other
obligations may be secured by Permitted Liens (and, as such, may have a prior
claim to the properties subject to such Permitted Liens) but no Indebtedness
other than the Pre-Export Loans and Credit Agreement Refinancing Indebtedness
shall benefit from Liens on Collateral.
 
(o)          Notice of Sanctions.  Promptly upon a Responsible Officer of any
Pre-Export Borrower becoming aware that any Pre-Export Loan Party has received
formal notice that it has become subject to any material action or investigation
under any Sanctions, such Pre-Export Borrower shall, to the extent permitted by
law, supply to the Pre-Export Administrative Agent details of any such material
action or investigation.
 
(p)          Anti-Corruption and Sanctions Compliance Policies and Procedures. 
Each Pre-Export Borrower shall maintain in effect policies and procedures
designed to promote and achieve continued compliance by the Pre-Export Loan
Parties and their respective directors, officers and employees with applicable
Anti-Corruption Laws and Sanctions.
 
(q)          Collateral.  On or prior to the Initial Pre-Export Drawdown Date:
 
(i)          Perform any and all reasonable acts and execute any and all
documents (including the execution, amendment or supplementation of any
financing statement and continuation statement or other statement) for filing
under the provisions of the UCC and the statutes, laws, rules or regulations of
any applicable federal, state or municipal jurisdiction of or within Brazil and
the United States of America, to grant and maintain in favor of the relevant
Agent, for the benefit of the relevant Pre-Export Credit Parties, security
interests or Liens in the Collateral perfected to the extent of and in the
priority contemplated in each relevant Security Document (in form and substance
satisfactory to the relevant Agent).
 
(ii)          Promptly upon request of any Pre-Export Credit Party, each
Pre-Export Borrower and Off-Shore SugarCo shall register any of the Pre-Export
Loan Documents (and a sworn translation hereof or thereof in Portuguese, if
executed in English) with the competent titles and deeds registry (Cartório de
Registro de Títulos e Documentos), and pay all expenses incurred in connection
with such translation and filings.  The relevant Pre-Export Loan Party (or the
Pre-Export Borrower Representative on its behalf) shall provide evidence of such
registration to the Pre-Export Collateral Agent, the Onshore Collateral Agent
and the Pre-Export Administrative Agent (in form and substance satisfactory to
them) by not later than sixty (60) days from the relevant request date, provided
that the Pre-Export Borrowers and Off-Shore SugarCo receive, to the extent
applicable, the duly notarized, apostilled or consularized signatures of the
applicable Pre-Export Credit Parties of the applicable Pre-Export Loan Documents
on or before the date occurring forty-five (45) days prior to such sixtieth
(60th) day after the relevant request date. 
 
59

--------------------------------------------------------------------------------

 
If the Pre-Export Borrowers or Off-Shore SugarCo receive a duly notarized,
apostilled or consularized signature of any applicable Pre-Export Credit Party
of any applicable Pre-Export Loan Document after the date occurring forty-five
(45) days prior to such sixtieth (60th) day after the relevant request date, the
Pre-Export Borrowers or Off-Shore SugarCo shall ensure that such Pre-Export Loan
Document is registered with the titles and deeds registry (Cartório de Registro
de Títulos e Documentos) in Brazil within forty-five (45) days after receipt of
such duly consularized signature of a Pre-Export Credit Party.
 
(iii)          Deliver or cause to be delivered to the relevant Agents for the
benefit of the relevant Pre-Export Credit Parties from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance satisfactory to such Pre-Export Credit Parties as such Pre-Export
Credit Parties shall deem reasonably necessary or advisable to perfect or
maintain the security interest or Liens on the Collateral for the benefit of
such relevant Pre-Export Credit Parties.
 
(iv)          Ensure that at all times and until the indefeasible and final
payment of all Obligations (i) each Security Document, subject to the provisions
hereof and of such Security Document, is valid and enforceable in accordance
with its terms, (ii) the relevant Pre-Export Credit Party, under each of the
Security Documents, subject to the provisions hereof and thereof, shall have a
first priority (subject to Permitted Liens) perfected security interest in all
of the Collateral pledged under such Security Documents.
 
(v)           From time to time and pursuant to the terms and conditions of the
Security Documents, execute, acknowledge and deliver or cause to be executed,
acknowledged and delivered such further instruments and take such further
actions under the Security Documents, including, without limitation, entering
into any amendments thereto and to their respective annexes and schedules as
well updating any Schedules or Exhibits hereto in order to create, perfect and
maintain in full force and effect as security interests under the Security
Documents the respective Liens on: (i) all Properties; (ii) all Equipment; (iii)
all Sugar Cane; and (iv) all Assigned Export Receivables.
 
(vi)          Based on the financial statements delivered for each fiscal year
in accordance with Section 5.1(f) and prepared in accordance with IFRS, ensure
that as of the end of each fiscal year of the Pre-Export Borrowers the Fixed
Asset Coverage Ratio is equal to or less than 1.00:1.00.
 
(vii)          Based on the financial statements delivered for each fiscal
quarter in accordance with Section 5.1(g) and prepared in accordance with IFRS,
ensure that as of the end of each fiscal quarter of the Pre-Export Borrowers the
Offtake Contract Value to Debt Service Coverage Ratio is equal to or less than
1.00:1.00.
 
60

--------------------------------------------------------------------------------

 
(r)          Environmental Laws. Unless, in the good faith judgment of the
Pre-Export Borrowers, the failure to do so would not unreasonably be expected to
have a Material Adverse Effect, the Pre-Export Borrowers will (and will cause
each Pre-Export Loan Party to) comply in all material respects with all
applicable Environmental Laws and obtain and comply in all respects with and
maintain, any and all licenses, approvals, registrations or permits required by
applicable Environmental Laws, except where failure to obtain and comply in all
material respects with and maintain such licenses, approvals, registrations or
permits could not reasonably be expected to have a Material Adverse Effect.
 
(s)          Further Assurances.  The Pre-Export Borrowers will cooperate, and
will ensure that each Pre-Export Loan Party cooperates, with the Pre-Export
Credit Parties and execute and deliver such further instruments and documents as
any Pre-Export Agent shall reasonably request to carry out or perfect the
transactions or the terms and conditions contemplated by the Pre-Export Loan
Documents.
 
(t)          New Subsidiaries. With respect to any new Subsidiary (other than
the Off-Shore SugarCo) created or acquired after the Conversion Date by any
Pre-Export Loan Party, promptly, and in any event within thirty (30) days of the
creation or acquisition of such Subsidiary:
 
(i)          if such new Subsidiary is organized in Brazil and is directly or
indirectly wholly-owned by the Pre-Export Borrowers, cause such new Subsidiary
to become a Pre-Export Borrower under this Agreement by executing any documents
or agreements as the Pre-Export Administrative Agent shall reasonably determine
necessary;
 
(ii)          if such new Subsidiary is not organized in Brazil or is not
directly or indirectly wholly-owned by the Pre-Export Borrowers, but is
controlled by the Pre-Export Borrowers, cause such new Subsidiary to enter into
or become party to the Pre-Export Guaranty by executing any documents or
agreements as the Pre-Export Administrative Agent shall reasonably determine
necessary;
 
(iii)          cause such new Subsidiary (A) to become a party to the Security
Documents and (B) to take all actions necessary or desirable to grant to the
Pre-Export Collateral Agent or the Onshore Collateral Agent (as applicable) for
the benefit of the Pre-Export Lenders, a first priority (subject to Permitted
Liens) perfected security interest in:
 

A.
the rights of such new Subsidiary under all Export Contracts that such new
Subsidiary is a party to that have payment obligations that extend at least
twelve (12) months after the Pre-Export Maturity Date; and

 

B.
all real property and fixed assets of such new Subsidiary, including all Sugar
Cane, sugar mills and related Equipment;

 
(iv)          deliver to the Pre-Export Administrative Agent a secretary’s
certificate of such Subsidiary substantially in the form of Exhibit A, with
charter documents, by-laws and appropriate resolutions attached; and
 
61

--------------------------------------------------------------------------------

 
(v)          deliver to the Pre-Export Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Pre-Export
Administrative Agent.
 
5.2          Export Contracts and Export Receivables Covenants.
 
(a)          The Pre-Export Borrowers (or the Pre-Export Borrower Representative
on their behalf) shall, and shall cause Off-Shore SugarCo to, promptly notify
the Pre-Export Administrative Agent if any of the following events occurs under
or in relation to an Assigned Export Contract or any Assigned Export Receivable,
as applicable:
 
(i)          any actual, proposed or threatened material deduction from, or
suspension of, payments to be made by an Eligible Importer, including without
limitation any credit, rebates, offsets, holdbacks, disputes, counterclaims or
other adjustments in respect of the relevant Assigned Export Receivables;
 
(ii)          any event which may entitle the relevant Eligible Importer
thereunder to terminate or suspend any of the Pre-Export Loan Parties’ rights,
or such Eligible Importer’s obligations, under the relevant Assigned Export
Contract in respect of Assigned Export Receivables, or the delivery of any
notice of default, suspension or termination given by an Eligible Importer;
 
(iii)          any Assigned Export Contract or Assigned Export Receivable is no
longer the valid, binding and enforceable obligation of the parties thereto or
is otherwise no longer in full force and effect;
 
(iv)          any Pre-Export Loan Party determines that it is reasonably likely
that it will not be able to or otherwise fails to ship all or any portion of the
Goods generating any Assigned Export Receivable in the quantity and within the
shipment window specified therefor in the applicable Assigned Export Contract;
and
 
(v)          any Eligible Importer fails to deposit funds into the Collateral
Account in an amount sufficient to pay for a shipment of Goods generating any
Assigned Export Receivable in full and within the shipment window specified
therefor in the applicable Assigned Export Contract.
 
(b)          The Pre-Export Borrowers (or the Pre-Export Borrower Representative
on their behalf) shall, and shall cause Off-Shore SugarCo to, supply the
Pre-Export Administrative Agent with any further information (including copies
of related documentation) in connection with any event mentioned in
paragraph (a) above as the Pre-Export Administrative Agent or any Pre-Export
Lender may reasonably require.
 
(c)          The Pre-Export Borrowers may not, and shall ensure that any
Pre-Export Guarantors do not, without the prior written consent of the Required
Pre-Export Lenders, agree to, amend or waive in any material respect all or any
part of any Assigned Export Receivable or the terms in respect thereof under the
relevant Assigned Export Contract, or to assign or transfer, terminate, cancel,
suspend or abandon (or permit the transfer, termination, cancellation suspension
or abandonment of), all or any part of any such Assigned Export Receivable.
 
62

--------------------------------------------------------------------------------

 
(d)          The Pre-Export Borrowers shall, and shall cause Off-Shore SugarCo
to, cause all Assigned Export Receivables to (i) have “cash against documents”
(CAD) as their payment terms or (ii) provide that payments thereunder shall be
made against delivery of scanned copies of applicable Shipping Documents, with
the delivery of original copies of such Shipping Documents occurring after
payment is acknowledged by the applicable seller.
 
(e)          The Pre-Export Borrowers shall, and shall cause Off-Shore SugarCo
to, cause the shipments in respect of the Assigned Export Contracts to be
sufficient to produce Assigned Export Receivables in such amounts to ensure
timely payment of all amounts due by the Pre-Export Borrowers under this
Agreement and compliance with the other provisions of the Pre-Export Loan
Documents.
 
(f)          Each Pre-Export Borrower will, and will cause Off-Shore SugarCo to,
ensure that (i) either all invoices relating to an Assigned Export Receivable
include a prominent irrevocable instruction requiring the relevant Eligible
Importer to make all payments thereunder directly to the Collateral Account or
such Pre-Export Borrower or Off-Shore SugarCo has provided separate written
instructions to such relevant Eligible Importer to make all payments thereunder
directly to the Collateral Account, and (ii) a copy of each such invoice or
written instructions is delivered to the Pre-Export Collateral Agent.
 
5.3          Negative Covenants.  The Pre-Export Borrowers will not, and will
ensure that the Pre-Export Guarantors do not:
 
(a)          Liens.  Contract for, create, incur, assume or suffer to exist any
Lien, security interest, charge or other encumbrance of any nature upon any of
its property or assets, whether now owned or hereafter acquired, other than
Permitted Liens and any other Liens on property that is not Collateral securing
in the aggregate Indebtedness that does not exceed $10,000,000.
 
(b)          Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, whether current or funded, other than:
 
(i)          Indebtedness created under the Pre-Export Loan Documents and Credit
Agreement Refinancing Indebtedness;
 
(ii)          Indebtedness in an aggregate amount not to exceed R$200,000,000
incurred from (i) BNDES or any other Brazilian governmental development bank or
credit agency or any financial institution acting as agent for such development
bank, but only to the extent acting in its agency capacity therefor or in its
capacity as agente de repasse (including borrowings from any Brazilian
governmental bank with funds provided by Brazilian governmental regional funds
(which shall include, without limitation, Financiadora de Estudos e Projetos –
FINEP, Fundo de Desenvolvimento do Nordeste – FDNE and Fundo de Desenvolvimento
do Centro Oeste – FCO)), or (ii) any international or multilateral development
bank, government-sponsored agency, export-import bank or official export-import
credit insurer; and
 
(iii)          Indebtedness for working capital totaling no more than
$50,000,000 in the aggregate; and
 
63

--------------------------------------------------------------------------------

 
(iv)          Indebtedness existing as of the date of this Agreement as set
forth in Schedule 4 attached hereto.
 
(c)          Fundamental Transactions.  Merge, dissolve, liquidate, consolidate
with or into another Person (other than any merger or consolidation by a
Pre-Export Borrower with and into another Pre-Export Borrower or by a Pre-Export
Guarantor with and into another Pre-Export Guarantor), or dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person.
 
(d)          Capital expenditures.  Make any expenditure in respect of the
purchase or other acquisition of any fixed or capital asset (excluding normal
operational expenditures for replacements, maintenance and replanting Sugar Cane
which are incurred in the ordinary course of business and properly charged to
current operations), except for expenditures in any fiscal year that, in the
aggregate, do not exceed $100,000,000.
 
(e)          Business.  (i) Make any material change in its line of business or
(ii) take any action that might adversely affect the priority, perfection or
validity of the Liens created or purported to be created pursuant to any
Pre-Export Loan Documents.
 
(f)          Disposals.  Dispose, sell, transfer, lease, convey or otherwise
grant rights to (or agree to dispose of at any future time), in one or a series
of transactions, whether related or not, all or any part of its property of
assets, except that:
 
(i)          the Pre-Export Loan Parties may (A) make sales of inventory and
other personal property in the ordinary course of business, or (B) in the
ordinary course of business, sell equipment which is uneconomic or obsolete;
 
(ii)          the Pre-Export Loan Parties may sell equipment which is subject to
a Lien which is permitted pursuant to clause (h) of the definition of “Permitted
Liens”; and
 
(iii)          any Pre-Export Loan Party may freely dispose its properties or
assets to any other Pre-Export Loan Party.
 
(g)          Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that (i) so long as no Default or Event of Default shall have occurred
and be continuing at the time of any action described below or would result
therefrom, each Pre-Export Loan Party may make Restricted Payments during a
fiscal year in an aggregate amount not to exceed, collectively, the higher of
(x) $30,000,000 and (y) the mandatory annual distributions of dividends required
by applicable Brazilian laws and (ii) each Pre-Export Loan Party may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Pre-Export Loan Parties.
 
(h)          Hedge Agreements.  Enter into any Hedge Agreement other than Hedge
Agreements, entered into in the ordinary course of business, including without
limitation, Hedge Agreements entered into to manage pricing risk related to any
agricultural commodities or products, foreign exchange rates and interest rates.
 
64

--------------------------------------------------------------------------------

 
(i)          Anti-Money Laundering and Sanctions.
 
(i)          Anti-Money Laundering.  Knowingly conduct its operations in
violation of any applicable financial recordkeeping and reporting requirements
of the U.S. Bank Secrecy Act of 1970, as amended, the money laundering statutes
of all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines issued, administered or enforced by any
applicable authority (collectively, the “Money Laundering Laws”), and no action
or inquiry by or before any authority involving it with respect to Money
Laundering Laws is pending or, to the best of the knowledge of its Responsible
Officers, is threatened.
 
(ii)          Sanctions and Anti-Corruption.  Knowingly use, or permit any of
its Subsidiaries to use, any funds derived from any activity that would violate
Sanctions or any Anti-Corruption Laws to pay any of the obligations under the
Pre-Export Loan Documents.
 
(j)          Loans and Guarantees.  Except as contemplated by the Pre-Export
Loan Documents, make any loan or advance or credit to, or guarantee (directly or
indirectly or by an instrument having the effect of assuring another’s payment
or performance on any obligation or capability of so doing or otherwise),
endorse or otherwise become contingently liable, directly or indirectly, in
connection with the obligations, stocks or dividends of, any other Person other
than in the ordinary course of business.
 
(k)          Governing Documents.  Amend its Governing Documents without the
prior written consent of the Pre-Export Administrative Agent if such amendment
could reasonably be expected to materially adversely affect the Pre-Export
Credit Parties or result in a Material Adverse Effect.
 
(l)          Transactions with Affiliates.  Enter into or cause or permit to
exist any arrangement, transaction or contract (including for the purchase,
sale, lease or exchange of property or the rendering of services) with any of
its Affiliates, unless such arrangement, transaction or contract is:
 
(i)          in the ordinary course of their respective businesses and on fair
and reasonable terms no less favorable to the Pre-Export Loan Party than it
could obtain in an arm’s length transaction with a Person that is not an
Affiliate; or
 
(ii)          carried out between the Pre-Export Loan Parties.
 
(m)         Fiscal Year.  Change its fiscal year.
 
(n)          FATCA.  No Pre-Export Loan Party shall be or become a U.S. Tax
Obligor.
 
65

--------------------------------------------------------------------------------

 
5.4          Financial Covenants.  The Pre-Export Borrowers shall, based on the
financial statements delivered for each fiscal quarter in accordance with
Section 5.1(g) and each fiscal year in accordance with Section 5.1(g) and
prepared in accordance with IFRS, ensure that as of the end of each fiscal
quarter of the Pre-Export Borrowers:
 
(a)          the Total Net Leverage Ratio is equal to or less than 3.50:1.00;
 
(b)          the Interest Coverage Ratio is equal to or greater than 3.00:1.00;
and


(c)          the Net Debt/Total Assets Ratio is equal to or less than 0.70:1.00;
 
(each a “Financial Covenant” and together the “Financial Covenants”).
 
5.5          Use of Websites. (a)  The Pre-Export Borrowers may satisfy their
obligation to deliver any public information to the Pre-Export Lenders by
posting this information onto an electronic website designated by the Pre-Export
Borrower Representative and the Pre-Export Administrative Agent (the “Designated
Website”) by notifying the Pre-Export Administrative Agent (i) of the address of
the website together with any relevant password specifications and (ii) that
such information has been posted on the website; provided, that in any event the
Pre-Export Borrower Representative shall supply the Pre-Export Administrative
Agent with one copy in paper form of any information which is posted onto the
website.
 
(a)          The Pre-Export Administrative Agent shall supply each Pre-Export
Lender with the address of and any relevant password specifications for the
Designated Website following designation of that website by the Pre-Export
Borrower Representative and the Pre-Export Administrative Agent.
 
(b)          The Pre-Export Borrowers shall promptly upon becoming aware of its
occurrence notify the Pre-Export Administrative Agent if:
 
(i)          the Designated Website cannot be accessed due to technical failure;
 
(ii)          the password specifications for the Designated Website change;
 
(iii)         any new information which is required to be provided under this
Agreement is posted onto the Designated Website;
 
(iv)         any existing information which has been provided under this
Agreement and posted onto the Designated Website is amended; or
 
(v)          the Pre-Export Borrowers becomes aware that the Designated Website
or any information posted onto the Designated Website is or has been infected by
any electronic virus or similar software.
 
If any Pre-Export Borrower notifies the Pre-Export Administrative Agent under
Section 5.5(c)(i) or Section 5.5(c)(v) above, all information to be provided by
any Pre-Export Borrower under this Agreement after the date of that notice shall
be supplied in paper form unless and until the Pre-Export Administrative Agent
is satisfied that the circumstances giving rise to the notification are no
longer continuing.
 
 
66

--------------------------------------------------------------------------------

 
SECTION 6.          EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing on or after the
Conversion Date:
 
(a)          any Pre-Export Loan Party shall fail to pay any principal of any
Pre-Export Loan when due in accordance with the terms hereof; or any Pre-Export
Loan Party shall fail to pay any interest on any Pre-Export Loan, fees or any
other amount payable hereunder or under any other Pre-Export Loan Document,
within three (3) days after any such interest, fees or other amount becomes due
in accordance with the terms hereof; or
 
(b)          any representation or warranty made or deemed made by any
Pre-Export Borrower herein or in any other Pre-Export Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Pre-Export Loan Document shall prove to have been inaccurate in any material
respect on or as of the date made or deemed made; or
 
(c)          any Pre-Export Borrower shall default in the observance or
performance of any agreement contained in Section 5.1(e), , Section 5.1(f),
Section 5.1(g), Section 5.1(h), Section 5.1(i), Section 5.1(j)(i), Section 5.3,
or Section 5.4 of this Agreement; or
 
(d)          any Pre-Export Borrower shall default in the observance or
performance of any agreement contained in Section 5.1(q)(vi), and such default
shall continue unremedied for a period of ninety (90) days; or
 
(e)          any Pre-Export Loan Party shall default in the observance or
performance of any other agreement contained in this Agreement or any other
Pre-Export Loan Document (other than as provided in paragraphs (a) through (c)
of this Section), and such default shall continue unremedied for a period of
thirty (30) days after the earlier of (i) the date on which a Responsible
Officer of any Pre-Export Borrower has knowledge of such default and (ii) any
Pre-Export Borrower receives written notice thereof from any Pre-Export Agent or
any Pre-Export Lender; or
 
(f)          any Pre-Export Loan Party shall (i) default in making any payment
of any principal of any Indebtedness (excluding the Pre-Export Loans) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness (including any Guarantee
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or, in
the case of any such Indebtedness constituting a Guarantee Obligation, to become
payable; provided, that a default, event or condition described in clauses (i),
(ii) or (iii) of this paragraph (f) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (f) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate the Dollar Equivalent of the
Applicable Threshold; or
 
67

--------------------------------------------------------------------------------

 
(g)          (i) any Pre-Export Loan Party shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to falência, bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a falência, bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian,
administrador judicial, liquidator, conservator or other similar official for it
or for all or any substantial part of its assets, or any Pre-Export Loan Party
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Pre-Export Loan Party any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of sixty (60) days;
or (iii) there shall be commenced against any Pre-Export Loan Party any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or (iv) any Pre-Export Loan Party shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
or (v) any Pre-Export Loan Party shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
 
(h)          one or more protesto(s) de títulos shall be issued against any
Pre-Export Loan Party for the payment of money in an aggregate amount in excess
of the Applicable Threshold (or its Dollar Equivalent) and such Pre-Export Loan
Party shall have failed to (x) suspend or cancel the effects of such protesto(s)
de títulos within the period stipulated by the Requirement of Law or (y) post
judicial bonds with respect to such protesto(s) de títulos accepted by the
relevant court;
 
(i)          Brazil or any Governmental Authority thereof shall declare a
moratorium on the payment of external indebtedness by Brazil or any Governmental
Authority thereof or any other Person therein or shall fail to approve or permit
exchanges of Reais for Dollars or otherwise restrict or prevent any such
exchange in a manner that would directly or indirectly prevent the Pre-Export
Loan Parties from repaying the Pre-Export Loans;
 
(j)          one or more judgments or decrees shall be entered against any
Pre-Export Loan Party involving in the aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) the Dollar Equivalent of the Applicable Threshold or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof; or
 
68

--------------------------------------------------------------------------------

 
(k)          any of the Pre-Export Loan Documents shall cease, for any reason,
to be in full force and effect or any Pre-Export Loan Party shall so assert in
writing; or
 
(l)          any Pre-Export Loan Party shall become an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and shall
not be exempt from compliance under such Act; or
 
(m)          following the occurrence of a SugarCo COC Event, a Change in
Control (other than a SugarCo COC Event) shall have occurred; or
 
(n)          any event or circumstance described in Articles 333 or 1.425 of the
Civil Code (Código Civil) of Brazil in relation to any Pre-Export Loan Party
shall have occurred; or
 
(o)          Any Governmental Approval at any time necessary to enable any
Pre-Export Loan Party to comply with any of its obligations under any of the
Pre-Export Loan Documents shall be revoked, withdrawn, withheld or otherwise not
in full force and effect and is not reinstated to the satisfaction of the
Required Pre-Export Lenders within the earlier of (a) ninety (90) days or (b)
prior to the third Business Day before the day in which it shall be required to
enable such Pre-Export Loan Party to comply with its obligations under the
Pre-Export Loan Documents, or shall be modified or amended in a manner that in
the aggregate has had or could reasonably be expected to have a Material Adverse
Effect; provided, however that any such event shall not constitute an Event of
Default if the Pre-Export Borrowers are either contesting such event in good
faith or have filed a legal or administrative proceeding seeking to reinstate
such Governmental Approval; or
 
(p)          any Lien provided for in the Pre-Export Loan Documents shall cease
to exist or cease to give the applicable Agent (on behalf of the Pre-Export
Credit Parties) a first priority perfected security interest (subject to
Permitted Liens); or
 
(q)          any Governmental Authority shall: (i) take any action to condemn,
seize, nationalize, expropriate or appropriate all or any substantial part of
the property of any Pre-Export Loan Party (either with or without payment of
compensation), or (ii) take any other action that (A) in the aggregate, has had
or would reasonably be expected to have a Material Adverse Effect or purports to
render any of the Pre-Export Loan Documents invalid or unenforceable or to
prevent the performance or observance by any Pre-Export Borrower of its
obligations thereunder or (B) shall, for ninety (90) or more days, prevent any
Loan Party from exercising normal control over all or any substantial part of
its property; or
 
(r)          any ROF or related schedules of payments required pursuant to this
Agreement (i) shall cease to be in full force and effect or (ii) shall be
modified or amended without the prior written consent of the Pre-Export
Administrative Agent, which consent shall not be unreasonably withheld so long
as such modification or amendment does not in the good faith opinion of the
Required Pre-Export Lenders adversely affect the interests of any Pre-Export
Lender Parties (provided, that such consent shall not be required for any
amendment of any ROF that is necessary in connection with an adjustment to the
Applicable Margin);
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above with respect to any Pre-Export Loan Party, then in such
case automatically the Pre-Export Commitments shall immediately terminate and
the Pre-Export Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Pre-Export Loan Documents shall immediately
become due and payable,
 
69

--------------------------------------------------------------------------------

 
and (B) if such event is any other Event of Default, any or all of the following
actions may be taken:  (i) with the consent of the Required Pre-Export Lenders,
the Pre-Export Administrative Agent may, or upon the request of the Required
Pre-Export Lenders, the Pre-Export Administrative Agent shall, by notice to the
Pre-Export Borrower Representative, declare the Pre-Export Commitments to be
terminated forthwith, whereupon the Pre-Export Commitments shall immediately
terminate and (ii) with the consent of the Required Pre-Export Lenders, the
Pre-Export Administrative Agent may, or upon the request of the Required
Pre-Export Lenders, the Pre-Export Administrative Agent shall, by notice to the
Pre-Export Borrower Representative, declare the Pre-Export Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Pre-Export Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable.  Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Pre-Export Borrowers.
 
SECTION 7.          THE PRE-EXPORT AGENTS
 
7.1          Appointment.  Each Pre-Export Lender hereby irrevocably designates
and appoints each Pre-Export Agent as the agent and attorney-in-fact of such
Pre-Export Lender under this Agreement and the other Pre-Export Loan Documents,
and each such Pre-Export Lender irrevocably authorizes each Pre-Export Agent, in
such capacity, to receive the Collateral on behalf of the Pre-Export Lenders and
take such action on its behalf under the provisions of this Agreement and the
other Pre-Export Loan Documents and to exercise such powers and perform such
duties as are expressly delegated to such Pre-Export Agent by the terms of this
Agreement and the other Pre-Export Loan Documents, together with such other
powers as are reasonably incidental thereto.   Notwithstanding any provision to
the contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Pre-Export Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Pre-Export Loan Document or otherwise exist against any
Pre-Export Agent.
 
7.2          Delegation of Duties.  Any Pre-Export Agent may execute any of its
duties under this Agreement and the other Pre-Export Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys in-fact selected by
it with reasonable care.
 
7.3          Exculpatory Provisions.  Neither any Pre-Export Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other
Pre-Export Loan Document (except to the extent that any of the foregoing are
found by a court of competent jurisdiction to have resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Pre-Export Lenders for any recitals, statements,
representations or warranties made by any Pre-Export Borrower or any officer
thereof contained in this Agreement or any other Pre-Export Loan Document or in
any certificate, report, statement or other document referred to or provided for
in,
 
70

--------------------------------------------------------------------------------

 
or received by any Pre-Export Agent under or in connection with, this Agreement
or any other Pre-Export Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Pre-Export Loan Document or for any failure of any Pre-Export Borrower a party
thereto to perform its obligations hereunder or thereunder.  No Agent shall be
under any obligation to any Pre-Export Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Pre-Export Loan Document, or to
inspect the properties, books or records of any Pre-Export Borrower.
 
7.4          Reliance by Agents.  Each Pre-Export Agent shall be entitled to
rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Pre-Export Borrowers), independent accountants and other experts
selected by such Pre-Export Agent.  The Pre-Export Agents may deem and treat the
payee of any note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Pre-Export Administrative Agent.  Each Pre-Export Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other
Pre-Export Loan Document unless it shall first receive such advice or
concurrence of the Required Pre-Export Lenders (or, if so specified by this
Agreement, all Pre-Export Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Pre-Export Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  Each Pre-Export Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Pre-Export Loan Documents in accordance with a request of the
Required Pre-Export Lenders (or, if so specified by this Agreement, all
Pre-Export Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Pre-Export Lenders and all future
holders of the Pre-Export Loans.
 
7.5          Notice of Default.  No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such
Pre-Export Agent has received notice from a Pre-Export Lender or the Pre-Export
Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Pre-Export Administrative Agent receives such a notice, the Pre-Export
Administrative Agent shall give notice thereof to the Pre-Export Lenders.  Each
Pre-Export Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Pre-Export Lenders (or,
if so specified by this Agreement, all Pre-Export Lenders); provided that unless
and until an Agent shall have received such directions, such Pre-Export Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Pre-Export Lenders.
 
7.6          Non-Reliance on Agents and Other Pre-Export Lenders.  Each
Pre-Export Lender expressly acknowledges that neither any Pre-Export Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates have made any representations or warranties to it and that no act by
any Pre-Export Agent hereafter taken, including any review of the affairs of a
Pre-Export Borrower or any Affiliate of a Pre-Export Borrower, shall be deemed
to constitute any representation or warranty by any Pre-Export Agent to any
Pre-Export Lender. 
 
71

--------------------------------------------------------------------------------

 
Each Pre-Export Lender represents to the Pre-Export Agents that it has,
independently and without reliance upon any Pre-Export Agent or any other
Pre-Export Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Pre-Export Borrowers and their Affiliates and made its own decision to make its
Pre-Export Loans hereunder and enter into this Agreement.  Each Pre-Export
Lender also represents that it will, independently and without reliance upon any
Pre-Export Agent or any other Pre-Export Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Pre-Export Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Pre-Export Borrowers and their Affiliates.  Except for notices, reports and
other documents expressly required to be furnished to the Pre-Export Lenders by
an Agent hereunder, no Agent shall have any duty or responsibility to provide
any Pre-Export Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Pre-Export Borrower or any Affiliate of a Pre-Export
Borrower that may come into the possession of such Pre-Export Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.
 
7.7          Indemnification.  The Pre-Export Lenders agree to indemnify each
Pre-Export Agent in its capacity as such (to the extent not reimbursed by the
Pre-Export Borrowers and without limiting the obligation of the Pre-Export
Borrowers to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Pre-Export Commitments shall have terminated and the Pre-Export Loans shall have
been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Pre-Export Loans) be imposed on,
incurred by or asserted against such Pre-Export Agent in any way relating to or
arising out of, the Pre-Export Commitments, this Agreement, any of the other
Pre-Export Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by any Pre-Export Agent under or in connection with any of the
foregoing; provided that no Pre-Export Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
decision of a court of competent jurisdiction to have resulted from the
applicable Agent’s gross negligence or willful misconduct.  The agreements in
this Section shall survive the payment of the Pre-Export Loans and all other
amounts payable hereunder.
 
7.8          Agent in Its Individual Capacity.  Each Pre-Export Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Pre-Export Borrower as though such Pre-Export Agent
were not an Agent.  With respect to its Pre-Export Loans made or renewed by it,
each Pre-Export Agent shall have the same rights and powers under this Agreement
and the other Pre-Export Loan Documents as any Pre-Export Lender and may
exercise the same as though it were not an Agent, and the terms “Pre-Export
Lender” and “Pre-Export Lenders” shall include each such Pre-Export Agent in its
individual capacity.
 
72

--------------------------------------------------------------------------------

 
7.9          Successor Agents.  Each Pre-Export Agent may resign, or shall
resign upon the request of the Required Pre-Export Lenders in the event such
Pre-Export Agent becomes a Defaulting Pre-Export Lender and is not a Performing
Pre-Export Lender, as Agent upon ten (10) days’ notice to the Pre-Export Lenders
and the Pre-Export Borrower Representative.  If an Agent shall resign as Agent
under this Agreement and the other Pre-Export Loan Documents, then the Required
Pre-Export Lenders shall appoint from among the Pre-Export Lenders a successor
Agent, which successor Agent shall (unless an Event of Default under
Sections 6(a) or 6(f) with respect to any Pre-Export Borrower shall have
occurred and be continuing) be subject to approval by the Pre-Export Borrower
Representative (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the applicable Agent, and the term “Pre-Export Administrative Agent,”
“Pre-Export Collateral Agent” or “Onshore Collateral Agent”, as applicable,
shall mean such successor agent effective upon such appointment and approval,
and the former Agent’s rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement or any holders of the Pre-Export Loans.  If no
successor agent has accepted appointment as Agent by the date that is ten (10)
days following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective, and the Pre-Export
Lenders shall assume and perform all of the duties of the Pre-Export Agent
hereunder until such time, if any, as the Required Pre-Export Lenders appoint a
successor agent as provided for above.  After any retiring Agent’s resignation
as Agent, the provisions of this Section 7 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Pre-Export Loan Documents.
 
7.10          Pre-Export Lead Arrangers and Pre-Export Bookrunners.  None of the
Pre-Export Joint Lead Arrangers nor the Pre-Export Joint Bookrunners shall have
any duties or responsibilities hereunder in its capacity as such.
 
7.11          Agent Communications.  Each Pre-Export Agent shall provide to each
Pre-Export Lender a copy of each material report, certificate, statement or
other communication required to be delivered to it under the Pre-Export Loan
Documents and which has not been delivered to the Pre-Export Lenders; provided,
that posting by the Pre-Export Agent to Intralinks or to a similar electronic
distribution location shall satisfy the requirements of this Section.  Without
limiting the foregoing, none of such Pre-Export Lenders shall have or be deemed
to have a fiduciary relationship with any Pre-Export Lender.  The Pre-Export
Lenders are not partners or co ventures, and no Pre-Export Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of any Pre-Export Agent) authorized to act for, any other Pre-Export
Lender.
 
73

--------------------------------------------------------------------------------

 
SECTION 8.          MISCELLANEOUS
 
8.1          Amendments and Waivers.  (a)  Neither this Agreement, any other
Pre-Export Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 8.1.  The Required Pre-Export Lenders and each Pre-Export Borrower party
to the relevant Pre-Export Loan Document may, or, with the written consent of
the Required Pre-Export Lenders, each Pre-Export Agent and each Pre-Export
Borrower party to the relevant Pre-Export Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Pre-Export Loan Documents for the purpose of adding any provisions to
this Agreement or the other Pre-Export Loan Documents or changing in any manner
the rights of the Pre-Export Lenders or of the Pre-Export Borrowers hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required
Pre-Export Lenders or the applicable Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other
Pre-Export Loan Documents or any Default or Event of Default and its
consequences; provided, however, that (A) no such waiver and no such amendment,
supplement or modification shall (v) reduce (by way of forgiveness or otherwise)
the principal amount or extend the final scheduled date of maturity of any
Pre-Export Loan, reduce the amount or stated rate of any interest or fee payable
hereunder (except (1) in connection with the waiver of applicability of any
post-default increase in interest rates and (2) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
or the other Pre-Export Loan Documents shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (v)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Pre-Export Lender’s Pre-Export Commitment, or increase
any Pre-Export Lender’s Aggregate Exposure Percentage, in each case without the
written consent of each Pre-Export Lender directly affected thereby; (w)
eliminate or reduce the voting rights of any Pre-Export Lender, or otherwise
amend any provisions, under this Section 8.1 without the written consent of such
Pre-Export Lender; (x) waive any of the conditions set forth in Section 4.1 or
Section 4.2, reduce any percentage specified in the definition of Required
Pre-Export Lenders, consent to the assignment or transfer by any Pre-Export
Borrower of any of its rights and obligations under this Agreement and the other
Pre-Export Loan Documents, amend or waive the Financial Covenants or Section
5.1(q)(vi); (y) amend or waive Section 3.17 or Section 5.3(h) or their related
definitions, release a Pre-Export Guarantor or all or substantially all of the
Collateral (other than in accordance with the provisions of the Pre-Export Loan
Documents), or change any provision hereof requiring ratable funding or ratable
sharing of payments or setoffs or otherwise related to the pro rata treatment of
Pre-Export Lenders, in each case without the written consent of all Pre-Export
Lenders; or (z) amend, modify or waive any provision of Section 7 without the
written consent of each Pre-Export Agent and (B) the Pre-Export Administrative
Agent and the Pre-Export Borrowers may amend this Agreement to add any
documentation agent as a party hereto without the consent of any other
Pre-Export Lender.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Pre-Export Lenders and shall be
binding upon the Pre-Export Borrowers, the Pre-Export Lenders, the Pre-Export
Agents and all future holders of the Pre-Export Loans.  In the case of any
waiver, the Pre-Export Borrowers, the Pre-Export Lenders and the Pre-Export
Agents shall be restored to their former position and rights hereunder and under
the other Pre-Export Loan Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.
 
74

--------------------------------------------------------------------------------

 
(b)          Notwithstanding Section 8.1(a), the Pre-Export Commitments and
Aggregate Exposure of any Defaulting Pre-Export Lender that is not a Performing
Pre-Export Lender shall be disregarded for all purposes of any determination of
whether the Required Pre-Export Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 8.1(a)), provided that any waiver, amendment or modification requiring
the consent of all Pre-Export Lenders or each affected Pre-Export Lender shall
require the consent of such Defaulting Pre-Export Lender.
 
8.2          Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three (3) Business Days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of each Pre-Export
Borrower, the Pre-Export Borrower Representative, the Pre-Export Administrative
Agent and the Pre-Export Collateral Agent, and as set forth in an administrative
questionnaire delivered to the Pre-Export Administrative Agent in the case of
the Pre-Export Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:
 
Each Pre-Export Borrower and the Pre-Export Borrower Representative:
   
Usina Moema Açucar e Alcool Ltd
Rua Diogo Moreira, 184
Pinheiros – São Paulo, SP,CEP 05423-010
Brasil
 
 
with a copy to:

Attn: Treasurer
Bunge Limited
50 Main Street, 6th Floor
White Plains, NY 10606
   

 
75

--------------------------------------------------------------------------------

 
Pre-Export Administrative Agent:
Sumitomo Mitsui Banking Corporation
Agency Services
277 Park Avenue
New York, New York 10172
Attention:  Priscilla Mark
Tel. No: 212-224-4265
Telecopy: 212-918-1633
 
with a copy to:
 
Sumitomo Mitsui Banking Corporation
US Corporate Banking
277 Park Avenue
New York, NY 10172
Attention:  Patrick McGoldrick
Tel. No.: 212-224-4228
   
Pre-Export Collateral Agent:
Sumitomo Mitsui Banking Corporation
Agency Services
277 Park Avenue
New York, New York 10172
Attention:  Priscilla Mark
Tel. No: 212-224-4265
Telecopy: 212-918-1633
 
with a copy to:
 
Sumitomo Mitsui Banking Corporation
US Corporate Banking
277 Park Avenue
New York, NY 10172
Attention:  Patrick McGoldrick
Tel. No.: 212-224-4228
 
 
Onshore Collateral Agent:
Banco Sumitomo Mitsui Brasileiro S/A
Corporate Banking Department
Av. Paulista, 37- 11º floor
São Paulo | CEP: 01311-902
Attention:  Vitor Mograbi
Tel. No.: + 55 11 3178-8007



 
provided that any notice, request or demand to or upon the Pre-Export
Administrative Agent or the Pre-Export Lenders shall not be effective until
received.
 
8.3          No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Pre-Export Administrative Agent or any
Pre-Export Lender, any right, remedy, power or privilege hereunder or under the
other Pre-Export Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 
76

--------------------------------------------------------------------------------

 
8.4          Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Pre-Export Loan Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Pre-Export Loans hereunder.
 
8.5          Payment of Expenses.  The Pre-Export Borrowers agree jointly and
severally (a) to pay or reimburse the Pre-Export Administrative Agent for all
its reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Pre-Export Loan Documents and any
other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Pre-Export Administrative Agent and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Pre-Export
Borrower Representative prior to the Conversion Date (in the case of amounts to
be paid on the Conversion Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Pre-Export Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Pre-Export Lender and the
Pre-Export Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Pre-Export Loan Documents and any such other documents,
including the fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to each Pre-Export Lender and of counsel to
the Pre-Export Administrative Agent, (c) to pay, indemnify, and hold each
Pre-Export Lender and the Pre-Export Administrative Agent harmless from, any and
all recording and filing fees that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Pre-Export Loan Documents and any such other documents, (d)
to pay or reimburse each Pre-Export Lender and the Pre-Export Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with any Credit Agreement Refinancing Indebtedness and any related
documents, including the reasonable fees and disbursements of counsel to each
Pre-Export Lender and of counsel to the Pre-Export Administrative Agent and (e)
to pay, indemnify, and hold each Pre-Export Lender and the Pre-Export
Administrative Agent and their respective officers, directors, employees,
Affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Pre-Export Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Pre-Export Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Pre-Export Borrower or any of the properties owned by such
Pre-Export Borrower and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Pre-Export Borrower under any Pre-Export Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Pre-Export Borrowers shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final, non appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee. 
 
77

--------------------------------------------------------------------------------

 
Without limiting the foregoing, and to the extent permitted by applicable law,
the Pre-Export Borrowers agree not to assert, and hereby waives, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  For the
avoidance of doubt, no Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Pre-Export
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent that any such damages are determined in a final and non-appealable
judgment of a court of competent jurisdiction, to result from the willful
misconduct or gross negligence of such Indemnitee.  All amounts due under this
Section 8.5 shall be payable not later than ten (10) days after written demand
to the Pre-Export Borrower Represent therefor.  The agreements in this
Section 8.5 shall survive repayment of the Pre-Export Loans and all other
amounts payable hereunder.  Notwithstanding the foregoing, and for the avoidance
of doubt, this Section 8.5 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from a non-Tax claim.
 
8.6          Successors and Assigns; Participations and Assignments.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Pre-Export
Borrowers, the Pre-Export Lenders, the Pre-Export Agents, all future holders of
the Pre-Export Loans and their respective successors and assigns, except that
(i) no Pre-Export Borrower may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Pre-Export Lender and (ii) any attempted assignment or transfer by a Pre-Export
Borrower without such consent shall be null and void.
 
(b)          Any Pre-Export Lender may, without the consent of the Pre-Export
Borrowers, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Pre-Export Loan owing to such Pre-Export Lender,
the Pre-Export Commitment of such Pre-Export Lender or any other interest of
such Pre-Export Lender hereunder and under the other Pre-Export Loan Documents. 
In the event of any such sale by a Pre-Export Lender of a participating interest
to a Participant, such Pre-Export Lender’s obligations under this Agreement to
the other parties to this Agreement shall remain unchanged, such Pre-Export
Lender shall remain solely responsible for the performance thereof, such
Pre-Export Lender shall remain the holder of any such Pre-Export Loan for all
purposes under this Agreement and the other Pre-Export Loan Documents, and the
Pre-Export Borrower Representative and the Pre-Export Administrative Agent shall
continue to deal solely and directly with such Pre-Export Lender in connection
with such Pre-Export Lender’s rights and obligations under this Agreement and
the other Pre-Export Loan Documents.  In no event shall any Participant under
any such participation have any right to approve any amendment or waiver of any
provision of any Pre-Export Loan Document, or any consent to any departure by
any Pre-Export Borrower therefrom, except any amendment, waiver or consent
described in clause (i) of the proviso to Section 8.1 that affects such
Participant, in each case to the extent subject to such participation. 
 
78

--------------------------------------------------------------------------------

 
Each Pre-Export Borrower agrees that if amounts outstanding under this Agreement
and the Pre-Export Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Pre-Export Lender under
this Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Pre-Export Lenders
the proceeds thereof as provided in Section 8.7 as fully as if it were a
Pre-Export Lender hereunder.  Each Pre-Export Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(and subject to the limitations thereof) with respect to its participation in
the Pre-Export Commitments and the Pre-Export Loans outstanding from time to
time as if it was a Pre-Export Lender; provided that, in the case of
Section 2.13, such Participant shall have complied with the requirements of
Section 2.13 (including the requirements under Sections 2.13(f) and 2.13(g) (it
being understood that the documentation required under Sections 2.13(f) and
2.13(g) shall be delivered to the participating Pre-Export Lender) as if it was
a Pre-Export Lender that had acquired its interest by assignment, and provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to Sections 2.12, 2.13 or 2.14 (as the case may be) than the transferor
Pre-Export Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Pre-Export Lender to such
Participant had no such transfer occurred, except to the extent such entitlement
to receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Pre-Export Lender that
sells a participation shall, acting as a non-fiduciary agent on behalf of the
Pre-Export Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Pre-Export Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Pre-Export Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Pre-Export Commitments
or Pre-Export Loans or its other obligations under any Pre-Export Loan Document)
except to the extent that such disclosure is necessary to establish that such
Pre-Export Commitment, or Pre-Export Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive, in the absence of
manifest error, and such Pre-Export Lender, each Pre-Export Borrower and the
Pre-Export Administrative Agent shall treat each person whose name is recorded
in the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
 
(c)          Any Pre-Export Lender (an “Assignor”) may, in accordance with
applicable law, at any time and from time to time assign to any Person (other
than a Pre-Export Borrower or any of its Affiliates) (an “Assignee”) all or any
part of its rights and obligations under this Agreement and the other Pre-Export
Loan Documents pursuant to an Assignment and Acceptance, executed by such
Assignee, such Assignor and any other Person whose consent is required pursuant
to this paragraph, and delivered to the Pre-Export Administrative Agent for its
acceptance and recording in the Register; provided that (i) the consent of the
Pre-Export Borrower Representative and the Pre-Export Administrative Agent
(which, in each case, shall not be unreasonably withheld or delayed,
 
79

--------------------------------------------------------------------------------

 
and the Pre-Export Borrower Representative shall be deemed to have consented to
any such assignment unless it objects thereto by written notice to the
Pre-Export Lender and Pre-Export Administrative Agent within ten (10) Business
Days after having received notice thereof) shall be required in the case of any
assignment to a Person that is not a Pre-Export Lender or a Pre-Export Lender
Affiliate (except that the consent of the Pre-Export Borrowers shall not be
required for any assignment that occurs when either a Default or an Event of
Default shall have occurred and be continuing), (ii) unless otherwise agreed by
the Pre-Export Borrower Representative and the Pre-Export Administrative Agent,
no such assignment to an Assignee (other than any Pre-Export Lender or any
Pre-Export Lender Affiliate) shall be in an aggregate principal amount of less
than $5,000,000, in each case except in the case of an assignment of all of a
Pre-Export Lender’s interests under this Agreement and (iii) any such assignment
to an Assignee will include a corresponding assignment of the Assignor’s rights
and obligations under the Framework Agreement.  For purposes of the proviso
contained in the preceding sentence, the amount described therein shall be
aggregated in respect of each Pre-Export Lender and its Pre-Export Lender
Affiliates, if any.  Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Assignment and
Acceptance, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Pre-Export Lender hereunder with a Pre-Export Commitment and/or
Pre-Export Loans as set forth therein, (y) the Assignee thereunder shall become
and be deemed a party to the Framework Agreement and a “Pre-Export Lender”
thereunder for all purposes thereof and, to the extent provided in such
Assignment and Acceptance, shall enjoy all rights and assume all obligations of
the Assignor as a Pre-Export Lenders set forth in the Framework Agreement and
(z) the Assignor thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement and the
Framework Agreement (and, in the case of an Assignment and Acceptance covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto) and under the Framework Agreement.
 
(d)          The Pre-Export Administrative Agent, acting as a non-fiduciary
agent of the Pre-Export Borrowers solely for tax purposes, shall maintain at its
address referred to in Section 8.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Pre-Export Lenders and the Pre-Export Commitment of, and
the principal amount (and stated interest) of the Pre-Export Loans owing to,
each Pre-Export Lender from time to time, which Register shall be made available
to the Pre-Export Borrowers and any Pre-Export Lender upon reasonable request. 
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Pre-Export Borrowers, the Pre-Export Administrative Agent and the
Pre-Export Lenders shall treat each Person whose name is recorded in the
Register as the owner of the Pre-Export Loans and any Notes evidencing the
Pre-Export Loans recorded therein for all purposes of this Agreement.  Any
assignment of any Pre-Export Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register.  Any assignment or transfer of all or part of a Pre-Export Loan
evidenced by a Note shall be registered on the Register only upon surrender for
registration of assignment or transfer of the Note evidencing such Pre-Export
Loan, accompanied by a duly executed Assignment and Acceptance, and thereupon
one or more new Notes shall be issued to the designated Assignee.
 
80

--------------------------------------------------------------------------------

 
(e)          Upon its receipt of an Assignment and Acceptance executed by an
Assignor, an Assignee and any other Person whose consent is required by
Section 8.6(c), the Pre-Export Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register on the effective date determined pursuant thereto.
 
(f)          For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 8.6 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Pre-Export
Lender to any Federal Reserve Bank or any other central bank in accordance with
applicable law.
 
(g)          The Pre-Export Borrowers, upon receipt of written notice from the
relevant Pre-Export Lender, agree to issue Notes to any Pre-Export Lender
requiring Notes to facilitate transactions of the type described in
paragraph (f) above.
 
8.7          Adjustments; Set-off.  (a)  Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular
Pre-Export Lender or to the Pre-Export Lenders on a non pro rata basis, if any
Pre-Export Lender (a “Benefitted Pre-Export Lender”) shall receive any payment
of all or part of the Obligations owing to it, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 6(g), or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Pre-Export Lender, if any, in respect of the Obligations owing to such
other Pre-Export Lender, such Benefitted Pre-Export Lender shall purchase for
cash from the other Pre-Export Lenders a participating interest in such portion
of the Obligations owing to each such other Pre-Export Lender, or shall provide
such other Pre-Export Lenders with the benefits of any such collateral, as shall
be necessary to cause such Benefitted Pre-Export Lender to share the excess
payment or benefits of such collateral ratably with each of the Pre-Export
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Pre-Export Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.
 
(b)          In addition to any rights and remedies of the Pre-Export Lenders
provided by law, upon the occurrence of an Event of Default, each Pre-Export
Lender shall have the right, without prior notice to any Pre-Export Borrower,
any such notice being expressly waived by the Pre-Export Borrowers to the extent
permitted by applicable law, upon any amount becoming due and payable by any
Pre-Export Borrower hereunder (whether at the stated maturity, by acceleration
or otherwise), to set off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Pre-Export Lender or any branch or
agency thereof to or for the credit or the account of the Pre-Export Borrowers,
as the case may be.  Each Pre-Export Lender agrees promptly to notify the
Pre-Export Borrower Representative and the Pre-Export Administrative Agent after
any such setoff and application made by such Pre-Export Lender, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.
 
81

--------------------------------------------------------------------------------

 
8.8          Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission or portable document format shall be effective as
delivery of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Pre-Export Borrower
Representative and the Pre-Export Administrative Agent.
 
8.9          Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
8.10          Integration.  This Agreement and the other Pre-Export Loan
Documents represent the entire agreement of the Pre-Export Borrowers, the
Pre-Export Administrative Agent and the Pre-Export Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Pre-Export Administrative Agent or any
Pre-Export Lender relative to the subject matter hereof not expressly set forth
or referred to herein or in the other Pre-Export Loan Documents.
 
8.11          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. FOR PURPOSES
SOLELY OF ARTICLE 9 OF BRAZILIAN DECREE LAW NO. 4,657 DATED SEPTEMBER 4, 1942,
AND ARTICLE 78 OF THE BRAZILIAN CIVIL CODE THE TRANSACTIONS CONTEMPLATED HEREBY
HAVE BEEN CONSTITUTED AND PROPOSED TO THE PRE-EXPORT BORROWERS BY THE PRE-EXPORT
LENDERS OUTSIDE BRAZIL.
 
8.12          Submission To Jurisdiction; Waivers.  Each Pre-Export Borrower
hereby irrevocably and unconditionally:
 
(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Pre-Export Loan Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York sitting in New York county, the courts of the United States
for the Southern District of New York, and appellate courts from any thereof;
 
(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)          agrees that a final non-appealable judgment (a certified copy of
which shall be conclusive evidence of the amount of any indebtedness of such
Person arising out of, or relating in any way to, this Agreement or any Note, as
the case may be) against such Person in any action, proceeding or claim arising
out of, or relating in any way to, this Agreement or any Note, shall be
conclusive and may be enforced by suit on the judgment in any court lawfully
entitled to entertain such suit;
 
82

--------------------------------------------------------------------------------

 
(d)          recognizes that the remedies of the Pre-Export Credit Parties
specified in this Section are not exclusive and that the exercise of any such
remedy shall not preclude any Pre-Export Credit Party from pursuing other
remedies available to it in any competent court;
 
(e)          waives, to the fullest extent permitted by applicable law, all
immunity (whether on the basis of sovereignty or otherwise) from jurisdiction,
attachment and execution, both before and after judgment, to which such Person
might otherwise be entitled in any action or proceeding in the courts of Brazil,
the State of New York, the United States District Court for the Southern
District of New York or any other jurisdiction, relating in any way to this
Agreement or any Note, and agrees that such Pre-Export Borrower will neither
raise nor claim any such immunity at or in respect of any such action or
proceeding;
 
(f)          (i) designates and appoints Bunge Limited’s chief financial officer
(from time to time) at its principal executive offices at 50 Main Street, White
Plains, New York 10606 (the “Authorized Agent”) as its agent and
attorney-in-fact to receive, accept and acknowledge for and on its behalf, and
in respect of its property, service of any and all legal process, summons,
notices and documents which may be served in any action or proceeding in the
state courts sitting in the Borough of Manhattan in the City of New York, New
York, United States of America or the United States District Court for the
Southern District of New York until the date that is one (1) year after the
Pre-Export Maturity Date, (ii) confirms that the Authorized Agent has accepted
such appointment and (iii) agrees that service in such manner shall, to the
fullest extent permitted by law, be deemed effective service of process upon it
in any such suit, action or proceeding.  If for any reason the Authorized Agent
shall cease to be available to act as such, each of the Pre-Export Borrowers
agrees to designate a new Authorized Agent in the Borough of Manhattan in the
City of New York (and notify the Pre-Export Administrative Agent of such
designation), on the terms and for the purposes of this provision, provided that
the new Authorized Agent shall have accepted such designation in writing before
the termination of the appointment of the prior Authorized Agent.  Each of the
Pre-Export Borrowers further consents to the service of process or summons by
certified or registered mail, postage prepaid, return receipt requested,
directed to it at its address specified in Section 8.2.  Nothing herein shall in
any way be deemed to limit the ability of any Pre-Export Credit Party to serve
legal process in any other manner permitted by applicable law, and any service
of process received by the Authorized agent shall, for all purposes under
Brazilian law, be deemed to have been received by the Pre-Export Borrower.  At
any time on or after the Conversion Date, BL may deliver written notice to the
Pre-Export Administrative Agent and the Pre-Export Borrowers that BL’s chief
financial officer shall no longer act as the Authorized Agent on behalf of the
Pre-Export Borrowers (an “Authorized Agent Resignation Notice”) and, effective
upon the Pre-Export Administrative Agent’s receipt of evidence that each
Pre-Export Borrower has appointed a new agent for service of process in New York
and such agent shall have accepted such appointment for a period ending one (1)
year after the Pre-Export Maturity Date, BL shall no longer be the Authorized
Agent for the Pre-Export Borrowers hereunder;
 
83

--------------------------------------------------------------------------------

 
(g)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and
 
(h)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
8.13          Acknowledgements.  Each Pre-Export Borrower hereby acknowledges
that:
 
(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Pre-Export Loan Documents;
 
(b)          neither the Pre-Export Administrative Agent nor any Pre-Export
Lender has any fiduciary relationship with or duty to any Pre-Export Borrower
arising out of or in connection with this Agreement or any of the other
Pre-Export Loan Documents, and the relationship between Pre-Export
Administrative Agent and Pre-Export Lenders, on one hand, and the Pre-Export
Borrowers, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
 
(c)          no joint venture is created hereby or by the other Pre-Export Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Pre-Export Lenders or among the Pre-Export Borrowers and the
Pre-Export Lenders.
 
8.14          Confidentiality.  Each of the Pre-Export Administrative Agent and
each Pre-Export Lender agrees to keep confidential all non-public information
provided to it by any Pre-Export Borrower pursuant to this Agreement that is
designated by such Pre-Export Borrower as confidential; provided that nothing
herein shall prevent the Pre-Export Administrative Agent or any Pre-Export
Lender from disclosing any such information (a) to the Pre-Export Administrative
Agent, any other Pre-Export Lender or any Pre-Export Lender Affiliate, (b)
subject to an agreement to comply with the provisions of this Section, to any
actual or prospective Transferee or any direct or indirect counterparty to any
Hedge Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants, auditors and other
professional advisors or those of any of its Affiliates (the “Permitted
Parties”), (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed, (h) to any credit insurance provider relating
to any Pre-Export Borrower and its obligations, (i) to any direct, indirect,
actual or prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement, (j)
to the CUSIP Service Bureau or any similar organization, (k) in connection with
the exercise of any remedy hereunder or under any other Pre-Export Loan
Document, (l) in “league tables” and other similar trade publications, and,
subject to the prior review and approval of the Pre-Export Borrower
Representative (which shall not be unreasonably withheld), to the Pre-Export
Credit Parties publication of tombstones and similar advertising materials
relating to this Agreement (which information so disclosed shall consist of
information customarily found in such publications, tombstones and advertising
materials) or (m) with the prior written consent of the Pre-Export Borrower
Representative. 
 
84

--------------------------------------------------------------------------------

 
In addition, the Pre-Export Administrative Agent and the Pre-Export Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Pre-Export Agents and the Pre-Export Lenders in
connection with the administration of this Agreement, the other Pre-Export Loan
Documents and the Pre-Export Commitments; provided, that the Pre-Export
Administrative Agent and the Pre-Export Lenders shall have obtained such service
providers’ written agreement to maintain the confidentiality of all non-public
information relating to this Agreement and the other Pre-Export Loan Documents.
 
Each Pre-Export Lender acknowledges that information furnished to it pursuant to
this Agreement or the other Pre-Export Loan Documents may include material
non-public information concerning the Pre-Export Borrowers and their Affiliates
and their related parties or their respective securities, and confirms that it
has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Pre-Export Borrowers or the Pre-Export Administrative Agent pursuant to, or in
the course of administering, this Agreement or the other Pre-Export Loan
Documents will be syndicate-level information, which may contain material
non-public information about the Pre-Export Borrowers and its Affiliates and
their related parties or their respective securities.  Accordingly, each
Pre-Export Lender represents to the Pre-Export Borrowers and the Pre-Export
Administrative Agent that it has identified in its administrative questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
8.15          WAIVERS OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
8.16          Conversion of Currencies into Dollars.  Unless the context
otherwise requires, any calculation of an amount or percentage that is required
to be made by the Pre-Export Borrower or the Pre-Export Administrative Agent
under the Pre-Export Loan Documents shall be made by first converting any
amounts denominated in Reais or any other applicable currency into Dollars at
the Rate of Exchange.
 
8.17          U.S.A. Patriot Act.  Each Pre-Export Lender hereby notifies the
Pre-Export Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Pre-Export Borrowers, which information includes the name and address of the
Pre-Export Borrowers and other information that will allow such Pre-Export
Lender to identify the Pre-Export Borrowers in accordance with the Act.
 
85

--------------------------------------------------------------------------------

 
8.18          Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Pre-Export Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Pre-Export Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
 
(i)          a reduction in full or in part or cancellation of any such
liability;
 
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Pre-Export Loan Document; or
 
(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
SECTION 9.          CO-BORROWER ARRANGEMENTS AND BORROWER REPRESENTATIVE
 
9.1          Status of Co-Pre-Export Borrowers.  Each Pre-Export Borrower agrees
that it is jointly and severally liable (devedores solidários) for, and
absolutely and unconditionally guarantees to Agent and Pre-Export Lenders the
prompt payment and performance of, all Obligations and all agreements under the
Pre-Export Loan Documents.  Each Pre-Export Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until full payment and
discharge of the Obligations, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Pre-Export Loan Document, or any other document, instrument or
agreement to which any Obligor is or may become a party or be bound; (b) the
absence of any action to enforce this Agreement (including this Section) or any
other Pre-Export Loan Document, or any waiver, consent or indulgence of any kind
by the Pre-Export Agents or any Pre-Export Lender with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guaranty for the Obligations or any action, or
the absence of any action, by the Pre-Export Agents or any Pre-Export Lender in
respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Pre-Export Borrower; (e) any election by an Agent or any
Pre-Export Lender in an insolvency proceeding for the application of
Section 1111(b)(2) of the United States Bankruptcy Code;
 
86

--------------------------------------------------------------------------------

 
(f) any borrowing or grant of a Lien by any other Pre-Export Borrower, as
debtor-in-possession under Section 364 of the United States Bankruptcy Code or
otherwise; (g) the disallowance of any claims of the Pre-Export Agents or any
Pre-Export Lender against any Pre-Export Borrower for the repayment of any
Obligations under Section 502 of the United States Bankruptcy Code or otherwise;
or (h) any other action or circumstances that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor, except full payment
and discharge of all Obligations.  If and to the extent that any Pre-Export
Borrower shall fail to make any payment with respect to any of the Obligations
as and when due or to perform any of the Obligations in accordance with the
terms thereof, then in each such event each other Pre-Export Borrower will make
such payment with respect to, or perform, such Obligation.
 
9.2          Appointment of Pre-Export Borrower Representative; Nature of
Relationship.  (a)  Pre-Export Borrower Representative is hereby irrevocably and
unconditionally appointed by each of the Pre-Export Borrowers as its agent and
contractual representative hereunder and under each other Pre-Export Loan
Document, which appointment is coupled with an interest and cannot be revoked,
and each of the Pre-Export Borrowers irrevocably and unconditionally authorizes
the Pre-Export Borrower Representative to act as the agent and contractual
representative of such Pre-Export Borrower with the rights and duties expressly
set forth herein and in the other Pre-Export Loan Documents.
 
(b)          The Pre-Export Borrower Representative agrees irrevocably to act as
such contractual representative upon the express conditions contained in this
Section 9.  Additionally, each Pre-Export Borrower hereby irrevocably and
unconditionally appoints the Pre-Export Borrower Representative as its agent to
receive and direct all of the proceeds of the Pre-Export Loans, at which time
the Pre-Export Borrower Representative shall promptly disburse such Pre-Export
Loans to the appropriate Pre-Export Borrower.  None of the Pre-Export Lenders or
their respective officers, directors, agents or employees shall be liable to the
Pre-Export Borrower Representative or any Pre-Export Borrower for any action
taken or omitted to be taken by the Pre-Export Borrower Representative or the
Pre-Export Borrowers pursuant to this Section 9.2.
 
9.3          Powers.  The Pre-Export Borrower Representative shall have and may
exercise such powers under the Pre-Export Loan Documents as are specifically
delegated to the Pre-Export Borrower Representative by the terms of each
thereof, together with such powers as are reasonably incidental thereto.  The
Pre-Export Borrower Representative shall have no implied duties to the
Pre-Export Borrowers, or any obligation to the Pre-Export Lenders to take any
action thereunder except any action specifically provided by the Pre-Export Loan
Documents to be taken by the Pre-Export Borrower Representative. Without
limitation of the foregoing, each Pre-Export Borrower other than the Pre-Export
Borrower Representative hereby irrevocably and unconditionally authorizes the
Pre-Export Borrower Representative, with full authority in the place and stead
of each such Pre-Export Borrower and in the name of each such Pre-Export
Borrower or otherwise in relation to the Pre-Export Loan Documents: (i) on
behalf of such Pre-Export Borrower,  to supply all information concerning such
Pre-Export Borrower contemplated by this Agreement and the other Pre-Export Loan
Documents and give all notices and instructions (including Pre-Export Borrowing
Requests), to make such agreements and to effect the relevant amendments,
supplements and variations capable of being given, made or effected by such
Pre-Export Borrower notwithstanding that they may affect such Pre-Export
Borrower, without further reference to or the consent of such Pre-Export
Borrower;
 
87

--------------------------------------------------------------------------------

 
(ii) on its behalf, to receive any payment made for its account under any
Assigned Export Contract and that any such payments be made to the Collateral
Account and utilized in accordance with the terms of the Pre-Export Loan
Documents; and (iii) to receive any notice, demand or other communication to
such Pre-Export Borrower pursuant to the Pre-Export Loan Documents, and in each
case such Pre-Export Borrower shall be bound as though such Pre-Export Borrower
itself had given the notices and instructions or executed or made the agreements
or effected the amendments, supplements or variations, or received the relevant
notice, demand or other communication.
 
9.4          Employment of Agents.  The Pre-Export Borrower Representative may
execute any of its duties as the Pre-Export Borrower Representative hereunder
and under any other Pre-Export Loan Document by or through its Responsible
Officers.
 
[Signature pages follow.]
 
 
 
 
 
 
88

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Pre-Export Financing
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.
 



 
USINA MOEMA AÇÚCAR E ÁLCOOL S.A., as Pre-Export Borrower and Pre-Export Borrower
Representative
         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
                   
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
         







 


 


 


 


 


 


 


 


 


[Signature Page to Pre-Export Financing Agreement]

--------------------------------------------------------------------------------

 

 
MONTEVERDE AGRO-ENERGETICA S.A.,
as Pre-Export Borrower
         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
                   
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
         
































 


















[Signature Page to Pre-Export Financing Agreement]

--------------------------------------------------------------------------------

 

 
USINA GUARIROBA LTDA.,
as Pre-Export Borrower
         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
                   
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
         












































 




[Signature Page to Pre-Export Financing Agreement]

--------------------------------------------------------------------------------

 
 

 
PEDRO AFONSO AÇÚCAR & BIOENERGIA LTDA.,
as Pre-Export Borrower
         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
                   
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
         







 

































 






[Signature Page to Pre-Export Financing Agreement]

--------------------------------------------------------------------------------




 
USINA ITAPAGIPE AÇÚCAR E ÁLCOOL LTDA.,
as Pre-Export Borrower
         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
                   
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
         










































 


[Signature Page to Pre-Export Financing Agreement]

--------------------------------------------------------------------------------




 
USINA FRUTAL AÇÚCAR E ÁLCOOL LTDA.,
as Pre-Export Borrower
         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
                   
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
         

































 














[Signature Page to Pre-Export Financing Agreement]

--------------------------------------------------------------------------------

 

 
AGROINDUSTRIAL SANTA JULIANA LTDA.,
as Pre-Export Borrower
         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
                   
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
         



































 












[Signature Page to Pre-Export Financing Agreement]

--------------------------------------------------------------------------------




 
USINA OUROESTE AÇÚCAR E ÁLCOOL LTDA.,
as Pre-Export Borrower
         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
                   
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
         





 


 
WITNESSES:


/s/ Gabriel Barni
 
/s/ Rafael Maciera
 
Name:  Gabriel Barni
 
Name: Rafael Maciera
 
CPF/MF: 036-485-949-22
 
CPF/MF: 091-160-567-36
                 













 










[Signature Page to Pre-Export Financing Agreement]



--------------------------------------------------------------------------------




 
SUMITOMO MITSUI BANKING CORPORATION,
as Pre-Export Administrative Agent, Pre-Export Collateral Agent, and a
Pre-Export Lender
                 
By:
/s/ Toshitake Funaki
   
Printed Name:  Toshitake Funaki
   
Title:  Managing Director
         























 
 
 

 
 










[Signature Page to Pre-Export Financing Agreement]

--------------------------------------------------------------------------------




 
ABN AMRO BANK N.V.,
as a Pre-Export Lender
                 
By:
/s/ Fausto José Caron
   
Printed Name:  Fausto José Caron
   
Title:  Attorney-In-Fact
           
By:
/s/ Rogier Pieter Anton de Jong
   
Printed Name: Rogier Pieter Anton de Jong
   
Title:  Attorney-In-Fact
         





























[Signature Page to Pre-Export Financing Agreement]

--------------------------------------------------------------------------------




 
ING BANK N.V.,
as Pre-Export Joint Lead Arranger, Pre-Export
Bookrunner and a Pre-Export Lender
                 
By:
/s/ Lars Vriens
   
Printed Name:  Lars Vriens
   
Title:  Managing Director
           
By:
/s/ Sandra Heidekamp
   
Printed Name:  Sandra Heidekamp
   
Title:  Director
         

























[Signature Page to Pre-Export Financing Agreement]



--------------------------------------------------------------------------------

 
SCHEDULE 1
 
[to be provided]
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

SCHEDULE 2
 
[to be provided]
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

SCHEDULE 3
 
[to be provided]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

SCHEDULE 4
 
[to be provided]
 
 
 

 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
FORM OF BORROWER SECRETARY CERTIFICATE
 
See attached.
 
 
 
 
 
 
 
Exhibit A-1

--------------------------------------------------------------------------------

EXHIBIT B
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the (i) Amended and Restated Pre-Export Financing
Agreement, dated as of May 1, 2018 (as amended, supplemented or otherwise
modified prior to the Effective Date (as defined below), the “Pre-Export
Agreement”), among USINA MOEMA AÇÚCAR E ÁLCOOL S.A., MONTEVERDE AGRO-ENERGETICA
S.A., USINA GUARIROBA LTDA., PEDRO AFONSO AÇÚCAR & BIOENERGIA LTDA., USINA
ITAPAGIPE AÇÚCAR E ÁLCOOL LTDA., USINA FRUTAL AÇÚCAR E ÁLCOOL LTDA.,
AGROINDUSTRIAL SANTA JULIANA LTDA., USINA OUROESTE AÇÚCAR E ÁLCOOL LTDA., each
organized and domiciled in Brazil (collectively, the “Pre-Export Borrowers”),
the Pre-Export Lenders named therein, and SUMITOMO MITSUI BANKING CORPORATION,
as Pre-Export Administrative Agent (the “Pre-Export Administrative Agent”) and
(ii) the Framework Agreement, dated as of May 1, 2018 (as amended, supplemented
or otherwise modified prior to the Effective Date (as defined below), the
“Framework Agreement”), among the Revolving Borrower, the Pre-Export Borrowers,
the Revolving Lenders, the Pre-Export Lenders, the Revolving Administrative
Agent and the Pre-Export Administrative Agent.  Terms defined in the Pre-Export
Agreement are used herein with the same meanings.
 
_______________ (the “Assignor”) and ________________ (the “Assignee”) agree as
follows:
 
1.          The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date, a _____% interest (the “Assigned Interest”) in and to the
Assignor’s rights and obligations (x) as a Pre-Export Lender under the
Pre-Export Agreement with respect to those credit facilities contained in the
Pre-Export Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”) and (y) as a
Pre-Export Lender under the Framework Agreement, in a principal amount for each
Assigned Facility as set forth on Schedule 1 (the aggregate principal amount of
which is not less than $5,000,000, except in the case of an assignment of all
the Assignee’s interests under the Pre-Export Agreement).
 
2.          The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Pre-Export Agreement, the Framework Agreement,
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Pre-Export Agreement, the Framework Agreement, or any other
instrument or document furnished pursuant thereto, other than that it has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Pre-Export Borrowers, any of its Subsidiaries or any
other obligor or the performance or observance by the Pre-Export Borrowers, any
of its Subsidiaries or any other obligor of any of their respective obligations
under the Pre-Export Agreement, the Framework Agreement, or any other instrument
or document furnished pursuant hereto or thereto; and (iii) attaches the
promissory note(s) (if any) held by it evidencing the Assigned Facilities and
(a) requests that the Pre-Export Administrative Agent (upon request by the
Assignee) exchange such promissory note(s) for a new promissory note or
promissory notes payable to the Assignee and (b) if the Assignor has retained
any interest in the Assigned Facilities, requests that the Pre-Export
Administrative Agent exchange the attached promissory note(s) for a new
promissory note or promissory notes payable to the Assignor, in each case, in
the amount which reflects the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Effective
Date).
 
 
EXHIBIT B-1

--------------------------------------------------------------------------------

 
3.          The Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance, the Framework Agreement
and the Pre-Export Credit Agreement; (ii) confirms that it has received a copy
of the Framework Agreement and the Pre-Export Credit Agreement, together with
copies of the financial statements delivered pursuant to subsections 5.1(f) and
5.1(g) of the Pre-Export Agreement and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (iii) agrees that it will, independently
and without reliance upon the Assignor, the Pre-Export Administrative Agent or
any other Pre-Export Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Pre-Export Agreement or the Framework
Agreement or any other instrument or document furnished pursuant hereto or
thereto; (iv) appoints and authorizes the Pre-Export Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Pre-Export Agreement or the Framework Agreement or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Pre-Export Administrative Agent by the terms thereof, together
with such powers as are incidental thereto; and (v) agrees that it will be bound
by the provisions of the Pre-Export Agreement and the Framework Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Pre-Export Agreement and the Framework Agreement required to be performed
by it as a Pre-Export Lender including its obligation pursuant to
subsection 2.13(f) or (g) of the Pre-Export Agreement to deliver the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s exemption from United States withholding taxes with respect to
all payments to be made to the Assignee under the Pre-Export Agreement, or such
other documents as are necessary to indicate that all such payments are subject
to such tax at a rate reduced by an applicable tax treaty.
 
4.          The effective date of this Assignment and Acceptance shall be
_________, 20__ (the “Effective Date”).  Following the execution of this
Assignment and Acceptance, it will be delivered to the Pre-Export Administrative
Agent for acceptance by it and recording by the Pre-Export Administrative Agent
pursuant to subsection 8.6(c) of the Pre-Export Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the Pre-Export
Administrative Agent, be earlier than five (5) Business Days after the date of
such acceptance and recording by the Pre-Export Administrative Agent).
 
5.          Upon such acceptance and recording, from and after the Effective
Date, the Pre-Export Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the
Effective Date or accrue on or subsequent to the Effective Date.  The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Pre-Export Administrative Agent for periods prior to the Effective Date or with
respect to the making of this assignment directly between themselves.
 
EXHIBIT B-2

--------------------------------------------------------------------------------

 
6.          From and after the Effective Date, (i) the Assignee shall become and
be deemed a party to the Pre-Export Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Pre-Export
Lender thereunder with a Pre-Export Commitment and/or Pre-Export Loans as set
forth herein and shall be bound by the provisions thereof, (ii) the Assignee
shall become and be deemed a party to the Framework Agreement and a “Pre-Export
Lender” and a “Revolving Lender” thereunder for all purposes thereof and, to
extent provided in such Assignment and Acceptance, shall enjoy all rights and
assume all of the obligations of the Assignor as a Revolving Lender and a
Pre-Export Lender set forth in the Framework Agreement, and (iii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Pre-Export Agreement, the
Framework Agreement and the Revolving Credit Agreement.
 
7.          This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of ________, 20__ by their respective duly
authorized officers on Schedule 1 hereto.
 
 
 
EXHIBIT B-3

--------------------------------------------------------------------------------

 
Schedule 1
to Assignment and Acceptance
relating to (i) the Amended and Restated Pre-Export Financing Agreement, dated
as of dated May 1, 2018, among the Pre-Export Borrowers named therein, the
Pre-Export Lenders named therein, and SUMITOMO MITSUI BANKING CORPORATION, as
administrative agent (in such capacity, the “Pre-Export Administrative Agent”),
and (ii) the Framework Agreement, dated as of May 1, 2018, among the Revolving
Borrower, the Pre-Export Borrowers, the Revolving Lenders, the Pre-Export
Lenders, the Revolving Administrative Agent and the Pre-Export Administrative
Agent.
 
 
Export Administrative Agent.
 
Name of Assignor:

Name of Assignee:

Effective Date of Assignment:
   
Dollar Equivalent of
Principal
Amount Assigned
 
Pre-Export Commitment Percentage
and corresponding rights and
obligations under Framework
Agreement Assigned
(to at least fifteen decimals) (shown
as a percentage of aggregate
principal amount of all Pre-Export
Lenders)
         



Accepted:

[ASSIGNOR]

 
By:__________________________________
Name:
Title:
 
 
 
[ASSIGNEE]
 
 
By:__________________________________
Name:
Title:
Consented To:1
     

 



--------------------------------------------------------------------------------

1 Consent of the Pre-Export Administrative Agent and the Pre-Export Borrower is
required only with respect to assignments to a Person not then a Pre-Export
Lender or a Pre-Export Lender Affiliate and any assignment of the Pre-Export
Commitment to a Person that does not have a Pre-Export Commitment (except that
the consent of the Pre-Export Borrower shall not be required for any assignment
that occurs when an Event of Default shall have occurred and be continuing).
EXHIBIT B-4

--------------------------------------------------------------------------------

 
 
SUMITOMO MITSUI BANKING CORPORATION,
as Agent




 
By:__________________________________
Name:
Title:
[●]





 
By:__________________________________
Name:
Title:

 
 
 
EXHIBIT B-5

--------------------------------------------------------------------------------

 
EXHIBIT C
 
FORM OF FUNDING INDEMNITY LETTER


 
 

 
 
 
 
EXHIBIT C-1

--------------------------------------------------------------------------------

EXHIBIT D
 
FORM OF NOTE
 
FORM OF NOTE
 
NOTA PROMISSORIA
PROMISSORY NOTE
 
Valor:          U.S.$ [●] ([●] milhões de Dólares Norte Americanos)
Amount:  U.S.$ [●] ([●] million United States Dollars)
 
Local de Emissão: [São Paulo – SP, Brasil]
Place of Issuance: [São Paulo – SP, Brazil]
 
Data de Vencimento:  À vista
Pre-Export Maturity Date:  At sight
 
Usina Moema Açúcar E Alcool S.A., Monteverde Agro-Energética S.A., Usina
Guariroba Ltda., Pedro Afonso Açúcar & Bioenergia Ltda., Usina Itapagipe Açúcar
e Alcool Ltda., Usina Frutal Açúcar E Alcool Ltda., Agroindustrial Santa Juliana
Ltda., Usina Ouroeste Açúcar e Alcool Ltda. (a “Devedora”), por esta nota
promissória, de maneira irrevogável e irretratável obriga-se a pagar, à vista,
ao [●] (o “Credor”), ou à sua ordem, o valor em Reais correspondente a U.S. $[·]
([·] milhões de Dólares Norte Americanos), a ser pago sem qualquer compensação
ou dedução e livre de quaisquer tributos, encargos e taxas de qualquer natureza,
presentes ou futuros, em recursos imediatamente disponíveis na moeda corrente da
República Federativa do Brasil.
Usina Moema Açúcar E Alcool S.A., Monteverde Agro-Energética S.A., Usina
Guariroba Ltda., Pedro Afonso Açúcar & Bioenergia Ltda., Usina Itapagipe Açúcar
e Alcool Ltda., Usina Frutal Açúcar E Alcool Ltda., Agroindustrial Santa Juliana
Ltda., Usina Ouroeste Açúcar e Alcool Ltda., each organized and domiciled in
Brazil (collectively, the “Pre-Export Borrowers”), by this Promissory Note,
irrevocably and unconditionally undertakes to pay, at sight, to [●] (the
“Pre-Export Lender”), or to its order, the amount in Brazilian Reais
corresponding to U.S.$ [●] ([●] million United States Dollars), to be paid
without set-off or deduction and free of any taxes, levies, imposts or duties of
any nature, present or future, in immediately available funds in the Federative
Republic of Brazil national currency.
Para pagamento no Brasil, o valor constante desta Nota Promissória deverá ser
convertido em moeda corrente nacional, de acordo com a taxa de venda do Dólar
dos Estados Unidos da América divulgada por meio da página da internet do Banco
Central do Brasil sobre taxas de câmbio na opção “Todas as moedas”, ou de
qualquer outra página do Banco Central do Brasil que venha a substituí-la com
relação a divulgação da referida taxa, no fechamento do dia útil anterior ao do
pagamento, contra a apresentação desta Nota Promissória à Devedora.
 
For payment in Brazil, the amount indicated in this Promissory Note shall be
converted into national currency, in accordance with the sale rate of United
States Dollars published by means of the website of the Central Bank of Brazil
over the foreign exchange rates in the option “All currencies”, or any
replacement page of the Central Bank of Brazil which displays that rate, on the
closing of the business day preceding the date of payment, upon presentation of
this Promissory Note to the Pre-Export Borrower.

 
EXHIBIT D-1

--------------------------------------------------------------------------------

 
Esta Nota Promissória é vinculada ao Contrato de Pré-Pagamento de Exportação
datado de 1 de Maio de 2018, entre Usina Moema Açúcar E Alcool S.A., Monteverde
Agro-Enérgetica S.A., Usina Guariroba Ltda., Pedro Afonso Açúcar & Bioenergia
Ltda., Usina Itapagipe Açúcar e Alcool Ltda., Usina Frutal Açúcar E Alcool
Ltda., Agroindustrial Santa Juliana Ltda., Usina Ouroeste Açúcar e Alcool Ltda.
and Sumitomo Mitsui Banking Corporation, ABN AMRO Bank N.V. and ING Bank N.V. e
os credores e agentes partes do contrato.
This Promissory Note has been issued in connection with the Amended and Restated
Pre-Export Financing Agreement dated as of May 1, 2018, among Usina Moema Açúcar
E Alcool S.A., Monteverde Agro-Energética S.A., Usina Guariroba Ltda., Pedro
Afonso Açúcar & Bioenergia Ltda., Usina Itapagipe Açúcar e Alcool Ltda., Usina
Frutal Açúcar E Alcool Ltda., Agroindustrial Santa Juliana Ltda., Usina Ouroeste
Açúcar e Alcool Ltda. and Sumitomo Mitsui Banking Corporation, ABN AMRO Bank
N.V. and ING Bank N.V. and the lenders and agents party thereto.
 
De acordo com o Artigo 34 do Anexo I do Decreto n° 57.663/1966, o Credor poderá
apresentar esta Nota Promissória em até 10 (dez) anos a partir da data de
emissão.
 
According to Article 34 of the Exhibit I of the Brazilian Decree No.
57.663/1966, the holder may present this Promissory Note up to 10 (ten) years
from the issuance date.
A Devedora dispensa quaisquer exigências de notificação, apresentação ou
protesto, de qualquer natureza, em relação a esta Nota Promissória e sua
apresentação para pagamento imediato em favor do Credor.
 
Each Pre-Export Borrower waives any notification, presentation or protest
requirements, of any nature, in relation to this Promissory Note and its
presentation for immediate payment to the Pre-Export Lender.
Local de Pagamento: [Cidade de São Paulo, Estado de São Paulo, Brasil]
 
Place of Payment: [City of Sao Paulo, State of Sao Paulo, Brazil]
Esta Nota Promissória é emitida simultaneamente nos idiomas inglês e português.
No caso de quaisquer discrepâncias e/ou inconsistências entre a versão em inglês
e a versão em português, prevalecerá a versão em português.
 
This Promissory Note is issued in both English and Portuguese.  Should there be
any conflict and/or inconsistency between the English version and the Portuguese
version, the Portuguese version shall prevail.
Esta Nota Promissória é regida de acordo com as leis da República Federativa do
Brasil e toda e qualquer disputa decorrente ou em conexão a esta Nota
Promissória será resolvida no foro da comarca de São Paulo, Estado de São Paulo,
Brasil.
This Promissory Note shall be governed by and construed in accordance with the
laws of the Federative Republic of Brazil and any and all disputes arising out
of or in connection with this Promissory Note shall be settled at the forum of
the city of São Paulo, State of São Paulo, Brazil.
 
[●], Brasil
[●], Brazil





 


EXHIBIT D-2

--------------------------------------------------------------------------------

 

 
Usina Moema Açúcar E Alcool S.A.,
as Pre-Export Borrower
                 
By:
     
Name:
   
Title:
         




 
Monteverde Agro-Energética S.A.,
as Pre-Export Borrower
                 
By:
     
Name:
   
Title:
         




 
Usina Guariroba Ltda.,
as Pre-Export Borrower
                 
By:
     
Name:
   
Title:
         




 
Pedro Afonso Açúcar & Bioenergia Ltda.,
as Pre-Export Borrower
                 
By:
     
Name:
   
Title:
         




 
Usina Itapagipe Açúcar e Alcool Ltda.,
as Pre-Export Borrower
                 
By:
     
Name:
   
Title:
         




 
Usina Frutal Açúcar E Alcool Ltda.,
as Pre-Export Borrower
                 
By:
     
Name:
   
Title:
         

 
EXHIBIT D-3

--------------------------------------------------------------------------------

 

 
Agroindustrial Santa Juliana Ltda.,
as Pre-Export Borrower
                 
By:
     
Name:
   
Title:
         




 
Usina Ouroeste Açúcar e Alcool Ltda.,
as Pre-Export Borrower
                 
By:
     
Name:
   
Title:
         





 
 
GARANTIDO POR AVAL POR:
 
UNCONDITIONALLY GUARANTIED (BY “AVAL”) BY:




 
[●],
         
By:
             
Name:
   
Title:
         





 
WITNESSES:



       
Name:
 
Name:
 
CPF/MF:
 
CPF/MF
                 





EXHIBIT D-4

--------------------------------------------------------------------------------

 
EXHIBIT E
 
FORM OF COMPLIANCE CERTIFICATE



 
 
 
 
 
 
 
 
EXHIBIT E-1

--------------------------------------------------------------------------------